        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 1 of 244



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------x
                                           :
 NIKE, INC. and CONVERSE INC.,             :
                                           :
                    Plaintiffs,
                                           :
       v.                                  : 21-Cv-248 (SHS)
                                           :
 WWW.PERFECTKICKS.ME a/k/a                 : PRELIMINARY INJUNCTION
 YUFANG1990789@163.COM, et al.,            :
                                           :
              Defendants.                  :

 ------------------------------------------x

       WHEREAS, Plaintiffs Nike, Inc. (“Nike”) and Converse Inc. (“Converse” and together

with Nike “Plaintiffs”), moved ex parte against Defendants www.perfectkicks.me a/k/a

yufang1990789@163.com; Huangjinhuang; wang ziyue; HK Haoyuntong Trade Co. Ltd.; Tony

Xiong; dehua liu; www.fyysports.co a/k/a CHENLIKEJIY; chen nvshi; xiaochai chen; Chen

Hongyun; Jusan Qiao; www.airjordan1og.com a/k/a HONGBIN LI; Karel Stehno; ACO Marine

s.r.o.; CRISTIANO SAGESE; Suyu Julio; Yuan Jing Cai; Carlotta Murrah; HK Weigehuang

Trade Co. Ltd.; chen ting; Aryata Solutions; Julian Vazquez; Ninguna; Yong An Pan; zhang xiao

ming; Bob Wallace; John Dunphy; Xu Jin Jian; Cheng Kevin; Riccardo Romagnoli; Hanin

Larsson; Najma Bergqvist; Chen Lei; Darryl Johnson; Alfid van Arista; Lindgren Obeirg; Daniel

Brown; Tao Cheng; essie hunt; Svensson Hellstrom; Xue Lin; Huizhou Huangyuan Trading Co.,

Ltd.; Sofka Jessica; xioaoliu yang; JAMES CLEARY; Amin Pochi; gordon emy; Luxury Brand

Holdings, Inc.; Judy Kelly; Olga Lofgrent; Quartilla Castiglione; Shi Ma Guan; Bin Peng; Jian

Chao Mao; Cheng Zhang; Shi Hua Zhang; pramod jayle; Fan Yu; Bjork Melikssa; Holly Morin;
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 2 of 244




Joseph Richardson; Mateo Amaral; Calvin Villani; www.fitmysole.com a/k/a LIANGHAIJUN;

Haijun Liang; gueijuan xu; www.anpkickz.com a/k/a Rmb Rain Inc; www.footskicks.co a/k/a

MRFASHION666; Fengqing Wu; YuanQing Guo; Sunlife Electrical Contracting LLG; qin

xuelu; www.brandsneakertwins.com a/k/a 343187552@qq.com; Ruby Wang; HK Bairun Trade

Co. Ltd.; www.jdfoot.com a/k/a HELLOALLTOP a/k/a Jessi966; Jacky Ji; LBEX Global

Logistics; Ruimei Qiu; Lorrin Luo; www.nikecraze.com a/k/a SOPHORN CHHAY; HK

Maiyuntong Trade Co. Ltd.; www.cheapinus.com a/k/a SS*newbeecomshop; Zhu yan;

Guanguiwang; Gao qin long; yang yang; yue min liu; www.kd11sale.com a/k/a GLGHVCA;

Succe Olive; Ludwig Rhys; www.withsneaker.com a/k/a CCS8845; Franklyn Ugolini; xiang dao

xin xi ji shu you xiang gong si; www.omgkickz.com a/k/a OMG KICKZ a/k/a Xuwei Lin;

www.uashoe.com a/k/a OMG KICKZ a/k/a Xuwei Lin; Qunying Chen; HK Gemaikang Trade

Co. Ltd.; Shuang Xu; Biyun Huang; www.uaplg.com a/k/a XENDIT*UAPLG; HK Xutaimai

Trade Co. Ltd.; Scott Cutler; www.unhs.net a/k/a Yunxiang Fan; Dai Bing; www.ow-factory.ru

a/k/a liangumeitpr@yeah.net; Weiqin Yu; YCS Bonnie Li; Paoluo E Commerce Company;

www.gmkim.co.ua a/k/a gmkim@foxmail.com; zhangjian; HK Baozhou Trade Co Ltd.;

www.sneakerwill.com a/k/a Yang Jianxin; Yun Kuang Se Niu Trade Co Ltd.;

www.jordans2019shoes.com a/k/a EPL*CNHLONFI LTD; MingLiang Luo;

www.voguewho.com a/k/a CHENDONGSONG; Chenhoushan; Huahuai Yihetang Guihai

Trading Co.; www.onkicks.com a/k/a enjoybuy@live.com; Anne Sen; Austin Lan;

www.snkes.org a/k/a 198363048@qq.com; chen li; gueijuan xu; www.outletsfire.com a/k/a

dgnettc; Huayimei; Karen Walters; Robert Slay; www.sneakerahead.org a/k/a

xl77889@126.com; David Jones; www.xkshoes.com a/k/a Lin Zhimin; Jonny Fly; HK

Haolingjin Trade Co. Ltd.; www.nikefactorys.us a/k/a GUOPING QI; Sheila Vega; Henry




                                            2
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 3 of 244




Gonzales; Roy Jimenez; Jocelyn McKinney; Robert Vasquez; Geraldine McCann; NA Shen Yi

Zhe Trade Co. Ltd.; Eileen Hollingsworth; Scott Pamela; Rachel Albrecht; Michael Harrison;

Maurice Henry; Oliver Smith; www.muks-store.com a/k/a 514643810@qq.com;

www.repsneakers.org a/k/a Rep Sneakers; zhi gao lu; Huanhuan Lu; www.kickze.com a/k/a

taschnerpx2@gmail.com; Meizhu Fang; Xiong Meng; Liying Zhu; Kenny Lee; Golden Bridge

E-Commerce Ltd.; Hiking Electronic Trading LLC c/o DTDC DAFZA; www.hypereps.com

a/k/a Ahmeel Fowler; Zhangjun; www.artemisselectkick.com a/k/a shixundo@sina.com; ren

yuyi; qiu xiangping; lin shao bi; lian li; www.mybestsneakers.com a/k/a Xu Dongmei;

www.monicasneaker.vip a/k/a Gao Lingfeng; huang quanshan; www.chansneakers.com a/k/a

lhy090121@163.com; Aiduk Trd Cl Ltd.; Jackie Chan; www.perfectkicks.org a/k/a luxurystyle;

www.uabat.com a/k/a finance@uabat.com a/k/a hu@heromedialtd.com; Hero Media Co.,

Limited; www.boolopo.com a/k/a support@boolopo.com; Duzie Yaya Zheng Trading Co.;

www.soleshop.me a/k/a 123729466@qq.com; Qichuang John; Zhifu Duzie Jiushi Trading Co.;

www.wonderkicks.com a/k/a Haiyue Wen; www.g5tony.net a/k/a Zhang Yaodan; Zhang Xu;

www.goaljerseys.co a/k/a Guangying; gaoweijia; Jack Ma; HK Wenmo Trade Co. Ltd.;

www.macseven.net a/k/a SEVEN; Gun Meng Na Dan Trade Co. Ltd.; Caoqun Wu; along with

the list of websites, social media accounts, email addresses, alias names, including any Chinese

character alias names, and entities identified as members of the 42 networks of defendants as set

forth in Attachment 1 to Plaintiffs’ Proposed Order to Show Cause, ECF No. 5; ABC Companies

1-100; and John Does 1-100 (collectively, “Defendants”) for a temporary restraining order, asset

restraining order, order authorizing expedited discovery, order disabling websites, order

disabling social media accounts, and bifurcated and alternative service of process by electronic

mail, and order to show cause for preliminary injunction pursuant to Federal Rule of Civil




                                                3
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 4 of 244




Procedure 65 and the Lanham Act (15 U.S.C. § 1051 et seq.), for the reason that Defendants are

manufacturing, importing, exporting, distributing, marketing, advertising, offering for sale and/or

selling goods bearing counterfeit reproductions of Plaintiffs’ federally registered trademarks,

trade names, and/or logos as set forth in Plaintiffs’ Complaint in this action (collectively,

“Plaintiffs’ Marks”), which are owned and controlled by Plaintiffs;

       WHEREAS having reviewed Plaintiffs’ Complaint, Memorandum of Law, and

supporting declarations the Court signed an order on January 15, 2021, restraining Defendants

from, inter alia, manufacturing, distributing, delivering, shipping, importing, exporting,

advertising, marketing, promoting, selling or offering for sale Counterfeit Products or any other

products confusingly similar to Plaintiffs’ Products, or any other products that otherwise bear,

contain, display, or utilize any of Plaintiffs’ Marks, any derivation or colorable imitation thereof,

or any mark confusingly similar thereto or likely to dilute or detract from the Plaintiffs’ Marks

(the “Temporary Restraining Order”); and further ordered Defendants to appear before this

Court on January 25, 2021, to show cause why an order granting Plaintiffs a preliminary

injunction should not be granted;

       WHEREAS, Plaintiffs filed Certificates of Service on January 20, 2021 and January 24,

2021 demonstrating that Defendants were served via email with the Temporary Restraining

Order, Summons, and Complaint, and all attachments thereto on January 18, 2021 in accordance

with the alternative service provisions contained in the Temporary Restraining Order;

       WHEREAS, Defendants failed to submit any papers opposing entry of the Preliminary

Injunction, and failed to appear before the Court on January 25, 2021 or otherwise appear in this

action; and




                                                 4
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 5 of 244




       WHEREAS, Plaintiffs submitted an additional declaration in support of their motion for a

Preliminary Injunction identifying additional names, email addresses and financial information

belonging to Defendants which was obtained through the third party discovery provisions set

forth in the Temporary Restraining Order;

       WHEREAS, on January 26, 2021 the Court entered a Preliminary Injunction and on

January 29, 2021 the Preliminary Injunction was posted to the public docket;

       WHEREAS, Plaintiffs filed a Certificate of Service on February 5, 2021 demonstrating

that Defendants were served via email with the Preliminary Injunction and all attachments

thereto in accordance with the alternative services provision contained in the Preliminary

Injunction;

       WHEREAS, Plaintiffs submitted an additional declaration in support of their motion for

an Amended Preliminary Injunction identifying additional financial information belonging to

Defendants which was obtained through the third party discovery provisions set forth in the

Temporary Restraining Order and the Preliminary Injunction;

       The Court now finds the following:

       a.      Plaintiffs have established that they are entitled to injunctive relief by

demonstrating that (1) they are likely to succeed on the merits of their claims; (2) they are

suffering irreparable injury and, in the absence of an injunction, will continue to suffer

irreparable injury, based on Defendants’ unauthorized use and infringement of Plaintiffs’ Marks

in connection with the manufacture, importation, exportation, distribution, marketing,

advertising, offer for sale and/or sale of various products, including but not limited to footwear,

clothing, and accessories for men, women and children (the “Counterfeit Products”); (3)

remedies at law, such as money damages, are inadequate to compensate for Plaintiffs’ injuries;




                                                 5
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 6 of 244




(4) a freeze of Defendants’ assets is necessary to preserve Plaintiffs’ right to an equitable

accounting (5) the balance of hardships favors Plaintiffs; and (6) granting Plaintiffs’ request for

injunctive relief would serve the public interest;

       b.      Plaintiffs have demonstrated that they are likely to succeed in showing that the

Plaintiffs’ Marks are valid and enforceable, and entitled to protection, and that Defendants’

willful and unlawful use of the Plaintiffs’ Marks in connection with the sale of Counterfeit

Products is likely to cause consumer confusion;

       c.      Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants have used and are continuing to use counterfeits or infringements of the Plaintiffs’

Marks in connection with the manufacture, exportation, importation, distribution, marketing,

advertising, offer for sale and/or sale of Counterfeit Products;

       d.      Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants, whose known websites, social media accounts, email addresses, alias names,

including any Chinese character alias names, and entities identified as members of the 42

networks of defendants as set forth in Attachment 1 hereto, and incorporated as if set forth

expressly herein, are, or were within the last twelve (12) months, using the names as set forth in

Attachment 2 hereto, and incorporated as if set forth expressly herein. selling Counterfeit

Products through the use of hundreds of websites (the “Infringing Websites”) and hundreds of

associated social media accounts (the “Infringing Social Media” together with Infringing

Websites, the “Infringing Platforms”), including, without limitation, the websites detected to

date by Plaintiffs, which are or were located at the websites set forth in Attachment 3 hereto, and

incorporated as if set forth expressly herein, and the social media accounts detected to date by




                                                 6
           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 7 of 244




Plaintiffs, which are or were located at the social medial accounts set forth in Attachment 4

hereto, and incorporated as if set forth expressly herein;

          e.    Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants have registered and are continuing to register domain names that are identical to, or

confusingly similar to, one or more of the Plaintiffs’ Marks (collectively, the “Infringing

Domain Names”), in violation of the Anticybersquatting Consumer Protection Act, 15 U.S.C.

§ 1125(d), including, without limitation, the Infringing Domain Names detected to date by the

Plaintiffs, which are set forth in Attachment 5 hereto, and incorporated as if set forth expressly

herein;

          f.    Plaintiffs have demonstrated that they are likely to succeed in showing that

Defendants have a bad faith intent to profit by associating themselves with Plaintiffs and the

Plaintiffs’ Marks without Plaintiffs’ authorization;

          g.    Plaintiffs have demonstrated that Defendants have gone to great lengths to

conceal themselves and their ill-gotten proceeds from Plaintiffs and this Court’s detection,

including by providing intentionally-deceptive contact information and using multiple false

identities and addresses associated with their operations;

          h.    Plaintiffs have demonstrated that Defendants, or other persons acting in concert

with Defendants, would likely destroy, move, hide, or otherwise make the Counterfeit Products,

Defendants’ means of selling and distributing the Counterfeit Products, financial accounts used

in connection with the sale of Counterfeit Products, records relating to the ultimate disposition of

Defendants’ ill-gotten proceeds, and business records relating thereto, inaccessible to Plaintiffs

or the Court if Plaintiffs were to proceed on notice to the Defendants, thus frustrating the

ultimate relief that Plaintiffs seek in this action;




                                                   7
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 8 of 244




       i.      Plaintiffs have demonstrated that the harm to Plaintiffs from denial of the

requested Preliminary Injunction outweighs the harm to Defendants’ legitimate interests against

granting such an order;

       j.      Plaintiffs have demonstrated that the entry of an order other than the Preliminary

Injunction would not adequately achieve the purposes of the Lanham Act to preserve Plaintiffs’

remedies for trademark counterfeiting, including, inter alia, the cessation of all sales of the

Counterfeit Products, the acquisition of the business records relating to the Counterfeit Products,

and Plaintiffs’ rights to an equitable accounting of Defendants’ profits, lost profits, or damages.

       k.      Plaintiffs have provided adequate security for the payment of such damages as

any person may be entitled to recover as a result of a wrongful restraint hereunder, by posting a

$50,000 bond in accordance with the Temporary Restraining Order;

       Accordingly, this Court finds that entry of the Preliminary Injunction is necessary and

appropriate.

       THEREFORE, IT IS HEREBY ORDERED that:

       1.      Defendants, their officers, directors, agents, employees, representatives,

successors or assigns, and all persons acting in concert or in participation with any of them from

are restrained and enjoined from:

            a. using Plaintiffs’ Marks, or any reproduction, counterfeit, copy, or colorable

               imitation of Plaintiffs’ Marks, or any mark confusingly similar thereto or likely to

               dilute or detract from the Plaintiffs’ Marks, in connection with manufacturing,

               distributing, delivering, shipping, importing, exporting, advertising, marketing,

               promoting, selling or offering for sale Counterfeit Products or any other products




                                                 8
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 9 of 244




       confusingly similar to Plaintiffs’ Products, or that otherwise bear, contain,

       display, or utilize any of the Plaintiffs’ Marks;

  b. making or employing any other commercial use of the Plaintiffs’ Marks, any

       derivation or colorable imitation thereof, or any mark confusingly similar thereto

       or likely to dilute or detract from the Plaintiffs’ Marks;

  c. using any other false designation of origin or false description or representation or

       any other thing calculated or likely to cause confusion or mistake in the mind of

       the trade or public or to deceive the trade or public into believing that Defendants’

       products or activities are in any way sponsored, licensed or authorized by or

       affiliated or connected with Plaintiffs;

  d. using or transferring ownership of the Infringing Websites or Infringing Domain

       Names, or registering or using any other domain names incorporating Plaintiffs’

       Marks, in whole or in part;

  e. using or transferring ownership of the Infringing Social Media, in whole or in

       part;

  f.   any other acts or things calculated or likely to cause confusion or mistake in the

       mind of the public or to lead purchasers or consumers or investors to believe that

       the products or services promoted, offered, or sponsored by Defendants come

       from Plaintiffs’ or their licensees, or are somehow licensed, sponsored, endorsed,

       or authorized by, or otherwise affiliated or connected with Plaintiffs;

  g. moving, returning, destroying, secreting, or otherwise disposing of any

       Counterfeit Products or any products that otherwise bear, contain, display, or

       utilize any of the Plaintiffs’ Marks, any derivation or colorable imitation thereof,




                                         9
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 10 of 244




     or any mark confusingly similar thereto or likely to dilute or detract from the

     Plaintiffs’ Marks;

  h. removing, destroying, altering, secreting, or otherwise disposing of any computer

     files, electronic files or data, business records, or documents containing any

     information relating to any of the Infringing Websites or Infringing Social Media,

     Defendants’ assets or operations, or to the importing, manufacturing, production,

     marketing, advertising, promoting, acquisition, purchase, distribution or sale of

     Counterfeit Products or any products that otherwise bear contain, display, or

     utilize any of the Plaintiffs’ Marks, any derivation or colorable imitation thereof,

     or any mark confusingly similar thereto or likely to dilute or detract from the

     Plaintiffs’ Marks;

  i. further diluting and infringing the Plaintiffs’ Marks and damaging Plaintiffs’

     goodwill;

  j. otherwise competing unfairly with Plaintiffs or any of their authorized licensees

     in any manner;

  k. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

     paying any money or other assets of Defendants, including but not limited to the

     transfers from or to any accounts held by, associated with, or utilized by

     Defendants, regardless of whether such money or assets are held in the U.S. or

     abroad, including Defendants’ accounts as listed in Attachment 6 hereto, and

     incorporated as if set forth expressly herein, until further ordered by this Court;

     and




                                       10
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 11 of 244




             l. assisting, aiding, or abetting any other person or business entity in engaging in or

                performing any of the activities referred to in the above subparagraphs (a) through

                (k), or effecting any assignments or transfers, forming new entities or

                associations, or utilizing any other device for the purpose of circumventing or

                otherwise avoiding the prohibitions set forth in subparagraphs (a) through (k)

        2.      Defendants, their officers, directors, agents, employees, representatives,

successors or assigns, and all persons acting in concert or in participation with any of them are

restrained and enjoined from accessing the Infringing Platforms for the duration of this action, as

set forth further herein.

        3.      IT IS FURTHER ORDERED that upon two (2) business days’ written notice to

the Court and Plaintiffs’ counsel, any Defendant or affected third party may, upon proper

showing, appear and move for dissolution or modification of the provisions of this Order.

        4.      IT IS FURTHER ORDERED that within three (3) days from the date this Order is

posted to the public docket, Plaintiffs shall serve this Order, including all attachments thereto, on

Defendants at the email addresses set forth in Attachment 7 hereto, which Plaintiffs have

demonstrated will provide adequate notice to Defendants pursuant to Fed. R. Civ. P. 4.

        5.      IT IS FURTHER ORDERED that, upon a showing that Defendants are continuing

to sell Counterfeit Products on newly-detected Infringing Platforms (the “Newly-Detected

Infringing Platforms”), Plaintiffs may move to amend this Order to extend the application of

the relief granted herein to the Newly-Detected Infringing Platforms.

                                 ASSET RESTRAINING ORDER

        IT APPEARING to the Court that Defendants are manufacturing, exporting, importing,

distributing, marketing, advertising, offering for sale, and/or selling the Counterfeit Products,




                                                  11
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 12 of 244




including via the Infringing Platforms, and that Defendants will continue to carry out such acts

unless restrained by Order of the Court:

       6.      IT IS FURTHER ORDERED that, in accordance with Rule 65 of the Federal

Rules of Civil Procedure, 15 U.S.C. § 1116(a), and this Court’s inherent equitable power to issue

provisional remedies ancillary to its authority to provide the final requested equitable relief of an

accounting, Defendants, their officers, directors, agents, representatives, successors or assigns,

and all persons acting in concert or in participation with any of them, including any third parties

receiving actual notice of this Order by personal service or otherwise, are restrained and enjoined

from transferring, withdrawing or disposing of any money or other assets into or out of any

accounts held by, associated with, or utilized by Defendants, regardless of whether such money

or assets are held in the U.S. or abroad, including Defendants’ accounts as listed in Attachment 6

hereto, and incorporated as if set forth expressly herein.

       7.      The provisions of this section apply to any and all money or assets, whether held

in the U.S. or abroad, including but not limited to any money or assets held with:

(1) PayPal (2) MasterCard, Visa, American Express, and/or Discover (3) Bank of China (4)

Western Union (5) MoneyGram (6) Zelle (7) Bitcoin (8) Google Pay (9) Venmo (10) AliPay

(11) TransferWise (12) WeChat Pay (13) WorldRemit (14) Citibank NA (15) 中国建设银行

(China Construction Bank) (16) 南洋商业银行 (Nanyang Commercial Bank) (17) Community

Federal Savings Bank (18) Industrial and Commercial Bank of China (Asia) Limited (19)

Charles Schwab (20) Pt Bank Rakyat Indonesia (Persero) Tbk (21) International Bank of

Chicago (22) Bank of America, N.A. (23) Byline Bank (24) BMO Harris Bank, N.A. (25) Wells

Fargo Bank, N.A. (26) First Century Bank, N.A. (27) China Merchants Bank (28) Citibank,

N.A., Hong Kong Branch (29) JPMorgan Chase (30) BBVA Bancomer (31) Zions Bank (32)



                                                 12
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 13 of 244




Agricultural Bank of China (33) The Bankcorp Bank (34) Bank of Communications (35) Banorte

(36) Capital One Bank, N.A. (37) China Citic Bank (38) China Everbright Bank (39) China

Guangfa Bank (40) China Minsheng Bank (41) First National Bank of Omaha (42) Goldman

Sachs Bank USA (43) Industrial and Commercial Bank of China (44) Industrial Bank (45)

Industrial Bank Co. Ltd. (46) Pingan Bank (47) Postal Savings Bank of China (48) Pudong

Development Bank (49) Shanghai Pudong Development Bank (50) Sunrise Banks, N.A. (51)

Wex Bank (52) Zhejiang Chouzhou Commercial Bank, and entities that processed payments for

items purchased from Defendants’ Infringing Websites, and any bank accounts or merchant

reserve accounts associated with such payment processing accounts, including but not limited to

the accounts identified in Attachment 6 hereto, and incorporated as if set forth expressly herein.

            a. The Court may exempt any particular asset from the above-described freeze upon

               a showing by the party seeking relief from the freeze that the asset is not the

               proceed of counterfeiting activity.

                     CONTINUATION OF EXPEDITED DISCOVERY

Provisions Applicable to Third Party Financial Service Providers

       8.      IT IS FURTHER ORDERED that Plaintiffs may continue to seek expedited

discovery by providing actual notice of this Order to any banks, savings and loan associations,

payment processors or other financial institutions, merchant account providers, payment

providers, third party processors, or credit card associations, which have provided services,

received payment, or held assets for any Defendant, any of Defendants’ operations, any of the

Infringing Platforms, or for any other website or social media account owned or controlled by

any Defendant, including without limitation, PayPal, MasterCard, Visa, American Express,

Discover, Bank of China, Western Union, MoneyGram, Zelle, Bitcoin, Google Pay, Venmo,




                                                13
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 14 of 244




AliPay, TransferWise, WeChat Pay, WorldRemit, Citibank NA, 中 国 建 设 银 行 (China

Construction Bank), 南洋商业银行 (Nanyang Commercial Bank), Community Federal Savings

Bank, Industrial and Commercial Bank of China (Asia) Limited, Charles Schwab, Pt Bank

Rakyat Indonesia (Persero) Tbk, International Bank of Chicago, Bank of America, N.A., Byline

Bank, BMO Harris Bank, N.A., Wells Fargo Bank, N.A., First Century Bank, N.A., China

Merchants Bank, Citibank, N.A., Hong Kong Branch, JPMorgan Chase, BBVA Bancomer,

Zions Bank, Agricultural Bank of China, The Bankcorp Bank, Bank of Communications,

Banorte, Capital One Bank, N.A., China Citic Bank, China Everbright Bank, China Guangfa

Bank, China Minsheng Bank, First National Bank of Omaha, Goldman Sachs Bank USA,

Industrial and Commercial Bank of China, Industrial Bank, Industrial Bank Co. Ltd., Pingan

Bank, Postal Savings Bank of China, Pudong Development Bank, Shanghai Pudong

Development Bank, Sunrise Banks, N.A., Wex Bank, Zhejiang Chouzhou Commercial Bank

(collectively, “Third Party Financial Service Providers”); and

       9.      IT IS FURTHER ORDERED that, within ten (10) days of receiving actual notice

of this Order by personal service or otherwise, and to the extent such information was not

already provided in accordance with the Temporary Restraining Order, all Third Party Financial

Service Providers must provide to Plaintiffs’ counsel all documents and records in their

possession, custody or control, whether located in the U.S. or abroad, relating to any financial

accounts (including but not limited to any savings, checking, money market, or payment

processing accounts) held by, associated with, or utilized by the Defendants, their officers,

directors, agents, employees, representatives, successors or assigns, and all persons acting in

concert or in participation with any of them. This includes all documents and records relating to:




                                                14
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 15 of 244




  a. Defendants’ Infringing Websites and any other websites registered by Defendants,

       including the identities of the individuals or entities that registered and operated

       the Infringing Websites;

  b. Defendants’ Infringing Social Media and any other social media accounts

       registered by Defendants, including the identities of the individuals or entities that

       registered and operated the Infringing Social Media;

  c. the manufacturing, exporting, importing, distributing, marketing, advertising,

       offering for sale, and/or selling of Counterfeit Products by Defendants, their

       officers, directors, agents, employees, representatives, successors or assigns, and

       all persons acting in concert or in participation with any of them;

  d. the identities of any and all credit card processing agencies, merchant acquiring

       banks, or other financial institutions responsible for processing credit card, debit

       card, or other forms of financial transactions for the Infringing Platforms;

  e. the identities and addresses of Defendants, their officers, directors, agents,

       employees, representatives, successors or assigns, and all persons acting in

       concert or in participation with any of them, including without limitation,

       identifying information associated with Defendants’ Infringing Platforms;

  f. payments made to or by Defendants in exchange for goods or services provided

       by or to Defendants, including information sufficient to identify the recipient and

       beneficiary of such payment;

  g.   identifying information, including full account numbers;

  h. account opening documents, including account applications, signature cards,

       copies of identification documents provided and, if a business account, copies of




                                         15
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 16 of 244




                any corporate resolution to open account and other business documents provided

                which may include articles of incorporation for the business;

             i. all deposits and withdrawals and any supporting documentation, including deposit

                slips, withdrawal slips, cancelled checks (both sides), and periodic account

                statements;

             j. all wire transfers into the financial accounts, including documents sufficient to

                identify the source of transferred funds, such as documents reflecting the name of

                the bank or entity from which the funds originated, the account number from

                which the funds were transferred, and the name of the person or entity from

                whose account such funds were transferred; and

             k. all wire transfers out of the financial accounts, including documents sufficient to

                identify the destination of the transferred funds, such as documents reflecting the

                name of the beneficiary of such transfer, the identity of the beneficiary’s bank,

                and the beneficiary’s full account number.

Provisions Applicable to Third Party Website Service Providers

       10.      IT IS FURTHER ORDERED that Plaintiffs may continue to seek expedited

discovery by providing actual notice of this Order to any Internet service providers (“ISPs”),

back-end service providers, website designers, sponsored search engine ad-word providers,

shippers, domain name registrars, domain name registries, domain protection services, or any

other business supporting, hosting or providing e-commerce services to any Defendant, any of

Defendants’ Infringing Websites, or for any other website owned or controlled by any Defendant

(collectively, “Third Party Website Service Providers”); and




                                                 16
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 17 of 244




       11.      IT IS FURTHER ORDERED that, within ten (10) days of receiving actual notice

of this Order by personal service or otherwise, to the extent such information was not already

provided in accordance with the Temporary Restraining Order, all Third Party Website Service

Providers must provide to Plaintiffs’ counsel all documents and records in their possession,

custody or control, whether located in the U.S. or abroad, relating to:

             a. Defendants’ Infringing Websites and any other websites registered by Defendants,

                including the identities of the individuals or entities that registered and operated

                the Infringing Websites;

             b. the manufacturing, exporting, importing, distributing, marketing, advertising,

                offering for sale, and/or selling of Counterfeit Products by Defendants, their

                officers, directors, agents, employees, representatives, successors or assigns, and

                all persons acting in concert or in participation with any of them;

             c. the identities and addresses of Defendants, their officers, directors, agents,

                employees, representatives, successors or assigns, and all persons acting in

                concert or in participation with any of them, including without limitation,

                identifying information associated with Defendants’ Infringing Websites; and

             d. payments made to or by Defendants in exchange for goods or services provided

                by or to Defendants, including information sufficient to identify the recipient and

                beneficiary of such payment.

Provisions Applicable to Other Third Party Service Providers

       12.      IT IS FURTHER ORDERED that Plaintiffs may continue to seek expedited

discovery by providing actual notice of this Order along with a subpoena, pursuant to Fed. R.

Civ. P. 45, to any other third party service providers that have provided services for any




                                                  17
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 18 of 244




Defendant, any of Defendants’ Infringing Platforms, or for any other website or social media

account owned or controlled by any Defendant (collectively “Other Third Party Service

Providers”).

       13.     IT IS FURTHER ORDERED that Plaintiffs may continue to pursue discovery

proceedings pursuant to the Federal Rules of Civil Procedure.

                        DISABLING OF INFRINGING PLATFORMS

       14.     IT IS FURTHER ORDERED, pursuant to Fed. R. Civ. P. 65(d)(2), that any Third

Party Website Service Provider, including but not limited to VeriSign, Inc., NeuStar, Inc.,

Nominet UK, Registry Services, LLC, .Club Domains, LLC, Public Interest Registry, and/or an

individual registrar or Other Third Party Service Provider holding or listing one or more domain

names or social media accounts used in conjunction with Defendants’ Infringing Platforms,

including those set forth in Attachments 3 and 4 hereto, and incorporated as if set forth expressly

herein, shall, within three (3) business days of receiving actual notice of this Order by personal

service or otherwise, maintain measures in place to or, to the extent such action was not already

taken in accordance with the Temporary Restraining Order, temporarily disable these domain

names and/or social media accounts, and make them inactive and untransferable until further

order from this Court. Notwithstanding the preceding sentence, the terms of this Paragraph shall

have no application if a domain name or social media account has already been disabled and/or

the ownership of such domain name or social media account has been transferred by the Other

Third Party Service Provider pursuant to a court order issued in another litigation.

                   PROHIBITION AGAINST AIDING AND ABETTING
                   VIOLATIONS OF THIS ORDER BY THIRD PARTIES

       15.     IT IS FURTHER ORDERED, by automatic operation of Fed. R. Civ. P. 65(d)(2),

that all third parties who act in active concert or participation with Defendants and who receive



                                                 18
        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 19 of 244




actual notice of this Order by personal service or otherwise shall be bound by the terms of this

Order and are prohibited from assisting in any violation of this Order, including, without

limitation:

              a. permitting the transfer, withdrawal or disposal of any money or other assets by

                 Defendants, their officers, directors, agents, representatives, successors or assigns,

                 and all persons acting in concert or in participation with any of them, into or out

                 of any accounts held by, associated with or utilized by any of the Defendants,

                 regardless of whether such money or assets are held in the U.S. or abroad;

              b. permitting the advertising, promoting, or marketing of Defendants’ Counterfeit

                 Products or the Infringing Platforms, or the sale or distribution of Counterfeit

                 Products by Defendants, their officers, directors, agents, representatives,

                 successors or assigns, and all persons acting in concert or in participation with any

                 of them; and

              c. supporting, hosting or providing e-commerce services Defendants’ Infringing

                 Platforms, including continuing to connect customers to the Infringing Platforms.

       16.       IT IS FURTHER ORDERED that any third party that has received proper notice

of this Order pursuant to Fed. R. Civ. P. 65(d)(2), and requires clarifications as to its duties, if

any, under this Order, may make an application to this Court, with notice to Plaintiffs’ counsel.

       17.       Defendants are hereby given further notice that any act by them in violation of

any of the terms of this Order may be considered and prosecuted as contempt of this Court.

      Dated:           New York, New York
                       February 9, 2021                          SO ORDERED:




                                                                      Sidney H. Stein, U.S.D.J.
                                                   19
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 20 of 244




        ATTACHMENT 1
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 21 of 244




                                       Defendant Networks

No.           Website              Email                  Social              Names

                                 Defendants - Network 1

        51shoeshouse.ru      shoesfactory318@ho                         XIESHAOXION
                             tmail.com
                                                                        Xie Shaoxiong
1.
                                                                        少雄 解
                                                                        解少雄

        airjordan.hk         airjordan.hk@outlo
2.                           ok.com
                             hk@west.cn

        beyourjordans.ca     1627712110@qq.co     8618059931068
                             m                    (Wechat)
                             beyourjordans.com    8618059931068
                             @gmail.com           (Whatsapp)
                             beyourshop6@gmail    UCGhrQ93BC-
                             .com                 pKEcdKuQrZAw
3.                           customercomplain18   g (Youtube)
                             @gmail.com           beyourjordans
                                                  (Skype)
                                                  beyourjordansnetk
                                                  icks (Instagram)
                                                  yzywholeslae
                                                  (Instagram)

        beyourjordans.club                        UCGhrQ93BC-           dsfaf
                                                  pKEcdKuQrZAwg         jiaodousi
4.                                                (Youtube)
                                                  beyourjordansclub
                                                  (Instagram)

        beyourjordans.com    1627712110@qq.co     8618059931068
                             m                    (Wechat)
                             beyourjordans.com    8618059931068
                             @gmail.com           (Whatsapp)
                             beyourshop6@gmail    UCGhrQ93BC-
                             .com                 pKEcdKuQrZAwg
                             customercomplain18   (Youtube)
                             @gmail.com           beyourjordans
                             m15015474189@16      (Skype)
5.                           3.com                beyourjordansclub
                                                  (Instagram)
                                                  beyourjordansnetkic
                                                  ks (Instagram)
                                                  fireyzy.ru
                                                  (Instagram)
                                                  greatkicks68
                                                  (Instagram)
                                                  yzywholeslae
                                                  (Instagram)

        beyourjordans.ru                          kickslogix.1
                                                  (Instagram)
6.
                                                  sneakerahead davi
                                                  d (Instagram)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 22 of 244




        beyourjordans.shop    1627712110@qq.co      8613349861033
                              m                     (Wechat)
                              beyourjordans.com     8613349861033
                              @gmail.com            (Whatsapp)
7.                            beyourshop6@gmail     UCGhrQ93BC-
                              .com                  pKEcdKuQrZAwg
                              customercomplain18    (Youtube)
                              @gmail.com            beyourjordansnetkic
                                                    ks (Instagram)

        beyourjordans.vip                           yzywholeslae
8.
                                                    (Instagram)

        beyourjordanshop.ru   1627712110@qq.co      8618059931068
                              m                     (Wechat)
                              beyourjordans.com     8618059931068
                              @gmail.com            (Whatsapp)
                              beyourshop6@gmail     UCGhrQ93BC-
9.                            .com                  pKEcdKuQrZAwg
                              customercomplain18    (Youtube)
                              @gmail.com            beyourjordans
                                                    (Skype)
                                                    beyourjordansnetkic
                                                    ks (Instagram)

        beyourshop.ru         1627712110@qq.co      8613349861033          KEEP2008
                              m                     (Wechat)               ZHEQIAN LIU
                              beyourjordans.com     8613349861033
                              @gmail.com            (Whatsapp)
10.                           beyourshop6@gmail     UCGhrQ93BC-
                              .com                  pKEcdKuQrZAwg
                              customercomplain18    (Youtube)
                              @gmail.com            beyourjordansnetkic
                                                    ks (Instagram)

        brandairjordan.ru     brandairjordan@gma    8618650230151          KEEP2008
                              il.com                (Whatsapp)             ZHEQIAN LIU
                              brandairjordan@iclo   UCoQLmqgBbGSsc
                              ud.com                I1ngWxgusA
                              complaintscentre@y    (Youtube)
                              ahoo.com              UCuHGFuOwipLW
                              customercomplain18    wIc0lUi3A2g
                              @gmail.com            (Youtube)
                              geo99ooi@gmail.co     brandairmake
                              m                     (Instagram)
11.                           keep2008@mail.com     brandairsuprememe2
                              spantrymywayusa@      019 (Instagram)
                              gmail.com             brandgogo666
                              strong2796635197@     (Instagram)
                              qq.com                fashionsneaker_jessi
                                                    ca (Instagram)
                                                    kicksyeezyplug
                                                    (Instagram)
                                                    sie.su.1 (Facebook)
                                                    yuki-cts19 (Wechat)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 23 of 244




        brandairkicks.ru   brandairjordan@gma    8618650230151          KEEP2008
                           il.com                (Whatsapp)             ZHEQIAN LIU
                           brandairjordan@iclo   UCoQLmqgBbGSsc
                           ud.com                I1ngWxgusA
                           complaintscentre@y    (Youtube)
                           ahoo.com              UCuHGFuOwipLW
                           customercomplain18    wIc0lUi3A2g
                           @gmail.com            (Youtube)
                           dairjordan@gmail.co   brandairmake
12.
                           m                     (Instagram)
                           geo99ooi@gmail.co     brandairsuprememe2
                           m                     019 (Instagram)
                           keep2008@mail.com     brandgogo666
                           rdan@icloud.com       (Instagram)
                           spantrymywayusa@      fashionsneaker_jessi
                           gmail.com             ca (Instagram)
                           strong2796635197@     sie.su.1 (Facebook)
                           qq.com                yuki-cts19 (Wechat)

        brandairmake.ru    brandairjordan@gma    8618650230151          809087261
                           il.com                (Whatsapp)             SHOPKING
                           brandairjordan@iclo   UCoQLmqgBbGSsc         dsfaf
                           ud.com                I1ngWxgusA             huangjinhuang
                           complaintscentre@y    (Youtube)              jiaodousi
                           ahoo.com              UCuHGFuOwipLW          jinhuang huang
                           customercomplain18    wIc0lUi3A2g            寅 沈
                           @gmail.com            (Youtube)
                           geo99ooi@gmail.co     brandairmake
13.
                           m                     (Instagram)
                           keep2008@mail.com     brandairsuprememe2
                           pinkingdiy@yahoo.c    019 (Instagram)
                           om                    brandgogo666
                           spantrymywayusa@      (Instagram)
                           gmail.com             fashionsneaker_jessi
                           strong2796635197@     ca (Instagram)
                           qq.com                sie.su.1 (Facebook)
                                                 yuki-cts19 (Wechat)

        citysole.net       809087261@qq.com      8618760557879          SHOPKING寅 沈
                           citysole.net19@gmai   (Whatsapp)
                           l.com                 UCuBFxJBwVcOZ
                           pinkingdiy@yahoo.c    wzy50fHWKqA
                           om                    (Youtube)
                           shopking@yeah.net     citysole.net19
14.                        shopping2020@163.     (Instagram)
                           com                   citysole.net_yeezys
                           yukiwucitysole.net@   (Instagram)
                           gmail.com             citysole_net
                                                 (Instagram)
                                                 wholesalecitysole
                                                 (Instagram)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 24 of 244




        citysole.ru       citysole.net19@gmai   8618760557879         SHOPKING
                          l.com                 (Whatsapp)            寅 沈
                          picknicekicks@hotm    UCuBFxJBwVcOZ
                          ail.com               wzy50fHWKqA
                                                (Youtube)
                          pinkingdiy@yahoo.c
                          om                    citysole.net19
                                                (Instagram)
                          pkgoldeninc@gmail.
                          com                   citysole_net
                                                (Instagram)
                          shopking@yeah.net
                                                gogoyeezy500
                          shopping2020@163.
                                                (Instagram)
                          com
                                                gogoyeezy700
                          strong2796635197@
15.                       qq.com                (Instagram)
                                                gokicksnow
                          yukiwucitysole.net@
                          gmail.com             (Instagram)
                                                kicksyeezyplug
                                                (Instagram)
                                                solehotsupplier.cts
                                                (Instagram)
                                                wholesalecitysole
                                                (Instagram)
                                                wholesaleyeezyfacto
                                                ry (Instagram)
                                                yeezyrunner700s
                                                (Instagram)

        citysoleshop.ru   citysole.net19@gmai   8618760557879         Hongying Zheng
                          l.com                 (Whatsapp)            LUOBING87
                          picknicekicks@hotm    UCuBFxJBwVcOZ
                          ail.com               wzy50fHWKqA
                          pinkingdiy@yahoo.c    (Youtube)
                          om                    citysole.net19
                          pkgoldeninc@gmail.    (Instagram)
                          com                   citysole_net
                          shopking@yeah.net     (Instagram)
                          shopping2020@163.     gogoyeezy500
16.                       com                   (Instagram)
                          strong2796635197@     gokicksnow
                          qq.com                (Instagram)
                          yukiwucitysole.net@   solehotsupplier.cts
                          gmail.com             (Instagram)
                                                wholesalecitysole
                                                (Instagram)
                                                wholesaleyeezyfacto
                                                ry (Instagram)
                                                yeezyrunner700s
                                                (Instagram)

        fireyzy.ru        fireyzy88@gmail.co    c25ab2dce8aa7267
                          m                     (Skype)
                          luobing87@gmail.co    fireyzy.ru
17.                       m                     (Instagram)
                          strong2796635197@     yeezymaker350ss
                          qq.com                (Instagram)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 25 of 244




        gogoyeezy.ca          gogoyeezy123@gma      8613030829315         362921889
                              il.com                (Whatsapp)            ZHENMEILIN6
                                                    UCf3_F99XVDy_p7       wang ziyue
                                                    TYcA_iCwQ             wangziyue
18.                                                 (Youtube)             少贵 黄珍
                                                    an.vivi.16752
                                                                          妹 林
                                                    (Facebook)
                                                    bestjordanfactory
                                                    (Instagram)

        hiphoplinda.me        362921889@qq.com      8617075991064
                              ab2715008630@gm       (Whatsapp)
                              ail.com               UCkzqOtDN2PsaRh
                              ab27158630@gmail.     EBQbx12kw
                              com                   (Youtube)
                              hiphoplinda18@hot     UCtmaYT4qOQndT
                              mail.com              djuOOsWIiQ
                              xin20160112@foxm      (Youtube)
19.                           ail.com               hiphoplindame
                              zhenmeilin66@126.c    (Wechat)
                              om                    linda.yeezy
                                                    (Facebook)
                                                    lindahiphop36
                                                    (Instagram)
                                                    sneakericonn
                                                    (Instagram)

        jordansclub.ru        jordansclubnet@gma    15260135037
                              il.com                (Wechat)
                                                    8615260135037
20.                                                 (Whatsapp)
                                                    UCwynkU2LVB_V
                                                    TokQB7yNUZw
                                                    (Youtube)

        jordanswholesale.ru   customercomplain18    8615549439730
                              @gmail.com            (Whatsapp)
21.                           jordanswholesale97    jordanswholesale666
                              @gmail.com            (Instagram)

        kickcc.com            kickcc88@gmail.co     8617078882690         AJ
                              m                     (Whatsapp)            Alex liu
                                                    UCErinvF4VyZ4UA       aj
22.                                                 RMUrkXX5Q
                                                    (Youtube)
                                                    hotkickcc
                                                    (Instagram)

        kicksordie.me         kicksordienet23@g     8613003869909         AJ
                              mail.com              (Whatsapp)            Alex liu
                              kicksordienet@gmai    UCa_kqCx1LxgES        aj
                              l.com                 mCnCjtRn_g
23.                           kickssofire@gmail.c   (Youtube)
                              om                    kicksordie.ru
                                                    (Instagram)
                                                    wnyeezy (Wechat)

        kicksordie.net        kicksordienet23@g     8613003869909         AJ
                              mail.com              (Whatsapp)            Alex liu
                                                    UCa_kqCx1LxgES        aj
                                                    mCnCjtRn_g
24.                                                 (Youtube)
                                                    kicksordie.ru
                                                    (Instagram)
                                                    wnyeezy (Wechat)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 26 of 244




        kicksordie.ru      kicksordienet23@g     8613003869909
                           mail.com              (Whatsapp)
                                                 UCa_kqCx1LxgES
                                                 mCnCjtRn_g
25.
                                                 (Youtube)
                                                 kicksordie.ru
                                                 (Instagram)
                                                 wnyeezy (Wechat)

        kickssale.net      kickssale997@gmail    8618171225397          362921889
                           .com                  (Wechat)               ZHENMEILIN6
                                                 8618171225397          少贵 黄
                                                 (Whatsapp)
26.                                                                     珍妹 林
                                                 kickssalenet
                                                 (Instagram)
                                                 kksale98 (Instagram)
                                                 kksnet18 (Instagram)

        kickssofire.ru     362921889@qq.com      8617075991064          kiki
                           ab2715008630@gm       (Whatsapp)
                           ail.com               UCkzqOtDN2PsaRh
                           ab27158630@gmail.     EBQbx12kw
                           com                   (Youtube)
                           kickssofire@gmail.c   bestjordanfactory
27.                        om                    (Instagram)
                           zhenmeilin66@126.c    chen.lydia.963
                           om                    (Facebook)
                                                 hiphoplindame
                                                 (Wechat)
                                                 lindahiphop36
                                                 (Instagram)

        kickz.club         kickzclub9@gmail.c    8615549439730          362921889
                           om                    (Whatsapp)             LIJUANWANG6
                                                 8618271259502          丽娟 王
28.                                              (Whatsapp)
                                                 UC5oHcEuJB16B3         少贵 黄
                                                 Ud-j_TKagg
                                                 (Youtube)

        kickzmall.com      362921889@qq.com      annie.sun.92560
                           kickzmallservice@g    (Facebook)
                           mail.com              kickzmall1215
29.                        lijuanwang66@126.c    (Wechat)
                           om
                           transaction-
                           zh@gmx.com

30.
        new-jordans-for-                                                王梓越
        sale.appspot.com

        nicekicks.vip      xin20160112@foxm      UCt1jmpEQirqjVzP       NICEKICKZ18
31.                        ail.com               s0J3CNZg
                                                                        来福 喻
                                                 (Youtube)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 27 of 244




        nicekickss.net    nicekickz18@gmail.    100025348665146       Guobao
                          com                   (Facebook)            CaiNICEYESNET
                                                8615080137832
                                                (Whatsapp)
                                                8615860044798
                                                (Whatsapp)
                                                UCUmooJpnE5ad_
                                                Ayy_FRmfzQ
32.                                             (Youtube)
                                                nicekickss888
                                                (Wechat)
                                                nicekickz18 (Skype)
                                                nicekickz18
                                                (Wechat)
                                                sneakericonn
                                                (Instagram)

        niceyes.net       m17070111625_1@       8613328375252         REALYEEZYBA
                          163.com               (Whatsapp)            jian Li
                          niceyes.vip@outlook
33.
                          .com
                          niceyesnet@outlook.
                          com

        ogkicks.ru        ogkickspro@gmail.c    8617075991036         362921889
                          om                    (Whatsapp)            LIJUANWANG6
                          realyeezybay@gmail    UCgbyilzW_aVHHx       丽娟 王
                          .com                  0gQxZXU2g
                                                (Youtube)             少贵 黄
34.
                                                ajkingru (Wechat)
                                                ogkickspro
                                                (Instagram)
                                                ogkicksru
                                                (Instagram)

        perfectkick.ru    362921889@qq.com      aimee.sun.733
                          lijuanwang66@126.c    (Facebook)
                          om                    perfectkicksru
35.                       perfectkickservice@   (Wechat)
                          gmail.com
                          transaction-
                          zh@gmx.com

        perfectkicks.ca   perfectkicksruru@g    8615260135037         362921889
                          mail.com              (Whatsapp)            PERFECTKICK
                                                UCqiDgcxoLserGgi      丽娜 陈
                                                4CcQoXQQ
36.                                             (Youtube)             少贵 黄
                                                perfectkicks.ca
                                                (Instagram)
                                                perfectkicksca
                                                (Wechat)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 28 of 244




        perfectkicks.hk    362921889@qq.com     UCvgghFpM1w4xL       CAIBINGBING
                           perfectkickshk@gma   yfAhw92sUg           HK Haoyuntong
                           il.com               (Youtube)            Trade Co. Ltd.
                                                hiphopsolez          Kim Kim
                                                (Instagram)          PERFECTKICK
                                                hypesolesale         Tony Xiong (LMT)
                                                (Instagram)          YUFANG19907
37.
                                                kicksfight           dsfaf
                                                (Instagram)          jiaodousi
                                                perfectkickshk       于芳
                                                (Wechat)             芳 于
                                                sneakerspksale       蔡冰冰
                                                (Instagram)
                                                                     鹏林

        perfectkicks.me    851400427@qq.com     2008pk (Instagram)   CAIBINGBING
                           complaintscentre@y   8615960533658        Kim Kim
                           ahoo.com             (Whatsapp)           PERFECTKICK
                           customercomplain18   babykim2008          蔡冰冰
                           @gmail.com           (Instagram)
                                                                     鹏林
                           m15015474189@16      lovepkgod
                           3.com                (Instagram)
                           m18359031456@16      pkfrom2008
                           3.com                (Instagram)
                           perfectkickz18@gm    pkgodhoney
                           ail.com              (Instagram)
38.
                           perfectyeezys@gmai   pkgodmyhoney
                           l.com                (Instagram)
                           pkgoddream@gmail.    pkkim2008
                           com                  (Instagram)
                           pkgodyeezy@gmail.    pkloveyou2008
                           com                  (Instagram)
                           yufang1990789@16     pkvipkim (Wechat)
                           3.com                pkwithyou
                           yufang1990789@16     (Instagram)
                           3.com (paypal)       ppkk2008
                                                (Instagram)

        perfectkicks.vip   851400427@qq.com     2008pk (Instagram)   ANDRIYANSYA
                           complaintscentre@y   8615960533658        Andriyansyah H.
                           ahoo.com             (Whatsapp)           Mamu
                           customercomplain18   babykim2008          ourpayment online
                           @gmail.com           (Instagram)
                           m18359031456@16      lovepkgod
                           3.com                (Instagram)
39.                        perfectkickz18@gm    pkgodhoney
                           ail.com              (Instagram)
                           perfectyeezys@gmai   pkvipkim (Wechat)
                           l.com
                           pkgoddream@gmail.
                           com
                           pkgodyeezy@gmail.
                           com
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 29 of 244




        perfectkicksgroup.ne   paymentonline87@g    8617078882690
        t                      mail.com             (Whatsapp)
                               perfectkicks88@gma   8617137957739
                               il.com               (Wechat)
                               pkgroups88@gmail.    8617137957739
                               com                  (Whatsapp)
                                                    UC2tIeSuyAX6KIP-
                                                    qQKH3fYQ
                                                    (Youtube)
40.
                                                    hypebeastklcks
                                                    (Instagram)
                                                    nicekickkss
                                                    (Instagram)
                                                    piinoe77 (Instagram)
                                                    yeezydaisy
                                                    (Instagram)
                                                    yeezysclosetz
                                                    (Instagram)

        pkfactory.ru           pkgodkim@hotmail.    8617081421916
                               com                  (Whatsapp)
41.
                                                    pkfactoryru
                                                    (Instagram)

        pkfactory.vip          pkgodkim@hotmail.    8617081421916
                               com                  (Whatsapp)
42.
                                                    pkfactoryru
                                                    (Instagram)

        pkgod.vip              pkgodkim@hotmail.    8617081421916          dsfaf
                               com                  (Whatsapp)             jiaodousi
43.
                                                    pkfactoryru
                                                    (Instagram)

        pkpeaks.com            m15015474189@16
44.
                               3.com

        pksneaker.com          pksneaker88@gmail.   8615060398349
                               com                  (Wechat)
                                                    8615060398349
                                                    (Whatsapp)
                                                    UCihLIrdCuGZhZ_
                                                    onZbqA3_g
45.                                                 (Youtube)
                                                    pklilireviews
                                                    (Instagram)
                                                    pksneaker (Wechat)
                                                    pksplug (Instagram)
                                                    yzyshow_g
                                                    (Instagram)

        pksneaker.group        pksneaker88@gmail.   8615060398349          362921889
                               com                  (Wechat)               ZHENMEILIN6
                                                    8615060398349          少贵 黄
                                                    (Whatsapp)
                                                                           珍妹 林
                                                    UCihLIrdCuGZhZ_
                                                    onZbqA3_g
                                                    (Youtube)
46.                                                 pklilireviews
                                                    (Instagram)
                                                    pksneaker (Wechat)
                                                    pksplug (Instagram)
                                                    sneakershopdaily
                                                    (Instagram)
                                                    williamplugs
                                                    (Instagram)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 30 of 244




        pksneakers.net    362921889@qq.com       8618171099421
                          gedixie@qq.com         (Wechat)
                          pksneaker4u@gmail.     8618171099421
                          com                    (Whatsapp)
                          zhenmeilin66@126.c     chris.he.54943
47.
                          om                     (Facebook)
                                                 pkpro_hypebeast
                                                 (Instagram)
                                                 pksneakerpro
                                                 (Wechat)

        pktiau.com        admin@duiat.com                              REALYEEZYBAjia
                          complaintscentre@y                           n Li
                          ahoo.com
                          customercomplain18
48.                       @gmail.com
                          m18359031456@16
                          3.com
                          mouariot@outlook.c
                          om

        realyeezybay.me   realyeezybay@gmail     8613030825380         362921889
                          .com                   (Whatsapp)            LIJUANWANG6
                                                 UCOjQMeEMJ09Ue        丽娟 王
49.                                              QiVfAucsZw
                                                                       少贵 黄
                                                 (Youtube)
                                                 realyeezybaysneaker
                                                 (Instagram)

        rockkicks.net     362921889@qq.com       8615391554331         BOXINGDIANZ
                          lijuanwang66@126.c     (Whatsapp)            博星电子商务有限
                          om                     rockkicks (Wechat)
50.                       rockkickspro@gmail     sneakergs_official    公司
                          .com                   (Instagram)           方莉 熊
                          transaction-
                          zh@gmx.com

        shoesonfire.net   shoesonfirenet@gma     8618086529730         362921889
                          il.com                 (Wechat)              LIJUANWANG6
51.                                                                    丽娟 王
                                                                       少贵 黄

        sneakergs.com     362921889@qq.com       8613099467622         362921889
                          lijuanwang66@126.c     (Wechat)              ZHENMEILIN6
                          om                     8615391554331         少贵 黄
                          sneakergs.official@g   (Whatsapp)
                                                                       珍妹 林
52.                       mail.com               UCVEStob9uZoUNr
                          transaction-           xgdhhHrHA
                          zh@gmx.com             (Youtube)
                          xin20160112@foxm       sneakergs_official
                          ail.com                (Instagram)

        sneakernewz.net   362921889@qq.com       8615960503116         809087261
                          sneakernewz.net@g      (Whatsapp)            BRM Test account
                          mail.com               UCFFMdF5BNKB          BRMTESTACCT
                          zhenmeilin66@126.c     WMb4rHEILwLQ          SHOPKING
53.                       om                     (Youtube)             dsfaf
                                                 sneakernewz           huangjinhuang
                                                 (Wechat)              jinhuang huang
                                                                       寅 沈
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 31 of 244




        sneakershoebox.net   809087261@qq.com     8613706085190        BRM Test account
                             agentbuy@yeah.com    (Whatsapp)           BRMTESTACCT
                             brmtestacct259@br    UC2TcA0GvHX62        SHOPKING
                             mtest.com            GVurPgI8jFQ          寅 沈
                             customercomplain18   (Youtube)
                             @gmail.com           UCSccmmRxiZl_jo6
                             easthope.pitken@ya   KuvlI5UQ
                             hoo.com              (Youtube)
                             geo99ooi@gmail.co    cxx471534260
                             m                    (Wechat)
                             premiumwarezstore    sneakershoeboxclub
54.                          @gmail.com           (Skype)
                             shopking@yeah.net    ssblinda_net
                             shopping2020@163.    (Instagram)
                             com
                             sneakershoeboxclub
                             @gmail.com
                             sneakershoeboxnet@
                             gmail.com
                             strong2796635197@
                             qq.com
                             youredu+mustafer@
                             pm.me

        sneakershoebox.ru    agentbuy@yeah.com    23kicksole           BRM Test account
                             brmtestacct259@br    (Instagram)          BRMTESTACCT
                             mtest.com            8613706085190        EBUY0928
                             customercomplain18   (Whatsapp)           王梓越
                             @gmail.com           UC2TcA0GvHX62
                                                                       绍欣 丁
                             easthope.pitken@ya   GVurPgI8jFQ
                             hoo.com              (Youtube)
                             geo99ooi@gmail.co    UCSccmmRxiZl_jo6
                             m                    KuvlI5UQ
                             premiumwarezstore    (Youtube)
                             @gmail.com           cxx471534260
                             shopking@yeah.net    (Wechat)
55.
                             shopping2020@163.    hypesport2018
                             com                  (Instagram)
                             sneakershoeboxclub   perfectkickslinda
                             @gmail.com           (Instagram)
                             sneakershoeboxnet@   sacaixnike_ssb
                             gmail.com            (Instagram)
                             strong2796635197@    sneakershoebox.ru
                             qq.com               (Instagram)
                             youredu+mustafer@    sneakershoebox_hyp
                             pm.me                e (Instagram)
                                                  sneakershoeboxclub
                                                  (Skype)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 32 of 244




        sneakershoebox.vip   agentbuy@yeah.com     8613706085190          SOLEPERFECT
                             brmtestacct259@br     (Whatsapp)             丽涵 吴
                             mtest.com             UC2TcA0GvHX62
                             customercomplain18    GVurPgI8jFQ            吴丽涵
                             @gmail.com            (Youtube)
                             easthope.pitken@ya    UCSccmmRxiZl_jo6
                             hoo.com               KuvlI5UQ
                             ebuy0928@yeah.net     (Youtube)
                             geo99ooi@gmail.co     cxx471534260
                             m                     (Wechat)
                             m17070111625_1@       sneakershoeboxclub
56.
                             163.com               (Skype)
                             premiumwarezstore
                             @gmail.com
                             sneakershoeboxclub
                             @gmail.com
                             sneakershoeboxnet@
                             gmail.com
                             strong2796635197@
                             qq.com
                             youredu+mustafer@
                             pm.me

        soleperfect.ru       soleperfect666@gma    8613194433510
                             il.com                (Whatsapp)
                                                   fighttsole
                                                   (Instagram)
                                                   hiphopsolez
                                                   (Instagram)
                                                   hypebeastsolezz
57.                                                (Instagram)
                                                   hypefootsole
                                                   (Instagram)
                                                   kicksfight
                                                   (Instagram)
                                                   solefactoryz
                                                   (Instagram)
                                                   soleperfect (Wechat)

        tonyshoe.com         pkgodkim@hotmail.     8617081421916          BRM Test account
                             com                   (Whatsapp)             BRMTESTACCT
58.                                                                       LOVEMOTION1
                                                   pkfactoryru
                                                   (Instagram)            萍萍 邢

        topfactorys.ru       agentbuy@yeah.com     8613349953433
                             agentbuy@yeah.net     (Whatsapp)
                             brmtestacct259@br     UC-
                             mtest.com             TGbUvTpTgfFBjSv
                             easthope.pitken@ya    C7XdfQ (Youtube)
                             hoo.com
                             geo99ooi@gmail.co
                             m
                             lovemotion123@163
                             .com
                             premiumwarezstore
59.
                             @gmail.com
                             sneakershoeboxclub
                             @gmail.com
                             strong2796635197@
                             qq.com
                             topfactorys6@gmail.
                             com
                             topfactorysru@gmail
                             .com
                             youredu+mustafer@
                             pm.me
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 33 of 244




        topkickss.ru     topkickss016@gmail     8618250542612         XUJIANLIAN建联
                         .com                   (Whatsapp)
60.                                                                   许许建联
                         topkickss16@gmail.     topkickss (Wechat)
                         com

        topkickz.vip     791156585@qq.com       UCuYqoV_Un3nDY        362921889
                                                hOt52QjdxA            少贵 黄
                         akickz23@gmail.co
                                                (Youtube)
                         m
                         linfeifei886@gmail.c   luna.wu.1004
                         om                     (Facebook)
61.                                             topkickz.ru
                         topkickzcom@163.c
                         om                     (Facebook)
                                                topkickz.vip
                                                (Instagram)
                                                topkickz23 (Skype)
                                                topkickz23 (Wechat)

        yeezybusta.ru    362921889@qq.com       8613529413967         362921889
                         perfectsneakerleah@    (Whatsapp)            少贵 黄
                         gmail.com              UCG2fWYo7HaDw
                                                Cgribe-qpDw
                                                (Youtube)
                                                bestjordanfactory
62.                                             (Instagram)
                                                elijah.tuener.31542
                                                (Facebook)
                                                gs_yeezybusta.sneak
                                                er (Instagram)
                                                perfectsneaker
                                                (Wechat)

        yeezymafia.me    362921889@qq.com       8613559397995
                         yeezymafiasneaker      (Whatsapp)
                         @gmail.com             UC7IsdyZn7s7V7iF
                                                7Y2Jp4PQ
63.                                             (Youtube)
                                                yeezymafiasneaker
                                                (Facebook)
                                                yeezymafiasneaker
                                                (Wechat)

        yeezyplugs.com   support@c4factory.c    8613123182539
                         om                     (Whatsapp)
                                                UCJr9qd-
64.                                             04HBhzKTS8lJCL_
                                                A (Youtube)
                                                theyzyplugs
                                                (Instagram)

        yeezyqueen.ru    picknicekicks@hotm     8619979281227         611599866
                         ail.com                (Whatsapp)            GOOD
                         strong2796635197@      UC2pChf2Knkl13Q       dehua liu
                         qq.com                 aHqPQEGJw             俊雄 喻
65.                      yeezyqueen6@gmail      (Youtube)
                         .com                   airforce1761
                                                (Instagram)
                                                yeezyqueen.ru
                                                (Instagram)
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 34 of 244




        yeezystrade.net      611599866@qq.com     8618171222707          611599866
                             jordansneaker18@g    (Wechat)               GOOD
                             mail.com                                    dehua liu
66.                          jordansneakers18@g                          俊雄 喻
                             mail.com
                             yeezystradenet@gm
                             ail.com

        yeezywholesale.com   611599866@qq.com     8618086529582          XIESHAOXION
                             jordansneaker18@g    (Wechat)               Xie Shaoxiong
                             mail.com                                    少雄 解
67.                          jordansneakers18@g                          解少雄
                             mail.com
                             yeezywholesale@gm
                             ail.com

                                 Defendants - Network 2

        egame-china.org      jubao@xinnet.com
68.                          service@egameschin
                             a.net

        fyycustom.com        fyycustom@gmail.c    8613538227221
                             om                   (Wechat)
69.
                                                  8613538227221
                                                  (Whatsapp)

        fyygame.pw           2964688834@qq.co                            610417833
                             m                                           chen nvshi
70.                          610417833@qq.com                            xiaochai chen
                             service@egameschin                          志勇 魏
                             a.net

        fyygames.net         654984966@qq.com     fyygame (Instagram)    654984966
71.                          service@egameschin   fyysports (Facebook)   雪刚 黄
                             a.net

        fyygames.org         service@egameschin
72.
                             a.net

        fyylady.co           service@egameschin   8613538227221
                             a.net                (Wechat)
73.
                                                  8613538227221
                                                  (Whatsapp)

        fyylady.ga           service@egameschin   8613538227221
                             a.net                (Wechat)
74.
                                                  8613538227221
                                                  (Whatsapp)

        fyysports.biz        service@egameschin                          chen xiaochai
75.
                             a.net

        fyysports.co         service@egameschin   8613538227221          CHENLIKEJIY
                             a.net                (Wechat)               Chen Hongyun
                             zchenshuo@gmail.c    8613538227221          Jusan Qiao
76.                          om                   (Whatsapp)             宸碩 張
                             zchenshuo@gmail.c    fyysports (Facebook)   宸立科技有限公司
                             om (paypal)                                 張宸碩

        fyysports.net        service@egameschin
77.
                             a.net
      Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 35 of 244




        fyysports.pw      2964688834@qq.co                             610417833
                          m                                            xiaochai chen
78.                       610417833@qq.com                             志勇 魏
                          service@egameschin
                          a.net

        fyysports.shop    service@egameschin    8613538227221
                          a.net                 (Wechat)
79.                                             8613538227221
                                                (Whatsapp)
                                                fyysports (Facebook)

        fyysports.store   service@egameschin
80.
                          a.net

        fyystyle.store    service@egameschin    8613538227221
                          a.net                 (Wechat)
81.
                                                8613538227221
                                                (Whatsapp)

        fyytube.com       service@egameschin
82.
                          a.net

        imeskinr.com      imeskinr@gmail.co     8613538227221
                          m                     (Wechat)
83.                       service@egameschin    8613538227221
                          a.net                 (Whatsapp)
                                                fyysports (Facebook)

        mumus.cc          service@egameschin    8613538227221
                          a.net                 (Wechat)
84.
                                                8613538227221
                                                (Whatsapp)

        quemini.net       support@quemini.ne    8613538227221
85.
                          t                     (Whatsapp)

        egame-china.org   jubao@xinnet.com
86.                       service@egameschin
                          a.net

        fyycustom.com     fyycustom@gmail.c     8613538227221
                          om                    (Wechat)
87.
                                                8613538227221
                                                (Whatsapp)

                              Defendants - Network 3
        512tigers.de      helpdesk@customers
88.
                          ervicesglobal.com
        acoclara.com      kstehno@seznam.cz                            ACO Marine s.r.o.
                          pk@chayusale.com                             Karel Stehno
89.
                          stehnok@aco.cz                               STEHNOK
                          stehnok@gmail.com
        adasshoes.sg      helpdesk@customers
                          ervicebest.com
                          p8m3dbof51lbnw8c
                          @163.com
90.
                          service8@vinayotap.
                          com
                          support@adasshoes.s
                          g
        adids-shop.com    helpdesk@customers
                          ervicebest.com
91.
                          service8@vinayotap.
                          com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 36 of 244




         adigemarket.com        helpdesk@customers
                                ervicebest.com
92.
                                helpdesk@customers
                                ervicesglobal.com
         advantagetrainingsta   berniecepage10519                      Suyu Julio
         ble.ca                 @gmail.com
93.
                                helpdesk@customers
                                ervicesglobal.com
94.      af1sale.xyz
         air-jordan-shoe.com    ddoris784@sina.com     8616571143103   Yuan Jing Cai
95.                                                    (Whatsapp)
                                yc598@outlook.com
         air-max.us             carlottamurrah@hot                     Carlotta Murrah
                                mail.com
                                customer@cpjus.co
                                m
                                michaelkorsoutlet01
                                @hotmail.com
96.
                                service14@vinayota
                                p.com
                                service16@vinayota
                                p.com
                                vipshoes001@hotma
                                il.com
         airjordan1og.com       davidbusycom@gma                       CHEN WEI
                                il.com                                 HK Weigehuang
                                viptrade96@hotmail.                    Trade Co. Ltd.
                                com                                    HONGBIN LI
97.                                                                    Hongbin Li
                                                                       伟陈
                                                                       陈伟
                                                                       陈伟
         airmax-2018.com        contactus@aisaoutlet                   FUTIANSHIMI
                                .com                                   chen ting
                                nini6888999@163.c                      熠 陈
98.                             om
                                                                       莆田市米格贸易有
                                                                       限公司
         airmax270outlet.com    arthur@globalsolves
99.
                                tore.com
         airmax90.us.com        contactus@aisaoutlet                   FUTIANSHIMI
                                .com                                   熠 陈
100.
                                                                       莆田市米格贸易有
                                                                       限公司
         airmax95.us.com        service14@vinayota
                                p.com
101.
                                service16@vinayota
                                p.com
         airmaxofficial.org     helpdesk@customers
                                ervicebest.com
102.
                                helpdesk@customers
                                ervicesglobal.com
         airmaxoutletsaleus.c   contactus@aisaoutlet                   FUTIANSHIMI
         om                     .com                                   熠 陈
103.                            mowigmbh@163.co
                                m                                      莆田市米格贸易有
                                                                       限公司
         airmaxsaleoutlet.uk.   helpdesk@customers
         com                    ervicebest.com
104.
                                helpdesk@customers
                                ervicesglobal.com
         airmaxwebs.com         services@alivipservi                   Lofgrent Lofgrent
105.                            ce.com
                                ylsxeksaup@fr-fr.in
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 37 of 244




         airmicrophones.com      email@customerserv
                                 icebest.com
106.
                                 helpdesk@customers
                                 ervicesglobal.com
         airuptempo.club         arthur@globalsolves
107.
                                 tore.com
108.     aj13sale.info
         allstarconverse.uk.co   helpdesk@customers
         m                       ervicebest.com
                                 helpdesk@customers
109.
                                 ervicesglobal.com
                                 support@allstarconv
                                 erse.uk.com
         anfushoes.com           bsu38qujjzub@gmai                     WD L
                                 l.com
                                 orders@customerser
                                 vicebest.com
110.                             service16@vinayota
                                 p.com
                                 service1@vinayotap.
                                 com
                                 service@eesona.com
         annebulmerbrewer.c      email@customerserv
         om                      icebest.com
111.
                                 helpdesk@customers
                                 ervicesglobal.com
         attractcybermonday.     helpdesk@customers
         us.com                  ervicebest.com
112.
                                 service8@vinayotap.
                                 com
         bailoutbush.com         helpdesk@customers
113.
                                 ervicesglobal.com
         bestkopi.com            service10@vinayota
114.
                                 p.com
         bienemaja.pl            email@customerserv
115.
                                 icebest.com
         biggirlbigstuff.com     email@customerserv
116.                             icebest.com
                                 pk@chayusale.com
         bikeinturkey.com        helpdesk@customers                    Aryata Solutions
117.
                                 ervicesglobal.com
         blackgiftfriday.us.co   helpdesk@customers
         m                       ervicebest.com
118.
                                 service8@vinayotap.
                                 com
119.     blazermidqs.com
         bookhamvanguard.c       helpdesk@customers
120.
         o.uk                    ervicesglobal.com
         btriples.info           arthur@globalsolves
121.                             tore.com
         canalpuebla.com         email@customerserv                    JULIANVAZQU
                                 icebest.com                           Julian Vazquez
                                 helpdesk@customers                    Julian Vazquez
122.                             ervicesglobal.com                     Arcos
                                 julian.vazquez@msn                    Julián Vázquez
                                 .com                                  Arcos
                                                                       Ninguna
         ccshoesvip.com          service16@vinayota
123.
                                 p.com
         cheap-shoe-us.com       doulaila45@sina.co    8616571143103   Yong An Pan
124.                             m                     (Whatsapp)
                                 yc598@outlook.com
         cheapmax2019.com        arthur@globalsolves
125.
                                 tore.com
         cheapnkbestshoes.co     service16@vinayota
126.
         m                       p.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 38 of 244




         cheapsupremecleara     helpdesk@clientserv
127.
         nce.com                icehome.com
         city-break-            pk@chayusale.com
128.     holidays.com
         classical-shop.com     helpdesk@clientserv
                                icehome.com
129.
                                support@oxborder.c
                                om
         concise-store.com      helpdesk@clientserv
                                icehome.com
130.
                                rudolf364@jackaoutl
                                et.com
         converseallstarsneak   helpdesk@customers
         er.uk.com              ervicebest.com
131.
                                helpdesk@customers
                                ervicesglobal.com
         converseshoes.uk.co    hello@hezy.org
         m                      hello@hezy.ru
132.
                                helpdesk@customers
                                ervicebest.com
         converseshoesirelan    hello@hezy.org
         d.com                  hello@hezy.ru
133.
                                helpdesk@customers
                                ervicebest.com
         coolshoeszmz.com       rosesea521@hotmail          Chris Korona
                                .com                        ROSESEA521
134.
                                service16@vinayota          zhang xiao ming
                                p.com
135.     cuthemustard.com       pk@chayusale.com
         dailyashoes.com        service16@vinayota
136.
                                p.com
137.     dorothydressck.com
         eexport.co             hello@hezy.org
138.
                                hello@hezy.ru
         embunyola.com          helpdesk@customers
139.
                                ervicesglobal.com
         familytreetalk.co.uk   helpdesk@customers
140.
                                ervicesglobal.com
         fashionsneakersclub.   helpdesk@customers
         com                    ervicebest.com
141.
                                service8@vinayotap.
                                com
142.     firekickshoes.com
         flyknitsale.com        helpdesk@customers          Bob Wallace
                                ervicebest.com
143.
                                wallace1818@gmx.c
                                om
         footwearinstock.uk.c   helpdesk@customers
         om                     ervicebest.com
144.
                                helpdesk@customers
                                ervicesglobal.com
         freeinreal.com         nivovanassabiz@hot
                                mail.com
145.
                                service16@vinayota
                                p.com
         freerun.uk.com         helpdesk@customers
                                ervicebest.com
146.
                                helpdesk@customers
                                ervicesglobal.com
         frenchconncetionoutl   bopzex@163.com
147.
         et.com
         good-seller-           service14@vinayota
148.
         online.com             p.com
149.     greenworks4nq.com      pk@chayusale.com            John Dunphy
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 39 of 244




         h2o-cleaner.de          email@customerserv
                                 icebest.com
150.
                                 service@customerse
                                 rvicesglobal.com
         heartofcampus.com       email@customerserv
                                 icebest.com
151.
                                 helpdesk@customers
                                 ervicesglobal.com
         highquality23outlet.c   service16@vinayota
152.
         om                      p.com
         highquality5outlet.co   service16@vinayota
153.
         m                       p.com
         hotelgrandeurhyd.co     helpdesk@customers                         Mr Saleem
         m                       ervicebest.com                             hotelgrandeurhyd
                                 helpdesk@customers
154.
                                 ervicesglobal.com
                                 mdhotelgrandeur@g
                                 mail.com
         hotsale-style.com       helpdesk@clientserv
155.
                                 icehome.com
         hpliego.com             48566999@hxmail.c                          Xu Jin Jian
                                 om
156.
                                 service16@vinayota
                                 p.com
157.     huaracheid.xyz
         hydroflaskoutletstore   arthur@globalsolves                        Cheng Kevin
         .com                    tore.com
158.                             gyiw02@sina.com
                                 support@oxborder.c
                                 om
         ibasketshoe.com         helpdesk@customers                         Laura Ashley
                                 ervicebest.com                             Mother & Child
159.
                                 mabellee@msgsafe.i                         mabellee
                                 o
         imusicisti.com          email@customerserv                         Riccardo Romagnoli
160.                             icebest.com
                                 in@romadesign.it
         interstatemafiadvd.c    berg38qvist@fr-fr.in                       Hanin Larsson
161.
         om
         ishikawa-farm.com       helpdesk@clientserv
162.
                                 icehome.com
         jamesmooresculptur      email@customerserv
163.
         e.com                   icebest.com
         jordan11shoesforsale    service14@vinayota
164.     .com                    p.com
         jordan31.org            contactus@aisaoutlet                       FUTIANSHIMI
                                 .com                                       熠 陈
165.                             support@jdonline.inf
                                 o                                          莆田市米格贸易有
                                                                            限公司
         jordantobuy.com         arthur@globalsolves    jordanrelease2019
166.
                                 tore.com               (Facebook)
         jordanwebs.com          berg38qvist@fr-fr.in                       Najma Bergqvist
                                 customer@cpjus.co
167.                             m
                                 services@alivipservi
                                 ce.com
         kevindurantshoes.us     aren666888@outloo                          Chen Lei
                                 k.com                                      FUTIANSHIMI
                                 contactus@aisaoutlet                       熠 陈
168.                             .com
                                                                            莆田市米格贸易有
                                                                            限公司
         kikishoesvip.com        service16@vinayota
169.
                                 p.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 40 of 244




         kobe-11.com            chenweiwei0078@1            Darryl Johnson
                                63.com                      FUTIANSHIMI
                                contactus@aisaoutlet        熠 陈
170.                            .com
                                                            莆田市米格贸易有
                                                            限公司
         kobe12.org             contactus@aisaoutlet        FUTIANSHIMI
                                .com                        熠 陈
171.                            myshoes01@hotmail
                                .com                        莆田市米格贸易有
                                                            限公司
         konsultantokoonline.   konsultantokozh@si          Alfid van Arista
         com                    na.com
172.
                                service10@vinayota
                                p.com
         kyrie5shoes.com        service14@vinayota
173.
                                p.com
         kyrie6pre.com          arthur@globalsolves
174.
                                tore.com
175.     kyrieshoes3.com        agrcc@fr-fr.in              Lindgren Obeirg
176.     lebron17.xyz
         lebronshoes-14.com     agrcc@fr-fr.in              Lindgren Obeirg
177.                            service14@vinayota
                                p.com
178.     lizeleganttravel.com
         longstaytokyo.com      helpdesk@customers
                                ervicebest.com
                                helpdesk@customers
179.
                                ervicesglobal.com
                                houzhisi167@163.co
                                m
         marcobruni.it          helpdesk@customers
180.
                                ervicesglobal.com
         max.shoppedonline.c    customer@cpjus.co
         om                     m
181.
                                service1@vinayotap.
                                com
182.     maxtn.xyz
         mcdonoughassociate     helpdesk@customers
183.
         s.co.uk                ervicesglobal.com
         menkonsaleuk.com       helpdesk@customers
184.
                                ervicebest.com
         mfdistilled.com        email@customerserv
                                icebest.com
185.
                                helpdesk@customers
                                ervicesglobal.com
         myfashoes.com          service10@vinayota
186.
                                p.com
187.
         nbajerseysales.pro     service@customerse          黄雪英
                                rvicesglobal.com
         newamjshop.com         conspicuoo@gmx.co           Daniel Brown
                                m
188.
                                helpdesk@customers
                                ervicebest.com
         nicksuperfly.com       arthur@globalsolves
189.
                                tore.com
         nike-90.com            lwx608@gmail.com            LWX608
                                orders@customerser          ZHANG YB
190.
                                vicebest.com                文学 龙
                                service16@vinayota
                                p.com                       龙文学
                                service@eesona.com
         nike-athletic-         ddoris489@sina.com          Tao Cheng
         shoes.com              helpdesk@customers
191.
                                ervicesglobal.com
                                pk@chayusale.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 41 of 244




         nike-factory.us.com    support@jdonline.inf
192.
                                o
         nike-shoes.us.org      contactus@aisaoutlet        FUTIANSHIMI
                                .com                        熠 陈
193.                            outletstorevip@hotm
                                ail.com                     莆田市米格贸易有
                                                            限公司
194.     nikeadaptbb.xyz
         nikecoupon.com         essiehunt@gmx.com           essie hunt
                                helpdesk@customers
                                ervicebest.com
195.                            helpdesk@customers
                                ervicesglobal.com
                                support@nikecoupo
                                n.com
         nikeflipflops.org      contactus@aisaoutlet        FUTIANSHIMI
                                .com                        熠 陈
196.
                                                            莆田市米格贸易有
                                                            限公司
         nikehyperdunks.com     chenweiwei0078@1            Darryl Johnson
                                63.com                      FUTIANSHIMI
                                contactus@aisaoutlet        熠 陈
197.                            .com
                                support@jdonline.inf        莆田市米格贸易有
                                o                           限公司
         nikekobeadshoes.co     agrcc@fr-fr.in              Svensson Hellstrom
198.
         m
         nikeoff.com            contactus@aisaoutlet        FUTIANSHIMI
                                .com                        Lofgrent Lofgrent
                                sales@customerservi         熠 陈
199.                            cebest.com
                                ylsxeksaup@fr-fr.in         莆田市米格贸易有
                                                            限公司
         nikeoutletnike.us.co   contactus@aisaoutlet        FUTIANSHIMI
         m                      .com                        熠 陈
200.
                                                            莆田市米格贸易有
                                                            限公司
         nikeoutletonline.org   support@jdonline.inf
201.
                                o
         nikeoutlets.uk.com     helpdesk@customers
                                ervicebest.com
202.
                                service8@vinayotap.
                                com
         nikepopular.com        huizhouhuangyuan@           HUANGYUANMA
                                163.com                     Huizhou Huangyuan
                                pk@chayusale.com            Trading Co., Ltd.
                                support@oxborder.c          Xue Lin
                                om                          hui zhou huang yuan
203.                                                        mao yi you xian
                                                            gong si
                                                            惠州皇源贸易有限
                                                            公司
                                                            雪林
         nikerevolution3.us     cardiganpro@hotmai          FUTIANSHIMI
                                l.com                       Sofka Jessica
                                contactus@aisaoutlet        熠 陈
204.                            .com
                                support@jdonline.inf        莆田市米格贸易有
                                o                           限公司
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 42 of 244




         nikesale.uk.com        helpdesk@customers
                                ervicebest.com
205.
                                helpdesk@customers
                                ervicesglobal.com
         nikeshoecheapau.co     helpdesk@clientserv         Prevost
         m                      icehome.com
                                rainbowtrying@gma
206.
                                il.com
                                service8@vinayotap.
                                com
         nikeshoesstep.com      helpdesk@customers
                                ervicebest.com
207.
                                helpdesk@customers
                                ervicesglobal.com
         nikeshoesstore.com     service16@vinayota          xioaoliu yang
                                p.com
208.
                                support@oxborder.c
                                om
         nikeshoesukonline.u    helpdesk@customers
         k.com                  ervicebest.com
209.
                                helpdesk@customers
                                ervicesglobal.com
         nikewearuk.com         helpdesk@customers          Joseph
                                ervicebest.com
                                service8@vinayotap.
210.
                                com
                                teatalk1856@163.co
                                m
         nikewomenscloth.co     helpdesk@customers          Charles D. Davis
         m                      ervicebest.com
211.
                                service8@vinayotap.
                                com
212.     nikezoomfreak1.xyz
         nkairmaxbuy.com        service8@vinayotap.
213.
                                com
         nkfootballcleats.com   service@centersvip.c
214.
                                om
         nkfootballshopings9    service1@vinayotap.
215.
         9.top                  com
         nkfreeoutlet.com       helpdesk@customers
                                ervicebest.com
216.
                                service8@vinayotap.
                                com
217.     nkfreeshop.com
         nksaleshop.org         helpdesk@customers
218.
                                ervicebest.com
         nkshoesccoutlet.com    info@promohomes.r           INFO
                                u                           PROMOHOMES
219.
                                service16@vinayota          RUSSIA
                                p.com
         obasketball.com        1273205543@qq.co
                                m
220.
                                arthur@globalsolves
                                tore.com
         osopandadesign.com     beesphysicszh@sina.         JAMES CLEARY
                                com                         OSOPANDA
221.
                                service10@vinayota
                                p.com
222.     parrillael22.com       berg38qvist@fr-fr.in        Hanin Larsson
         perfect-               service14@vinayota
223.
         sportshoes.com         p.com
         pexcousa.com           orders@customerser          Amin Pochi
224.                            vicebest.com
         precinews.com          helpdesk@customers
225.
                                ervicesglobal.com
         progenteam.com         service14@vinayota
226.                            p.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 43 of 244




         psychofigurisme.ca     amberpatrick5566@           gordon emy
                                gmail.com
                                email@customerserv
227.
                                icebest.com
                                helpdesk@customers
                                ervicesglobal.com
         pumasneakerstore.or    helpdesk@customers
228.
         g                      ervicesglobal.com
         r-bna.com              email@customerserv
                                icebest.com
229.
                                helpdesk@customers
                                ervicesglobal.com
         reveryshop.com         customerservice@aft
                                er-saleservice.com
230.
                                service10@vinayota
                                p.com
         run-trails.com         service8@vinayotap.
                                com
231.
                                support@run-
                                trails.com
         runfreenike.uk.com     helpdesk@customers
                                ervicebest.com
232.
                                helpdesk@customers
                                ervicesglobal.com
         rungiver.com           helpdesk@customers          otisagrant
                                ervicesglobal.com
233.
                                otisagrant@hotmail.
                                com
         runningwave.uk.com     helpdesk@customers
234.
                                ervicebest.com
         runrunshoe.com         helpdesk@customers          Luxury Brand
                                ervicebest.com              Holdings, Inc.
                                pomosds79@yandex            pomosds
235.
                                .com
                                service8@vinayotap.
                                com
236.     runs2017.com           568313744@qq.com
         runsbuya.com           service16@vinayota          Judy Kelly
237.
                                p.com
         salenike365.com        service1@vinayotap.         Olga Lofgrent
                                com
238.                            service@centersvip.c
                                om
                                xbfhst@fr-fr.in
         salomonboots.us        edhardyshop01@hot           MADEINPUTIA
                                mail.com                    MadeInPutian
                                gwcd520@126.com             Quartilla Castiglione
                                made-in-                    志鹏 郭
239.                            putian@hotmail.com
                                madeinputian@hotm
                                ail.com
                                support@oxborder.c
                                om
         santridayah.com        pk@chayusale.com            Shi Ma Guan
                                santridayah@163.co
240.                            m
                                service10@vinayota
                                p.com
         scarpenikesitalia.co   helpdesk@customers
         m                      ervicebest.com
241.
                                helpdesk@customers
                                ervicesglobal.com
         shoejordanstore.com    doulaila45@sina.co          Bin Peng
                                m
242.
                                helpdesk@customers
                                ervicesglobal.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 44 of 244




         shoes-running-          blairstyles@sina.co                     Jian Chao Mao
243.     store.com               m
                                 pk@chayusale.com
         shoes-shop-             fashionsstyles@sina.                    Cheng Zhang
         online.com              com
244.
                                 helpdesk@clientserv
                                 icehome.com
         shoes-store-            sstylesld@sina.com      8616571143103   Shi Hua Zhang
245.                                                     (Whatsapp)
         discount.com            yc598@outlook.com
         shoesemall.uk.com       helpdesk@customers
                                 ervicebest.com
246.
                                 service8@vinayotap.
                                 com
         shoesmillions.com       orders@customerser
247.
                                 vicebest.com
         shoessalein.com         service16@vinayota
248.                             p.com
         shop-costly.com         helpdesk@clientserv
                                 icehome.com
                                 peterson766@jackao
249.
                                 utlet.com
                                 support@oxborder.c
                                 om
         shop-faddish.com        elijah153@jackaoutl
                                 et.com
250.                             pk@chayusale.com
                                 support@oxborder.c
                                 om
         shopnikes99.com         service@centersvip.c
251.
                                 om
         silverfitnessclub.com   service10@vinayota                      pramod jayle
                                 p.com
252.
                                 silverfitness@sina.co
                                 m
         snapbackhats.us.com     contactus@aisaoutlet                    FUTIANSHIMI
                                 .com                                    熠 陈
253.                             support@jdonline.inf
                                 o                                       莆田市米格贸易有
                                                                         限公司
         sneaker-online.com      service14@vinayota
254.
                                 p.com
         sneakers-               kcu3@fr-fr.in                           Hellstrom Hellstrom
         airjordans.com          service1@vinayotap.
255.                             com
                                 service@centersvip.c
                                 om
         sneakers-store.net      helpdesk@clientserv                     Fan Yu
                                 icehome.com
256.
                                 viiip_1234qwe@163
                                 .com
         snkrsido.com            bsu38qujjzub@gmai
                                 l.com
257.                             service16@vinayota
                                 p.com
                                 service@eesona.com
         solar-energy-           pk@chayusale.com
258.
         today.com
         sportsmenscloth.com     hello@hezy.org                          Charles D. Davis
                                 hello@hezy.ru
                                 helpdesk@customers
259.
                                 ervicebest.com
                                 service8@vinayotap.
                                 com
         sportswomenscloth.c     hello@hezy.org                          Charles D. Davis
260.
         om                      hello@hezy.ru
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 45 of 244




         store-99.com           s399f@fr-fr.in              Bjork Melikssa
                                service1@vinayotap.
261.                            com
                                service@centersvip.c
                                om
         storerenowned.com      pk@chayusale.com
                                prescott184@jackao
262.                            utlet.com
                                support@oxborder.c
                                om
         style-stylish.com      gordon383@jackaou
                                tlet.com
263.                            pk@chayusale.com
                                support@oxborder.c
                                om
         styleslife.us.com      hello@hezy.org
                                hello@hezy.ru
                                helpdesk@clientserv
264.
                                icehome.com
                                helpdesk@customers
                                ervicebest.com
265.     superflyvii.com
         theemshoes5.com        service16@vinayota
266.
                                p.com
         thefuzzydognh.com      email@customerserv          HOLLYMORIN
                                icebest.com                 Holly Morin
267.
                                hollymorin@yahoo.c          Joshua Morin
                                om
         thesneakerssupplier.   essiehunt@gmx.com           essie hunt
         com                    helpdesk@customers
268.                            ervicesglobal.com
                                support@thesneaker
                                ssupplier.com
         topshoesbpo.com        service16@vinayota
269.
                                p.com
         topsports.us.com       helpdesk@customers
270.
                                ervicebest.com
         trainerfan.uk.com      helpdesk@customers
271.
                                ervicebest.com
         travelperpignan.com    email@customerserv          JOseph Richardson
272.                            icebest.com
                                richy45@techie.com
         tubularegular.com      bensonsds@mail.co           Bensonsds
                                m
                                helpdesk@customers
273.
                                ervicebest.com
                                service8@vinayotap.
                                com
         ultratrainers.uk.com   helpdesk@customers
                                ervicebest.com
274.
                                service8@vinayotap.
                                com
         unapiedranegra.com     email@customerserv          Mateo Amaral
                                icebest.com                 NOISETUNER
                                helpdesk@customers
275.
                                ervicesglobal.com
                                noisetuner@gmail.co
                                m
         unusual-style.com      pk@chayusale.com
276.                            support@oxborder.c
                                om
         uohsboss.com           helpdesk@customers
277.
                                ervicesglobal.com
         vapormaxplus.us        support@jdonline.inf        Calvin Villani
                                o
278.
                                taoweij41987@163.c
                                om
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 46 of 244




         vapormaxplus.us.co    support@jdonline.inf
279.
         m                     o
         veridenetim.com       bunchw49@163.com                       Cameron
                               helpdesk@customers
280.                           ervicebest.com
                               service8@vinayotap.
                               com
         welshoes2019.com      service16@vinayota
281.
                               p.com
         wholesale-flat-cap-   service16@vinayota
282.     outlet-online-        p.com
         canada.xyz
         wholesalefield.com    nivovanassabiz@hot
                               mail.com
283.
                               service16@vinayota
                               p.com
         wmnsairmax720.co
284.
         m
285.     yeezy700cheap.com
         yeezyshoes700sale.c
286.
         om
                                   Defendants - Network 4
287.       2015jordans.org
            fitmysole.com      278161531@qq.com                              HPG
                               lianghaijun2312@ou                       Haijun Liang
                                     tlook.com                         LIANGHAIJUN
                               lianghaijun2312@ou                        SERVICE
                                tlook.com (paypal)                        lin weihui
                               sales@customerservi                         梁 海军
288.                                ceview.com
                               sell2015aaron@gmai                          海军 梁
                                        l.com
                               service1@feedback-
                                     online.org
                                service@feedback-
                                     online.org
           fitnewsole.com      sell2015aaron@gmai
289.
                                        l.com
             goodsale.org      sell2015aaron@gmai
290.
                                        l.com
          hoopjordans.com      sell2015aaron@gmai                        gueijuan xu
291.
                                        l.com
          jordansunveil.com    278161531@qq.com                           SERVICE
                               sell2015aaron@gmai                        gueijuan xu
292.                                    l.com                             lin weihui
                                service@feedback-
                                     online.org
          jordanupdate.com     sell2015aaron@gmai      guoguo1314
                                        l.com         (Facebook)
293.
                                                      jordansunveil
                                                       (Instagram)
             max270.com        249050245@qq.com                          249050245
294.                           sell2015aaron@gmai                         春妹 陈
                                       l.com
            solelook.com       278161531@qq.com                           SERVICE
                                chrilisa@163.com                          lin weihui
                               sell2015aaron@gmai
295.
                                       l.com
                                service@feedback-
                                     online.org
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 47 of 244




                                 Defendants - Network 5
             anpkick.cc       sales@anpkick.co      85255377366
                                                     (Whatsapp)
                                                    anpkick.seller
296.
                                                     (Facebook)
                                                     anpkick_co
                                                     (Instagram)
             anpkick.co       sales@anpkick.co      85255377366
                                                     (Whatsapp)
297.
                                                    anpkick.seller
                                                     (Facebook)
            anpkick.net       sales@anpkick.co      85255377366
                                                     (Whatsapp)
298.
                                                    anpkick.seller
                                                     (Facebook)
            anpkick.vip       sales@anpkick.co      85255377366
                                                     (Whatsapp)
299.
                                                    anpkick.seller
                                                     (Facebook)
            anpkicks.com     anpkicks@gmail.co
300.
                                     m
            anpkickz.com     rmbrain@ailiai.net     85255377366       Rmb Rain Inc
                             rmbrain@ailiai.net      (Whatsapp)       Rmb Rain Inc.
                                   (zelle)          anpkick.seller
                              sales@anpkick.co       (Facebook)
301.
                                                     anpkick_co
                                                     (Instagram)
                                                   anpkick_review
                                                     (Instagram)
                                 Defendants - Network 6
            footskicks.co    704507104@qq.com      8618086465089      DEYANG LIN
                             avejme1@gmail.com       (Whatsapp)       FOOTSKICK
                             avejme1@gmail.com    UCewPooeHtU8dd9     Fengqing Wu
                                   (paypal)         UBJK7X8Vg        KARIUSS5MEJ
                             footskick2@gmail.c       (Youtube)       MRFASHION
                                     om              fffootskicks    MRFASHION666
                             kariuss5mej@gmail.      (Instagram)     Sunlife Electrical
                                     com              footskick8     Contracting LLG
                                                     (Instagram)       Technologyh
                                                  wang18086465089        Activityr
302.                                                   (Wechat)       YuanQing Guo
                                                                         hong lin
                                                                        qin xuelu
                                                                          彭 可
                                                                         旭威 林
                                                                         林 旭威
                                                                           红林
                                                                     莆田市城厢区,
                                                                        Fujian
           kicksperfect.ru   footskick2@gmail.c    8613215082028     DEYANG LIN
                                      om              (Wechat)        FOOTSKICK
                             kicksperfectru@gma    8618759280532     KICKSPERFEC
303.
                                    il.com           (Whatsapp)          琪清 陈
                                                    kicksperfectru
                                                     (Instagram)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 48 of 244




                                    Defendants - Network 7
         brandsneakertwin        343187552@qq.com           18950744921 (Wechat)    343187552
              s.com              343187552@qq.com               8615359220954       HK Bairun
                                       (paypal)                     (Wechat)         Trade Co.
                             brandsneakertwins@gmail.c          8615359220954           Ltd.
                                          om                      (Whatsapp)        Ruby Wang
                             nikeoutletstores@gmail.com         8618950744921          张杰
                             perfectkicksofficial@gmail.c           (Wechat)
                                          om                    8618950744921          杰张
                             service@brandsneakertwins.           (Whatsapp)
                                         com                UCbB0XlbK2CsdqD0L
                                                             iquNEvw (Youtube)
304.                                                           brandsneakertwins
                                                                  (Instagram)
                                                              brandsneakertwins-
                                                               110732720718881
                                                                   (Facebook)
                                                            brandsneakertwins2020
                                                                  (Instagram)
                                                              brandsneakertwins_
                                                                  (Instagram)
                                                             bst_plug (Instagram)
                                                                 supreme.grade
                                                                  (Instagram)
                                    Defendants - Network 8
             bestshoes.su       beshoes987@gmail.c         85259380879          bestshoes.su
                                         om                  (Whatsapp)
                                bestshoes987@gmail        8618162694232
                                        .com                 (Whatsapp)
305.                            long1765@163.com       UCR58bGhkQehmP
                                                           3lZOzVNvNA
                                                              (Youtube)
                                                           bestshoes.su1
                                                             (Instagram)
             forushoes.ru       dmjyfsnh@gmail.co          85259335869          forushoes.ru
                                        m                    (Whatsapp)
                                kindsneaker@gmail.        8618162694232
                                       com                   (Whatsapp)
                                                       UCpaUtpbsepIhGaj_
306.                                                   kQ1FfKA (Youtube)
                                                          fashionstylefeng
                                                             (Instagram)
                                                       the_simplicity_of_fa
                                                         shion (Instagram)
             jdfoot.com         helloalltopshoes@g         85251615988          jdfoot.com
                                     mail.com                (Whatsapp)
                                helloalltopshoes@g        8618162694232
                                 mail.com (paypal)           (Whatsapp)
                                jdfootoffice@gmail.              UC-
                                        com            6Bo5dLOX5RTlTTr
                                kindsneaker@gmail.      lITuuw (Youtube)
307.                                    com            UCpaUtpbsepIhGaj_
                                                       kQ1FfKA (Youtube)
                                                            jdfootofficial
                                                             (Facebook)
                                                            jdfootofficial
                                                             (Instagram)
                                                       the_simplicity_of_fa
                                                         shion (Instagram)
           kindsneaker.com      kindsneaker@gmail.        8618162694232       kindsneaker.com
                                       com                   (Whatsapp)
                                                       UCUuf1VEXT9pRD
308.                                                       At7pbZuuKA
                                                              (Youtube)
                                                            kindsneaker2
                                                             (Instagram)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 49 of 244




            kindsneaker.ru      kindsneaker@gmail.       8618162694232        kindsneaker.ru
                                       com                 (Whatsapp)
                                                      UCUuf1VEXT9pRD
                                                          At7pbZuuKA
309.                                                        (Youtube)
                                                            alltopshoes
                                                           (Instagram)
                                                          kindsneaker2
                                                           (Instagram)
           tikishopping.ru      tikishopping.ru123@       84794572041         tikishopping.ru
                                      gmail.com            (Whatsapp)
                                                         8618162694232
                                                           (Whatsapp)
310.                                                  UCtOc5HTA4TDuT
                                                         G5Vka7WO9g
                                                            (Youtube)
                                                       tikishopping.ru123
                                                           (Instagram)
           wowsneaker.ru        wowsneaker88@gm           85259315133         wowsneaker.ru
                                     ail.com               (Whatsapp)
                                wowsneaker@gmail.        8613103911832
                                       com                 (Whatsapp)
                                                         8618162694232
311.                                                       (Whatsapp)
                                                         UCsM7HBP2O-
                                                       Gd3DDtXTeNlTg
                                                            (Youtube)
                                                          wowsneaker1
                                                           (Instagram)
                                    Defendants - Network 9
            kicksfrat.com        dfymerchandising@                             DFY Sneakers
                                     gmail.com                                DFYSNEAKERS
312.                            inboundo.co@gmail.                             INBOUNDO
                                        com                                      Inboundo
                                info@nikecraze.com                              John Chhay
            nikecraze.com        dfymerchandising@        dfysneakers          DFY Sneakers
                                     gmail.com            (Facebook)          DFYSNEAKERS
                                inboundo.co@gmail.        kicks-craze-        HK Maiyuntong
                                        com            204758129718897         Trade Co. Ltd.
313.                            info@nikecraze.com        (Facebook)           INBOUNDO
                                nikecraze.com@gma                                Inboundo
                                       il.com                                   John Chhay
                                                                            SOPHORN CHHAY
                                                                             Tony Xiong (LMT)
                                   Defendants - Network 10
           cheapinus.com        cheapinus@gmail.co                            Guanguiwang
                                          m                                 SS*newbeecomshop
314.
                                cheapinus@ieuse.co                               Zhu yan
                                          m                                      Zhuyan
            cheapmass.net       cheapmass@ieuse.co                               Zhu yan
                                          m                                      Zhuyan
315.
                                cheapmassnet@gmai
                                        l.com
         fr.goodsneakersonlin   service2@vinayotap.
316.
              estore.com                 com
          nikebuyerzone.com     nikebuyerzone@gma                                Zhu yan
                                       il.com                                    Zhuyan
317.
                                nikebuyerzone@ieus
                                       e.com
          nikeclubweb.com       nikeclubweb.com@g                              Gao qin long
                                      mail.com                                 Qin long Gao
318.
                                nikeclubweb@ieuse.
                                         com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 50 of 244




            nikeline.com       149440714@qq.com        19095477127      149440714
                               nikeline.com@gmail       (Whatsapp)      yang yang
319.                                   .com                              建新 许
                                service@nikeline.co
                                         m
            nikemain.com       icmtradeshop@ieuse      19095477127     Gao Qin long
                                       .com             (Whatsapp)     Gao qin long
320.
                                nikemain@gmail.co
                                         m
          nikemaxzone.com      641092248@qq.com        19095477127   SHAMENHONGD
                               nikemaxzone@gmail        (Whatsapp)       jianxin xu
                                       .com                             liu yue min
321.                                                                    yue min liu
                                                                     厦门弘东盛贸易有
                                                                         限公司
         nikeruningshoes.com   nikeclubweb@ieuse.                      Gao Qin long
                                        com                            Gao qin long
322.                            nikeruningshoes@g
                                     mail.com
          nikesaleshoes.com    icmtradeshop@ieuse      19198099156
                                       .com             (Whatsapp)
323.                           nikesaleshoes.com@
                                    gmail.com
          nikesalezone.com     nikeclubweb@ieuse.                      Gao Qin long
                                        com                            Gao qin long
324.                           nikesalezone@gmail
                                       .com
          nikeshoeszone.com    icmtradeshop@ieuse
                                       .com
325.
                                nikeshoeszone.com
                                   @gmail.com
            shoesclan.com      shoesclan.com@gma                       Gao qin long
                                      il.com                           Qin long Gao
326.                            shoesclan@ieuse.co
                                          m
           shoesextra.com      icmtradeshop@ieuse                      Gao qin long
                                       .com                            Qin long Gao
327.
                               shoesextra.com@gm
                                      ail.com
           shoesimart.com      shoesimart@gmail.c      19095477127
328.                                                    (Whatsapp)
                                         om
           shoesmass.com       shoesmass.com@gm                          Zhu yan
                                      ail.com                            Zhuyan
329.                           shoesmass@ieuse.co
                                          m
                                   Defendants - Network 11
           headjordan.com      sale@headjordan.co
330.
                                        m
           hoop-jordan.com     hoopjordan@yahoo.
                                       com
                               hoopjordans@gmail.
                                       com
331.
                               sale@hoopjordan.co
                                        m
                               sneakerhello@gmail.
                                       com
           hoopjordan.com      hoopjordan@yahoo.                       Hoop Little
                                       com
332.
                               sale@hoopjordan.co
                                        m
           jordandebut.com       lqs871@163.com
333.                           sale@jordandebut.co
                                        m
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 51 of 244




          jordansforall.com    hoopjordans@gmail.        jordansforall       Succe Olive
                                        com               (Facebook)
                               jordansforall@gmail.
334.
                                        com
                               sale@jordansforall.c
                                         om
            kd11sale.com         glghvca@163.com                              GLGHVCA
                                 glghvca@163.com                                  HPG
                                      (paypal)                               lu jiongxiong
335.
                               hoopjordans@gmail.                              炯雄 卢
                                        com
                                sale@kd11sale.com
          newjordans2018.co     newjordans2018@g                             Ludwig Rhys
336.
                  m                  mail.com
           sneakerdebut.com    sneakerhello@gmail.
337.                                    com
338.        solehello.com       sale@solehello.com
                                  Defendants - Network 12
         jordans2019cheap.co   servicecenter@client
339.
                  m            servicehome.com.all
              motgs.com        contact@customerse
                                   rviceview.com
340.
                               tommy@multiwaypa
                                        y.com
            panelseck.com       szhreikrm9499@gm                           Franklyn Ugolini
                                       ail.com
341.
                               tommy@multiwaypa
                                        y.com
           withsneaker.com       adam@ueduy.com                                CCS8845
                               britney1958@gmail.                                HPG
                                         com                                chunsheng chen
                               ccs8845@outlook.co                          xiang dao xin xi ji
342.                                      m                               shu you xiang gong
                               ccs8845@outlook.co                                  si
                                     m (paypal)                                春胜 陈
                               contact@customerse
                                   rviceview.com                               陈 春胜
                                  Defendants - Network 13
           hypeskick.com       hypeskick@gmail.co       8618186643705     WANG QIUFEN
                                        m                 (Whatsapp)        qiufen wang
                               omgkickz8@gmail.c          UCNu1Wz-        wang qiu fen wang
                                       om             KGPJiQmb9CpV6A        wang qiufen
                               weizmang2kwl@gm           Rg (Youtube)
343.                                 ail.com               chri3_plug
                                                          (Instagram)
                                                           hypeskick
                                                          (Instagram)
                                                        hypeskick_888
                                                          (Instagram)
            omgkickz.com       hypeskick@gmail.co       8618186643705       HK Gemaikang
                                        m                 (Whatsapp)        Trade Co. Ltd.
                                                          UCNu1Wz-             Mr. Li
344.                                                  KGPJiQmb9CpV6A        Qunying Chen
                                                         Rg (Youtube)         Xuwei Lin
                                                        hypeskick_888
                                                          (Instagram)
             uashoe.com        464070413@qq.com          15187048400        464070413
                               uashoeservice688@g         (Whatsapp)       Biyun Huang
                                    mail.com             85291432233        Deyang Lin
                               waddel9hpay5@gma           (Whatsapp)       OMG KICKZ
345.                                  il.com          UCc22AhTkgZ6Ow        Shuang Xu
                                                         zPakJUsB_Q       WADDEL9HPAY
                                                           (Youtube)        Xuwei Lin
                                                       uashoeservice688     liqiong xie
                                                          (Instagram)        qin xuelu
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 52 of 244




                              Defendants - Network 14
             uaplg.com     business@uaplg.com      13474930796        HK Xutaimai Trade
                           support@uaplg.com        (Whatsapp)             Co. Ltd.
                                                   16469804412              Mr. Li
                                                    (Whatsapp)           Scott Cutler
                                                UCnTO4GZvAmP0j            (StockX)
346.
                                                    2_Llij8byA        XENDIT*UAPLG
                                                    (Youtube)
                                                    realuaplug
                                                    (Instagram)
                                                v2uaplg (Instagram)
                              Defendants - Network 15
             de.unhs.net   376353147@qq.com        14086202430           376353147
                           714984886@qq.com         (Whatsapp)           714984886
                           unionhouse@vip.12    UCYnxKyJCqy3GM            Dai Bing
                                 6.com              d3smj1rJ0A            云翔 范
347.
                                                     (Youtube)            健鹏 刘
                                                 unhs18 (Facebook)
                                                      unhs2018            范云翔
                                                    (Instagram)
             es.unhs.net   376353147@qq.com        14086202430           376353147
                           714984886@qq.com         (Whatsapp)           714984886
                           unionhouse@vip.12    UCYnxKyJCqy3GM            Dai Bing
                                 6.com              d3smj1rJ0A            云翔 范
348.
                                                     (Youtube)            健鹏 刘
                                                 unhs18 (Facebook)
                                                      unhs2018            范云翔
                                                    (Instagram)
             fr.unhs.net   376353147@qq.com        14086202430           376353147
                           714984886@qq.com         (Whatsapp)           714984886
                           unionhouse@vip.12    UCYnxKyJCqy3GM            Dai Bing
                                 6.com              d3smj1rJ0A            云翔 范
349.
                                                     (Youtube)            健鹏 刘
                                                 unhs18 (Facebook)
                                                      unhs2018            范云翔
                                                    (Instagram)
             jp.unhs.net   376353147@qq.com        14086202430           376353147
                           714984886@qq.com         (Whatsapp)           714984886
                           unionhouse@vip.12    UCYnxKyJCqy3GM            Dai Bing
                                 6.com              d3smj1rJ0A            云翔 范
350.
                                                     (Youtube)            健鹏 刘
                                                 unhs18 (Facebook)
                                                      unhs2018            范云翔
                                                    (Instagram)
             tee-bee.net    admin@tee-bee.net      14086202430             ADMIN
                           teebee@vip.126.com       (Whatsapp)         JIANPENG LIU
                                                UChpohYP7EDSleq          LIHUA FAN
                                                    FXlDuNRhg              TEEBEE
351.                                                 (Youtube)
                                                                          丽华 范
                                                     tee_beenet
                                                    (Instagram)
                                                     teebeelive
                                                    (Instagram)
              unhs.net     376353147@qq.com        14086202430           376353147
                           714984886@qq.com         (Whatsapp)           714984886
                             admin@unhs.cc      UCYnxKyJCqy3GM            ADMIN
                           kimedwinkim@gmai         d3smj1rJ0A            Dai Bing
                                  l.com              (Youtube)          Yunxiang Fan
352.
                           kimedwinkim@gmai         unhs.replica          云翔 范
                              l.com (paypal)        (Instagram)            健鹏 刘
                           unionhouse@vip.12     unhs18 (Facebook)
                                  6.com               unhs2018             范云翔
                                                    (Instagram)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 53 of 244




            unhshoes.com         714984886@qq.com        14086202430          714984886
                                 unionhouse@vip.12        (Whatsapp)            健鹏 刘
353.                                   6.com           unhs18 (Facebook)
                                                           unhs2018
                                                          (Instagram)
                                    Defendants - Network 16
354.       86hypeshop.com
355.     offwhitefactory.com
            ow-factory.ru        liangumeitpr@yeah.    UChuzDdssZnWf9d      LIANGUMEITP
                                          net              PaJmJ4k3w       Paoluo E Commerce
                                 liangumeitpr@yeah.         (Youtube)           Company
                                     net (paypal)       air-jordan-news-      SISHIDENG
356.                             owfactory@hotmail.    1498342800435796        Weiqin Yu
                                         com               (Facebook)        YCS Bonnie Li
                                 sishideng@yeah.net      wendysneaker            向荣 邱
                                                             (Wechat)
                                                                                开良 陈
            owfactory.net        offwhitefactory@hot       owf.official
357.
                                      mail.com             (Instagram)
           topshoemall.com       topshoemall@gmail.     8613799600743
                                         com               (Whatsapp)
                                 topshoemall@outloo     live:topshoemall
                                        k.com                 (Skype)
358.
                                                           topshoemall
                                                           (Instagram)
                                                           topshoemall
                                                             (Wechat)
           wendyjerseys.ru       jerseystop@hotmail.    8618605949182        YANZIFEI12
                                          com              (Whatsapp)         燕珠 陈
359.                             jerseysustop@hotma         UCaqNn-
                                         il.com        SNULP0iVJWRefY           陈燕珠
                                 yanzifei12@yeah.net     Vqw (Youtube)
         wendysneakers.com       owfactory@hotmail.    UChuzDdssZnWf9d        SISHIDENG
                                          com              PaJmJ4k3w            向荣 邱
360.                              sishideng@yeah.net        (Youtube)
                                                          wendysneaker
                                                             (Wechat)
                                    Defendants - Network 17
          boostmasterlin.com                              gmk_news
361.
                                                          (Instagram)
         boostmasterofficial.c   260005946@qq.com         gmk_news            260005946
362.            om                                        (Instagram)          zhangjian
                                                                               章建 李
            gmkim.co.ua          gmkim@foxmail.co         gmk_news            GMKSRV
                                        m                 (Instagram)      HK Baozhou Trade
                                  gmksrv@qq.com                                 Co Ltd.
363.                                                                            冬青 陆
                                                                                陆 冬青
                                                                                陆冬青
         goosemasterkim.com                            UCgLpkPIvDkPUV
                                                         Vrw7vz_OLA
                                                           (Youtube)
                                                           gmk_kim
364.                                                      (Instagram)
                                                          gmk_news
                                                          (Instagram)
                                                        goosemasterkim
                                                          (Instagram)
          goosemasterkim.ru                            UCgLpkPIvDkPUV
                                                         Vrw7vz_OLA
365.                                                       (Youtube)
                                                           gmk_news
                                                          (Instagram)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 54 of 244




                                   Defendants - Network 18
           sneakerwill.com       2008xyt@163.com      UCvKcEL4h4OTVF            2008XYT
                                 2008xyt@163.com        CiBhpee9Fw          HUANGCHUNYA
                                     (paypal)             (Youtube)          Tony Xiong (QL)
                                wsneakerwill@gmail     sneakerwillcom          Yang Jianxin
366.                                   .com              (Instagram)        Yun Kuang Se Niu
                                                        willskicks_ru         Trade Co Ltd
                                                         (Instagram)           建新 杨
                                                                               春燕 黄
                                                                               黄春燕
           willsneakers.ru      wsneakerwill@gmail    UCvKcEL4h4OTVF        HUANGCHUNYA
                                       .com             CiBhpee9Fw             春燕 黄
367.                                                      (Youtube)            黄春燕
                                                        willskicks_ru
                                                         (Instagram)
                                   Defendants - Network 19
         2019sneakersrelease.      footwear@let-      2019sneakersrelease
368.
                com                   mall.com            (Facebook)
          cadysneakers.com         footwear@let-
                                      mall.com
                                shoes5566@outlook.
369.
                                         com
                                stevenrowe@foxmai
                                        l.com
            cadysport.com       cadysport87@gmail.         cadysport         MingLiang Luo
                                         com              (Instagram)
                                   footwear@let-
370.
                                      mall.com
                                stevenrowe@foxmai
                                        l.com
         cheapjordans2020.co       footwear@let-
371.
                  m                   mall.com
         jordans2019shoes.co       footwear@let-       jordans2019shoes     EPL*CNHLONFI
                  m                   mall.com            (Facebook)             LTD
                                nikysport86@gmail.
                                         com
                                stevenrowe@foxmai
372.
                                        l.com
                                support@customerse
                                     rview.com
                                support@sslreply.co
                                          m
            nikysport.com       cadysport87@gmail.         nikysport
                                         com              (Instagram)
                                   footwear@let-
373.
                                      mall.com
                                stevenrowe@foxmai
                                        l.com
                                   Defendants - Network 20
            kickflight.com      helloshoes88@gmail
374.                                    .com
           kickshotsale.com     dongsong0808@fox                              chenhoushan
                                      mail.com                                houshan chen
375.
                                kickshotsale@gmail.
                                        com
            kickslook.com       helloshoes88@gmail
376.
                                        .com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 55 of 244




            kicksvogue.me       dongsong0808@gma                              LINTING
                                       il.com                               SHOESONLINE
                                kicksvogue88@gmai                            Shoes Online
                                        l.com                                   linting
377.                                                                             挺 林
                                                                               林 挺
                                                                                栋松 陈
                                                                               陈栋松
            kicksvogue.net      dongsong0808@gma       8617040490941          LINTING
                                       il.com            (Whatsapp)         SHOESONLINE
                                kicksvogue88@gmai                            Shoes Online
                                        l.com                                   linting
378.                                                                             挺 林
                                                                               林 挺
                                                                                栋松 陈
                                                                                陈栋松
            kickwhoo.com        helloshoes88@gmail
379.                                    .com
           voguewho.com         helloshoes88@gmail                         CHENDONGSONG
                                        .com                                Huahuai Yihetang
380.
                                                                           Guihai Trading Co.
                                                                             Mr. Li (YLD)
                                   Defendants - Network 21
          hotkicksonline.com        ipd@fr.lvmh-
381.                                 fashion.com
                                 saleshelp@live.com
             onkicks.com         easybuygood@hotm                             Anne Sen
                                        ail.com                              Austin Lan
                                 enjoybuy@live.com                           ENJOYBUY
                                 enjoybuy@live.com                         WUSHENGDONG
382.
                                       (paypal)                             shengdong wu
                                lr0711@hotmail.com                              吴 胜东
                                  onkicks@live.com
                                 saleshelp@live.com                             胜东 吴
                                   Defendants - Network 22
         2016kevindurantsho     porto@portotemplat                               chen li
383.
               es.com                 e.com
          2016lbjshoes.com      porto@portotemplat                               chen li
384.
                                      e.com
          airmax90pro.com       porto@portotemplat                            gueijuan xu
385.
                                      e.com
         airvapormaxflyknit.c   porto@portotemplat                            gueijuan xu
386.
                 om                   e.com
387.         aj12ovo.com
         bestplacesneakers.or   buypopsneakers@g         85257001430
388.              g                 mail.com              (Whatsapp)
                                                      popsnke (Facebook)
            bestyeezy.com       buypopsneakers@g         85257001430
389.                                mail.com              (Whatsapp)
                                                      popsnke (Facebook)
          dongoyovulkaan.co     buypopsneakers@g          popsneakers
390.             m                  mail.com               (Wechat)
                                                      popsnke (Facebook)
           khanesang.com        buypopsneakers@g          popsneakers
391.                                mail.com               (Wechat)
                                                      popsnke (Facebook)
            mahanseir.com       buypopsneakers@g          popsneakers
392.                                mail.com               (Wechat)
                                                      popsnke (Facebook)
          popkicksneakers.co    buypopsneakers@g         85257001430
393.              m                 mail.com              (Whatsapp)
                                                      popsnke (Facebook)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 56 of 244




           popsneaker.org     buypopsneakers@g         85257001430
394.                              mail.com              (Whatsapp)
                                                    popsnke (Facebook)
           sneakerpop.org     buypopsneakers@g         85257001430
395.                              mail.com              (Whatsapp)
                                                    popsnke (Facebook)
           sneakerspop.org    buypopsneakers@g         85257001430
396.                              mail.com              (Whatsapp)
                                                    popsnke (Facebook)
              snkes.org       198363048@qq.com         85257001430       DONGHAOWENH
                              buypopsneaker@gm          (Whatsapp)         YZYSNEAKER
                                    ail.com         popsnke (Facebook)   shang hai dong hao
                               buypopsneakers@g       snkes (Wechat)      wen hua chuan bo
                                   mail.com                               you xian gong si
                               wushichu39629595                          上海东灏文化传播
397.                              @163.com
                                                                             有限公司
                                                                         东莞市展业塑胶材
                                                                            料有限公司
                                                                             少波 林
                                                                               磊 杨
           topsneaker.org     buypopsneakers@g         85257001430
                                   mail.com             (Whatsapp)
398.                          porto@portotemplat        popsneakers
                                    e.com                (Wechat)
                                                    popsnke (Facebook)
                                 Defendants - Network 23
           athleticskrs.com   service@hxecltd.co
399.
                                      m
           caretosole.com     383774362@qq.com                           HUAZHENXUAN
                                                                          Zhenxuan Hua
400.                                                                          andy
                                                                            huayimei
                                                                              华振轩
           colourmvp.com       service@hxecltd.co
401.
                                       m
           footattract.com    383774362@qq.com                           HUAZHENXUAN
                              adidassalesonline@g                         Zhenxuan Hua
402.                                mail.com                                  andy
                               service@hxecltd.co                           huayimei
                                       m                                     华振轩
           noteystore.com     383774362@qq.com                           HUAZHENXUAN
                                                                          Zhenxuan Hua
403.                                                                          andy
                                                                            huayimei
                                                                             华振轩
           outletsfire.com    383774362@qq.com                           HUAZHENXUAN
                              service@hxecltd.co                          Karen Walters
                                      m                                   Zhenxuan Hua
404.                                                                          andy
                                                                             dgnettc
                                                                            huayimei
                                                                             华振轩
         pickonsneakers.com   383774362@qq.com                           HUAZHENXUAN
                                                                          Zhenxuan Hua
405.                                                                          andy
                                                                            huayimei
                                                                              华振轩
           porsneakers.com    adidassalesonline@g                              hf
406.                                mail.com                                   tt
                              test20173@126.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 57 of 244




          prettyshoees.com   383774362@qq.com                        HUAZHENXUAN
                             adidassalesonline@g                      Zhenxuan Hua
407.                              mail.com                                andy
                                                                        huayimei
                                                                         华振轩
          schuheplace.com    383774362@qq.com                        HUAZHENXUAN
                             adidassalesonline@g                      Zhenxuan Hua
408.                              mail.com                                andy
                                                                        huayimei
                                                                         华振轩
           sizehaven.com     383774362@qq.com                        HUAZHENXUAN
                                                                      Zhenxuan Hua
409.                                                                      andy
                                                                        huayimei
                                                                         华振轩
          sneakerunow.com    adidassalesonline@g
410.
                                   mail.com
              snstuff.us     test20173@126.com                               Robert
411.                                                                      RobertSlay
            sportsneu.com    383774362@qq.com                        HUAZHENXUAN
                             adidassalesonline@g                      Zhenxuan Hua
412.                              mail.com                                andy
                                                                        huayimei
                                                                         华振轩
           tripleover.com    service@hxecltd.co
413.
                                     m
             tualgre.com     383774362@qq.com                        HUAZHENXUAN
                                                                      Zhenxuan Hua
414.                                                                      andy
                                                                        huayimei
                                                                         华振轩
          willrunalong.com   adidassalesonline@g
415.
                                   mail.com
             wsnkrs.com       service@hxecltd.co                         hx sales
416.                                  m
                                Defendants - Network 24
          rebeccakicks.com   rebeccakicksru@outl   8617746057624
                                   ook.com            (Whatsapp)
                             stayfashionru@hotm      stayfashionru
417.                                ail.com           (Instagram)
                                                     stayfashionru
                                                       (Wechat)
          sneakerahead.org   aftersaleno3@gmail.   8618059523879       David Jones
                                      com             (Whatsapp)        IzzyMall
                              xl77889@126.com      sneakeraheadnet      Ms. Prebe
                              xl77889@126.com         (Instagram)       XL77889
418.                                (paypal)       sneakeraheadorg   ZHILONGTRAD
                             zhilongtrade@hotma        (Wechat)           许龙
                                     il.com        sneakeraheadpw
                             zhilongtrade@hotma       (Instagram)        逢春 黄
                                il.com (skype)                            龙许
                                Defendants - Network 25
419.       adidascrazy.com   ypboots@gmail.com
420.        fallinpink.com   ypboots@gmail.com
421.       shoesboost.com    ypboots@gmail.com
            shopcleat.com    378055994@qq.com                           378055994
                             shopcleats@gmail.co                         张永健
422.
                                      m
                             ypboots@gmail.com                           永健 张
423.        shopcleats.me    ypboots@gmail.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 58 of 244




             xkshoes.com         1176010081@qq.co                     HK Haolingjin Trade
                                      m (paypal)                           Co. Ltd.
                                 3108074965@qq.co                         Jonny Fly
                                          m                              Lin Zhimin
                                 penscart@gmail.com                         Mr. Li
424.                             ypboots@gmail.com                     SHAMENZENGY
                                                                      厦门增元科技有限
                                                                            公司
                                                                           志民 林
                                                                           志艺 林

                                    Defendants - Network 26
          air-max95.us.com                              16262063811
425.                                                     (Whatsapp)
           airforce1s.us.org                            16262063811
426.                                                     (Whatsapp)
          airmax-95.us.com                              16262063811
427.                                                     (Whatsapp)
          airmax-98.us.com                              16262063811
428.                                                     (Whatsapp)
          airmax2019.us.org                             16262063811
429.                                                     (Whatsapp)
            airmaxs.us.org                              16262063811
430.
                                                         (Whatsapp)
          airmaxs97.us.com                              16262063811
431.
                                                         (Whatsapp)
         airmaxshoes2019.us      sheilavega1993@hot     16262063811       Sheila Vega
432.                                                     (Whatsapp)
                                       mail.com
         bestbasketballshoes.                           16262063811
433.                                                     (Whatsapp)
                  org
         cheapjordanswholes                             16262063811
434.                                                     (Whatsapp)
               ale.us.org
         cheapnhljerseys.us.o                           16262063811
435.                                                     (Whatsapp)
                   rg
         cheapshoesoutletonli                           16262063811
436.                                                     (Whatsapp)
                nes.com
         cheapshoeswholesal      henrygonzales1988      16262063811     Henry Gonzales
437.                                                     (Whatsapp)
           efreeshipping.us        @outlook.com
         factorystoreonline.or                          16262063811      Travis Perino
438.
                    g                                    (Whatsapp)
          foamposites.us.org                            16262063811
439.                                                     (Whatsapp)
         jerseyscheapwholesa                            16262063811
440.                                                     (Whatsapp)
               ler.us.com
            jordan11space-       halei1985@163.com      16262063811         chen lei
441.                                                     (Whatsapp)
                 jam.us
           jordan14.us.com                              16262063811
442.                                                     (Whatsapp)
            jordan5.us.org                              16262063811
443.
                                                         (Whatsapp)
          jordanshoess.us.org                           16262063811
444.                                                     (Whatsapp)
                  kevin-                                16262063811
445.                                                     (Whatsapp)
         durantsshoes.us.com
                  kyrie-                                16262063811
446.                                                     (Whatsapp)
          irvingshoes.us.com
                 lebron-                                16262063811
447.                                                     (Whatsapp)
           jamesshoes.us.org
            lebron15.com.co                             16262063811
448.                                                     (Whatsapp)
         lebron16shoes.us.org                           16262063811
449.                                                     (Whatsapp)
         lebronjamesshoessal                            16262063811
450.
               e.us.com                                  (Whatsapp)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 59 of 244




            max97.org.uk                              16262063811
451.
                                                       (Whatsapp)
                new-                                  16262063811
452.                                                   (Whatsapp)
          nikeshoes.us.com
         newnikesshoes.us.or                          16262063811
453.              g                                    (Whatsapp)
         newshoes2019.com                             16262063811
454.                                                   (Whatsapp)
          newshoes2019.us        royjimenez1990@ou    16262063811     Roy Jimenez
455.                                                   (Whatsapp)
                                      tlook.com
          nike--shoes.us.com                          16262063811
456.                                                   (Whatsapp)
                 nike-                                16262063811
457.                                                   (Whatsapp)
          airmax2018.us.com
           nike-airmax95.us      jocelynmckinney021   16262063811   Jocelyn McKinney
458.                                                   (Whatsapp)
                                   1@hotmail.com
          nike-airmax98.us       vasquez0506@outlo    16262063811    Robert Vasquez
459.                                                   (Whatsapp)
                                        ok.com
                  nike-                               16262063811
460.     airvapormaxflyknit.u                          (Whatsapp)
                    s
                  nike-                               16262063811
461.                                                   (Whatsapp)
           clearance.us.com
                  nike-                               16262063811
462.        clearance.us.org                           (Whatsapp)
                  nike-                               16262063811
463.     outletstoreonlinesho                          (Whatsapp)
             pping.us.com
             nike-roshes.us                           16262063811
464.
                                                       (Whatsapp)
          nike-stores.us.org                          16262063811
465.                                                   (Whatsapp)
                nike-                                 16262063811
466.
          vapormax.us.com                              (Whatsapp)
          nike-zoom.us.com                            16262063811
467.                                                   (Whatsapp)
          nikeair-max270.us      gmccann574@hotma     16262063811   Geraldine McCann
468.                                                   (Whatsapp)
                                       il.com
               nikeair-                               16262063811
469.
           max270.us.com                               (Whatsapp)
         nikeair-maxs.us.com                          16262063811
470.                                                   (Whatsapp)
         nikeairforce1s.us.org                        16262063811
471.                                                   (Whatsapp)
         nikeairforceones.us.                         16262063811
472.                                                   (Whatsapp)
                  org
         nikeairhuaraches.us.                         16262063811
473.                                                   (Whatsapp)
                 com
          nikeairmaxs.us.org                          16262063811
474.                                                   (Whatsapp)
         nikeairzoom.us.com                           16262063811
475.                                                   (Whatsapp)
            nikebasketball-                           16262063811
476.                                                   (Whatsapp)
             shoes.us.com
         nikeblackfridaycyber                         16262063811
477.
            monday.us.org                              (Whatsapp)
            nikecortezs.us                            16262063811
478.                                                   (Whatsapp)
         nikecortezshox.us.or                         16262063811
479.                                                   (Whatsapp)
                    g
             nikefactory-                             16262063811
480.         outlet.us.org                             (Whatsapp)
             nikefactory-                             16262063811
481.                                                   (Whatsapp)
             store.us.com
         nikefactoryoutlets.us                        16262063811
482.              .org                                 (Whatsapp)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 60 of 244




           nikefactorys.us       eileenhollingsworth0   16262063811        Eileen
                                  122@outlook.com        (Whatsapp)    Hollingsworth
                                 nathanhood1998@h                      GUOPING QI
                                      otmail.com                        Guoping Qi
483.
                                 nathanhood1998@h                       Mr. Li (QL)
                                 otmail.com (paypal)                  NA Shen Yi Zhe
                                 support@trade100in                    Trade Co. Ltd.
                                        c.com
         nikefactorystoreonli                           16262063811
484.                                                     (Whatsapp)
              ne.us.com
          nikefreerun.us.org                            16262063811
485.                                                     (Whatsapp)
               nikeoutlet--                             16262063811
486.
              store.us.com                               (Whatsapp)
           nikeoutletonline-                            16262063811
487.                                                     (Whatsapp)
              store.us.com
         nikeoutletonlineclear                          16262063811
488.                                                     (Whatsapp)
              ance.us.com
         nikeoutletsfactory.us                          16262063811
489.               .com                                  (Whatsapp)
         nikeoutletshoes.us.or                          16262063811
490.                                                     (Whatsapp)
                     g
         nikeoutletstorecleara                          16262063811
491.           nce.us.com                                (Whatsapp)
         nikeoutletstoreonline                          16262063811
492.       -shopping.us.com                              (Whatsapp)
         nikeoutletstoreonline                          16262063811
493.                                                     (Whatsapp)
                s.us.com
         nikeoutletstoreonline                          16262063811
494.             s.us.org                                (Whatsapp)
           nikepresto.us.org                            16262063811
495.                                                     (Whatsapp)
         nikerunningshoes.us.                           16262063811
496.                                                     (Whatsapp)
                 org
              nikeshoes-                                16262063811
497.         cheap.us.com                                (Whatsapp)
         nikeshoes2019.us.co                            16262063811
498.                                                     (Whatsapp)
                  m
         nikeshoescheap.us.or                           16262063811
499.               g                                     (Whatsapp)
         nikeshoesclearance.u                           16262063811
500.                                                     (Whatsapp)
                s.com
         nikeshoesfactorystor    pamelascotter@hotm     16262063811    Scott Pamela
                 e.us                   ail.com          (Whatsapp)
501.
                                 saleservice13@hotm
                                        ail.com
         nikeshoesoutletstore.                          16262063811
502.                                                     (Whatsapp)
                us.com
           nikeshoess.us.org                            16262063811
503.                                                     (Whatsapp)
         nikeshoessale.us.org                           16262063811
504.                                                     (Whatsapp)
         nikeshoesshop.us.co                            16262063811
505.                                                     (Whatsapp)
                   m
         nikeshoeswholesale.                            16262063811
506.                                                     (Whatsapp)
                us.com
         nikesneakersformen      rachelalbrecht1102     16262063811   Rachel Albrecht
507.                                                     (Whatsapp)
              women.us               @163.com
         nikestorefactory.us.c                          16262063811
508.                                                     (Whatsapp)
                  om
         nikewholesale.us.org                           16262063811
509.                                                     (Whatsapp)
         nikewholesalesuppli                            16262063811
510.                                                     (Whatsapp)
             ers.us.com
           nmdshoes.org.uk                              16262063811
511.                                                     (Whatsapp)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 61 of 244




         offwhitenike.us.com                           16262063811
512.
                                                        (Whatsapp)
         outletstoreonlinesho                          16262063811
513.                                                    (Whatsapp)
              pping.com
         shoeswholesalesuppl    michaelharrison1985    16262063811    Michael Harrison
514.             iers.us          @outlook.com          (Whatsapp)
         wholesaleairjordansc   mauricehenry1022@      16262063811     Maurice Henry
515.                                                    (Whatsapp)
                heap.us            outlook.com
         wholesalejerseysche                           16262063811
516.         apest.us.com                               (Whatsapp)
         wholesalejerseyschin                          16262063811
517.                                                    (Whatsapp)
                a.us.org
         wholesalejordans.us.                          16262063811
518.                                                    (Whatsapp)
                   org
         wholesalejordanshoe    oliversmith0123@ho     16262063811      Oliver Smith
519.                                                    (Whatsapp)
                   s.us               tmail.com
         wholesalenikeshoesc                           16262063811
520.                                                    (Whatsapp)
            lothing.us.com
         wholesalenikeshoeso                           16262063811
521.                                                    (Whatsapp)
             nline.us.com
            yeezys.com.co                              16262063811
522.                                                    (Whatsapp)
                                   Defendants - Network 27
           muks-store.com       514643810@qq.com      8617505946398     514643810
523.                            rocksneakers@foxm       (Whatsapp)         林莉
                                      ail.com                             莉林
                                   Defendants - Network 28
524.        exclkicks.com
          exclusivekicks.org    exclusivekickssale@
525.
                                     gmail.com
           repsneakers.org      exclusivekickssale@                   REPSNEAKERS
                                     gmail.com                         Rep Sneakers
                                yiyueyingzixun@out                      zhi gao lu
526.                                 look.com                           斐斐 汪
                                                                      陕西伊月影商务信
                                                                      息咨询有限公司
            shoesrep.com        1012002217@qq.co                      SNEAKERREPS
                                        m                               zhi gao lu
                                sneakerssaleservice                      卢 欢欢
                                   @gmail.com
527.                                                                      欢欢 卢
                                                                      西安经济技术开发
                                                                       区尚履百货行
          sneakersreps.com      1012002217@qq.co                      SNEAKERREPS
                                        m                               zhi gao lu
                                sneakerssaleservice                      卢 欢欢
                                   @gmail.com
528.                                                                      欢欢 卢
                                                                      西安经济技术开发
                                                                       区尚履百货行
529.       sneakersreps.org
          sneakersstatic.com    qingqiuhuchuanshuo       yzyreplica    Huanhuan Lu
530.                               @hotmail.com         (Facebook)    QINGQIUHUCH
                                                                         焕叶 苏
          sneakerstatic.com     qingqiuhuchuanshuo       yzyreplica    Huanhuan Lu
                                   @hotmail.com         (Facebook)    QINGQIUHUCH
531.
                                yeezyreplicasales@g
                                                                          焕叶 苏
                                     mail.com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 62 of 244




                                  Defendants - Network 29
             kickze.com       jeniferlwu75@gmail.     8615377547275          Golden Bridge E-
                                       com               (Whatsapp)           Commerce Ltd.
                              taschnerpx2@gmail.     UCw2_E_mFIRHrA          Hiking Electronic
                                       com             NPiP2BhHjQ              Trading LLC
                              taschnerpx2@gmail.          (Youtube)             Kenny Lee
532.                              com (paypal)          kate2233333             Liying Zhu
                                                        (Instagram)            Meizhu Fang
                                                         key.kate.54         TASCHNERPX2
                                                         (Facebook)            Xiong Meng
                                                       kickzedeshoes        c/o DTDC DAFZA
                                                         (Instagram)               猛熊
                                  Defendants - Network 30
          authenticreps.com   info@authenticreps.c          UCobr-
                                      om             LD95upwK_CGXN
                                                      ThkyA (Youtube)
533.                                                     authenticreps
                                                          (Instagram)
                                                       repbeastlifestyle
                                                          (Facebook)
            hypereps.com      hypepayment@gmai       UCwXGn79k0iEgW          Ahmeel Fowler
                                      l.com             vm6uyI53KQ          HYPEPAYMENT
                              hypepayment@gmai             (Youtube)          HYPEREPS1
                                  l.com (paypal)         hypebeastrep           Zhangjun
                              hypereps1@gmail.co          (Facebook)         benjamin iroala
                                        m              hyperepsofficial
                              info@hypereps.com           (Facebook)
534.                           info@timereps.com       officialhypereps
                                                          (Facebook)
                                                       officialhypereps
                                                          (Instagram)
                                                         realhypereps
                                                          (Instagram)
                                                       repbeastlifestyle
                                                          (Facebook)
                                  Defendants - Network 31

535.
               5hats.cn          qxp@usavps.cn                                   邱湘屏
                               service@5hats.cn
           artemisoutlet.cn   artemisoutletsneaker      artemisoutletcn          邱湘屏
                                  @gmail.com              (Facebook)
536.
                                 qxp@usavps.cn          artemisoutletcn
                                                          (Instagram)
           artemisoutlet.me   artemisoutletsneaker      artemisoutletcn          ren yuyi
                                  @gmail.com              (Facebook)
537.
                                                        artemisoutletcn
                                                          (Instagram)
           artemisselect.cn   artemisselectcn@gm       8617078389364             邱湘屏
                                    ail.com               (Whatsapp)
                                 qxp@usavps.cn         8617111948430
                                                          (Whatsapp)
                                                           artemis_cs
538.
                                                          (Instagram)
                                                         artemisselect
                                                          (Facebook)
                                                     artemisselectsneaker
                                                          (Instagram)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 63 of 244




           artemisselect.to      artemisselectcn@gm      8617078389364
                                        ail.com             (Whatsapp)
                                          pay-               artemis_cs
                                 ment@sneakslimited         (Instagram)
539.                                     .com              artemisselect
                                 payment@sneakslim          (Facebook)
                                       ited.com        artemisselectsneaker
                                 privacy@artemissele        (Instagram)
                                         ct.cn
         artemisselectkick.co    artemisselectcn@gm      8617078389364        SHIXUNDO
                  m                     ail.com             (Whatsapp)          石 迅
                                          pay-           8617111948430          迅 石
                                 ment@sneakslimited         (Whatsapp)
                                         .com                artemis_cs
540.
                                 privacy@artemissele        (Instagram)
                                         ct.cn             artemisselect
                                 shixundo@sina.com          (Facebook)
                                 shixundo@sina.com     artemisselectsneaker
                                       (paypal)             (Instagram)
         artemisselectkicks.co   artemisselectcn@gm      8617111948430
                  m                     ail.com             (Whatsapp)
                                          pay-               artemis_cs
                                 ment@sneakslimited         (Instagram)
541.
                                         .com              artemisselect
                                 privacy@artemissele        (Facebook)
                                         ct.cn         artemisselectsneaker
                                                            (Instagram)
         artemisselectsneaker.   artemisselectcn@gm      8617078389364           邱湘屏
                  cn                   ail.com              (Whatsapp)
                                         pay-            8617111948430
                                 ment@sneakslimited         (Whatsapp)
                                         .com                artemis_cs
542.
                                 privacy@artemissele        (Instagram)
                                         ct.cn             artemisselect
                                    qxp@usavps.cn           (Facebook)
                                                       artemisselectsneaker
                                                            (Instagram)
         artemisselectsneaker.   artemisselectcn@gm      8617111948430
                 com                   ail.com              (Whatsapp)
                                         pay-                artemis_cs
                                 ment@sneakslimited         (Instagram)
543.
                                         .com              artemisselect
                                 privacy@artemissele        (Facebook)
                                         ct.cn         artemisselectsneaker
                                                            (Instagram)
           artemisyeezy.me       artemisyeezysneaker       artemisyeezy       qiu xiangping
                                     s@gmail.com            (Instagram)
544.                                                       artemisyeezy-
                                                       1630652633692692
                                                            (Facebook)
         artemisyeezyshoes.c     artemisyeezysneaker       artemisyeezy          邱湘屏
                  n                  s@gmail.com            (Instagram)
545.                                qxp@usavps.cn          artemisyeezy-
                                                       1630652633692692
                                                            (Facebook)
           ashima-trade.ru              ashima-          8613646986175
                                  trade@hotmail.com         (Whatsapp)
                                          defa-
546.
                                  trade@hotmail.com
                                      sales@defa-
                                       trade.com
            by-nikes.com         a768900890@163.co                            BYNIKECOM
                                            m                                    bing xia
                                 bynike_com@hotma                              lin shao bi
547.
                                         il.com
                                 bynike_com@yahoo.
                                          com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 64 of 244




            cheapyeezy.to     artemisyeezysneaker       artemisyeezy
                                  s@gmail.com            (Instagram)
548.                                                   artemisyeezy-
                                                     1630652633692692
                                                         (Facebook)
         commandshoes.com     commandshoes@hot                                   li
549.                                mail.com                                  lian li
                               dmk8899@qq.com
             firekicks.cn        qxp@usavps.cn       UC3vfyLuwKLeWn          邱湘屏
                              service@firekicks.cn      SGvaO5moAA
550.                                                       (Youtube)
                                                           hotkicks.cn
                                                          (Instagram)
             firekicks.ru     service@firekicks.cn   UC3vfyLuwKLeWn
551.                                                    SGvaO5moAA
                                                           (Youtube)
             firesole.cn      firesole2013@outloo      8613959548297         邱湘屏
                                      k.com               (Whatsapp)
552.
                                 qxp@usavps.cn            firesole2013
                                                            (Wechat)
            flysneaker.cn     flysneaker2015@hot           flysneaker        邱湘屏
                                    mail.com              (Instagram)
553.
                                 qxp@usavps.cn          flysneaker2015
                                                            (Wechat)
             goyeezy.cn        gogoyeezy@163.co        8615080311254
                                      m                   (Whatsapp)
                              gogoyeezy@vip.163.         UCIJ7MTGs-
                                     com              4h6I6eoT8703Vg
                                                           (Youtube)
                                                             UC_y-
554.                                                 Jff8CWZ2MRytHN
                                                      2T24g (Youtube)
                                                      gogoyeezyjenny3
                                                          (Instagram)
                                                        gogoyeezyjudy
                                                          (Instagram)
                                                     ketai_luo (Wechat)
            hats-kicks.cn            hats-                                   邱湘屏
555.                           kicks@hotmail.com
                                 qxp@usavps.cn
             hotkicks.cn         qxp@usavps.cn       UC3vfyLuwKLeWn          邱湘屏
                              service@firekicks.cn    SGvaO5moAA
556.                                                     (Youtube)
                                                        hotkicks.cn
                                                        (Instagram)
          jersey-kingdom.co   jerseys.betty@hotma
557.
                                      il.com
               jerseys-       a768900890@163.co                             lin shao bi
            kingdom.com                  m
558.
                              jerseys.betty@hotma
                                      il.com
           jordankickz.cn     nikenflshops@126.c        repkicks001          郑建胜
559.
                                        om              (Instagram)
           kicksontrade.cn    kicksontrade@hotma       kicksjessiefor        陈德锋
560.
                                      il.com            (Instagram)
            newkicks.cn       newkicks2013@gma        8618250159930       NEWKICKS201
561.
                                      il.com            (Whatsapp)          成功 关
                                                        newkicks.cn
                                                                             陈德锋
                                                        (Instagram)
           nikestreet.com      38571721@qq.com        8615860065206       NIKESTREET
                              nikestreet@aliyun.co      (Whatsapp)           张雪文
562.
                                        m
                               nikestreet@live.cn                           雪文 张
              rephot.cn        ajsole23@yahoo.co                           AJSOLE23
563.                                    m                                    林琼 黄
                                 qxp@usavps.cn
                                                                             邱湘屏
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 65 of 244




             repkicks.me        service@repkicks.cn    UCpthSQWoSQgjU
                                                           BC9PQbsD4g
564.                                                         (Youtube)
                                                         repkicks (Skype)
                                                        repkicks (Wechat)
            solegeneral.ru       gogoyeezy@163.co         8615080311254
                                        m                   (Whatsapp)
                                gogoyeezy@vip.163.         UCIJ7MTGs-
                                       com               4h6I6eoT8703Vg
                                                             (Youtube)
565.                                                           UC_y-
                                                       Jff8CWZ2MRytHN
                                                         2T24g (Youtube)
                                                        ketai_luo (Wechat)
                                                           pickjordan23
                                                            (Instagram)
           sportsmall.store     305200266@qq.com           sportsmall520        HUA
                                                            (Facebook)          何建华
566.
                                                                               建华 何
         thejerseyhouseb2b.ru    thejerseyhouse2012
                                    @hotmail.com
567.
                                thjerseyhouse2012@
                                     hotmail.com
          wholesneakers.org      38571721@qq.com        8615860065206        NIKESTREET
                                nikestreet@aliyun.co      (Whatsapp)            张雪文
568.
                                          m
                                  nikestreet@live.cn                           雪文 张
             yeskicks.cn           qxp@usavps.cn       UCpthSQWoSQgjU          邱湘屏
                                service@repkicks.cn        BC9PQbsD4g
                                                             (Youtube)
                                                         repkicks (Skype)
569.                                                    repkicks (Wechat)
                                                          service.repkicks
                                                            (Facebook)
                                                            yeskicks.cn
                                                            (Facebook)
             yesyeezy.cn        slowdown88@163.c             yyeskicks          干露
                                         om                 (Instagram)
                                worldsneaker1@gma
570.
                                       il.com
                                yesyeezyonline@gm
                                      ail.com
            yyesyeezy.cn           qxp@usavps.cn            yesykicks           邱湘屏
                                worldsneaker1@gma          (Instagram)
571.                                   il.com               yyeskicks
                                yesyeezyonline@gm          (Instagram)
                                      ail.com
                                   Defendants - Network 32
         mybestsneakers.com     lucymandy4@gmail.        17242496705         LUCYMANDY4
                                        com               (Whatsapp)          Xu Dongmei
572.
                                lucymandy4@gmail.        mybestsneaker          冬梅 徐
                                    com (paypal)          (Instagram)
                                service@mybestsnea
                                      kers.com
          mybestsneakers.ru     service@mybestsnea        17242496705
573.
                                      kers.com             (Whatsapp)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 66 of 244




                                 Defendants - Network 33
          monicasneaker.me    monicasneaker@gm          18396001806           huang quanshan
                                   ail.com                (Wechat)
                                                       8618396001806
                                                          (Wechat)
574.                                                   8618396001806
                                                         (Whatsapp)
                                                       monica_10june
                                                         (Instagram)
          monicasneaker.vip   1785960088@qq.co          18396001806            1785960088
                                      m                   (Wechat)             1795960088
                              1795960088@qq.co         8618396001806           Gao Lingfeng
                                      m                   (Wechat)                凌凤 高
575.                          monicasneaker@gm         8618396001806
                                   ail.com               (Whatsapp)
                                                       monica_10june
                                                         (Instagram)
                                 Defendants - Network 34
          chansneakers.com     lhy090121@163.co      chansneakers.official   Aiduk Trd Co Ltd.
                                        m                 (Instagram)           Jackie Chan
                               lhy090121@163.co      chansneakers.review       LHY090121
                                   m (paypal)            s (Instagram)           haoyu liu
576.
                              sales@chansneakers.     reddit.chansneakers         昊昱 刘
                                      com                 (Instagram)
                              support@chansneake     reddit.chanzhfsneake
                                     rs.com              rs (Instagram)
                                 Defendants - Network 35
           perfectkicks.org   7.24customercare@g        85255160582           Golden Bridge E-
                                    mail.com             (Whatsapp)            Commerce Ltd.
                              jallohparts@gmail.c      perfectkicks_org       Hiking Electronic
                                       om                (Instagram)            Trading LLC
                                                                                  Kenny Lee
                                                                             c/o DTDC DAFZA
577.                                                                              luxurystyle
                                                                             shen zhen shi da jie
                                                                             ke ji you xian gong
                                                                                      si
                                                                               元辉 林
                                                                             深圳市大桔科技有
                                                                               限公司
           perfectkickz.co    7.24customercare@g
578.
                                   mail.com
                                 Defendants - Network 36
             uabat.com          admin@mail.com         8613607545746         HEROMEDIACO
                              contact@kstfactory.c       (Whatsapp)          Hero Media CO.,
                                        om            ua.bat (Instagram)         Limited
                               finance@uabat.com      ua_bat (Instagram)     Hero Media Co.,
                               finance@uabat.com                                 Limited
                                     (paypal)                                     IBM
579.                             hu@apdage.com                                     hh
                              hu@heromedialtd.co                               hu zhiqiang
                                         m                                     zhiqiang hu
                              paypal@yeezychat.c
                                        om
                              uabatfactory@gmail.
                                       com
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 67 of 244




                                Defendants - Network 37
            boolopo.com      support@boolopo.co      46729411157       Duzie Yaya Zheng
                                     m                (Whatsapp)         Trading Co.
                                                     46790542695        Mr. Li (YLD)
                                                      (Whatsapp)
                                                  UCspzfTkDuwiLW
580.
                                                     wX_2sIXsZg
                                                       (Youtube)
                                                  boolopo (Facebook)
                                                     boolopo_com
                                                      (Instagram)
                                Defendants - Network 38
            soleshop.me      123729466@qq.com      8615959413915          123729466
                             123729466@qq.com        (Whatsapp)          Mr. Li (YLD)
                                   (paypal)        8618649823490        Qichuang John
                             online520service@g      (Whatsapp)        Zhifu Duzie Jiushi
581.                               mail.com                               Trading Co.
                             soleshop.me@gmail.                            景波 林
                                     com
                             soleshop.me@hotma
                                    il.com
                                Defendants - Network 39
            kicksdealer.ru   kicksdealerus@gmai    8613197756494
                                    l.com             (Whatsapp)
582.                                                kicksdealer_us
                                                     (Instagram)
          wonderkicks.com    carlos112387@yaho     8613250949140        CARLOS11238
                                    o.com             (Whatsapp)        Carlos Abundiz
                             info@wonderkicks.r    wonderkicks_ru        Haiyue Wen
583.                                   u             (Instagram)            INFO
                             wenhaiyue@gmail.c     wonderkickscom        Nieves Cruz
                                     om                (Wechat)         WENHAIYUE
                                                                         wen haiyue
           wonderkicks.ru    carlos112387@yaho     8613250949140        CARLOS11238
                                    o.com             (Whatsapp)        Carlos Abundiz
                             info@wonderkicks.r    wonderkicks_ru           INFO
584.
                                       u              (Instagram)        Nieves Cruz
                                                   wonderkickscom
                                                       (Wechat)
          wondersneaker.ru   kicksdealerus@gmai    8613197756494
                                    l.com             (Whatsapp)
585.                                                kicksdealer_us
                                                     (Instagram)
                                Defendants - Network 40
             g5tony.net      tonysneaker_er_g5@     8615695947506       Elite c/o YHH
                                 outlook.com           (Whatsapp)         YD56789
                             tonysneaker_g5@out    tonysneaker_com        Zhang Xu
                                  look.com              (Wechat)        Zhang Yaodan
586.                         tonysneakerg5@gma       tonysneakerg5         耀丹 张
                                    il.com             (Instagram)
                              yd56789@yeah.net
                              yd56789@yeah.net
                                   (paypal)
           tonysneaker.net   tonysneaker_er_g5@     8615695947506         chen ming
                                 outlook.com           (Whatsapp)
                             tonysneaker_g5@out    tonysneaker_com
                                  look.com             (Instagram)
587.
                             tonysneakerg5@gma     tonysneaker_com
                                    il.com              (Wechat)
                                                     tonysneakerg5
                                                       (Instagram)
       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 68 of 244




           tonysneaker.vip   tonysneaker_er_g5@      8615695947506
                                 outlook.com            (Whatsapp)
                             tonysneaker_g5@out     tonysneaker_com
588.
                                  look.com               (Wechat)
                             tonysneakerg5@gma        tonysneakerg5
                                    il.com              (Instagram)
                                Defendants - Network 41

589.        goaljerseys.cn                                                  李观显
            goaljerseys.co   auto19@bringallpay.                          Guangying
                                       net                            HK Wenmo Trade
                             auto8@bringallpay.n                           Co. Ltd.
                                        et                                 Jack Ma
                             goaljerseys@360sho                        SOCCERGEARS
                                     ps.org                           Tony Xiong (LMT)
                             goaljerseys@outlook                        anitkor chawla
590.                                  .com                                gaoweijia
                             service@bringallpay.
                                      com
                             service@bringallpay.
                                 com (paypal)
                             soccergears@hotmai
                                     l.com
                                Defendants - Network 42
            macseven.net     463065914@qq.com       8613914061514       Caoqun Wu
                              macseven@qq.com         (Whatsapp)      Gun Meng Na Dan
                                                      macseven01       Trade Co. Ltd.
                                                       (Wechat)           SEVEN
591.                                                                  Tony Xiong (QL)
                                                                        chaoqun wu
                                                                      莆田市嘻芙食品有
                                                                          限公司
                                                                          超群吴
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 69 of 244




        ATTACHMENT 2
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 70 of 244




                        Defendants’ Known Names

   No.             Known Defendant Names and Merchant Names

                               Network 1

     1     Jiaodousi

     2     dsfaf

     3     Huangjinhuang

     4     wang ziyue

     5     王梓越

     6     于芳

     7     HK Haoyuntong Trade Co. Ltd.

     8     Tony Xiong (LMT)

     9     dehua liu

     10    GOOD

     11    CAIBINGBING

     12    蔡冰冰

     13    鹏林

     14    BOXINGDIANZ

     15    博星电子商务有限公司

     16    方莉 熊

     17    Kim Kim

     18    PERFECTKICK

     19    SHOPKING

     20    寅 沈

     21    NICEKICKZ18


                                  1
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 71 of 244




                      Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     22    来福 喻

     23    少贵 黄

     24    Xie Shaoxiong (XIESHAOXION)

     25    少雄 解

     26    解少雄

     27    SOLEPERFECT

     28    丽涵 吴

     29    吴丽涵

     30    AGENT2018

     31    甜 孙

     32    泽鑫 陈

     33    YUFANG19907

     34    芳 于

     35    ANDRIYANSYA

     36    Andriyansyah H. Mamu

     37    ourpayment online

     38    丽娜 陈

     39    BRM Test account

     40    BRMTESTACCT

     41    jinhuang huang

     42    珊珊 吴

     43    LIJUANWANG6


                                  2
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 72 of 244




                        Defendants’ Known Names

   No.               Known Defendant Names and Merchant Names

     44    丽娟 王

     45    SHIZHANFAN

     46    嘉 邢

     47    SOLESLIKE

     48    港 陈

     49    Hongying Zheng

     50    LUOBING87

     51    CG9685

     52    chen shuilan

     53    水兰 陈

     54    雨婷 谢

     55    ZHENGTENGLO

     56    tenglong zheng

     57    zhengtenglong

     58    KEEP2008

     59    ZHEQIAN LIU

     60    ZHENMEILIN6

     61    珍妹 林

     62    俊雄 喻

     63    REALYEEZYBA

     64    jian Li

     65    EBUY0928


                                  3
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 73 of 244




                        Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     66    绍欣 丁

     67    AJ

     68    Alex liu

     69    LOVEMOTION1

     70    萍萍 邢

     71    Guobao Cai

     72    NICEYESNET

     73    XUJIANLIAN

     74    建联 许

     75    许建联

                               Network 2

     76    chen nvshi

     77    xiaochai chen (chen xiaochai)

     78    宸立科技有限公司

     79    Chen Hongyun

     80    CHENLIKEJIY

     81    Jusan Qiao

     82    志勇魏

     83    宸碩張

     84    張宸碩

     85    雪刚 黄

                               Network 3


                                   4
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 74 of 244




                         Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     86    Karel Stehno

     87    ACO Marine s.r.o.

     88    CRISTIANO SAGESE (SGNIC-PER20292821)

     89    Suyu Julio

     90    Yuan Jing Cai

     91    Carlotta Murrah

     92    HK Weigehuang Trade Co. Ltd.

     93    chen ting

     94    Hongbin Li

     95    Lofgrent Lofgrent

     96    WD L

     97    Aryata Solutions

     98    Julian Vazquez

     99    Ninguna

     100   Yong An Pan

     101   zhang xiao ming

     102   Bob Wallace

     103   John Dunphy

     104   Mr Saleem

     105   hotelgrandeurhyd

     106   Xu Jin Jian

     107   Cheng Kevin


                                   5
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 75 of 244




                        Defendants’ Known Names

   No.               Known Defendant Names and Merchant Names

     108   Mabellee

     109   Laura Ashley Mother & Child

     110   Riccardo Romagnoli

     111   Hanin Larsson

     112   Najma Bergqvist

     113   Chen Lei

     114   Darryl Johnson

     115   Alfid van Arista

     116   Lindgren Obeirg

     117   GRANSY-REG

     118   黄雪英

     119   Daniel Brown

     120   ZHANG YB

     121   Tao Cheng

     122   essie hunt

     123   Svensson Hellstrom

     124   Xue Lin

     125   Huizhou Huangyuan Trading Co., Ltd.

     126   Sofka Jessica

     127   Prevost

     128   xioaoliu yang

     129   Joseph


                                  6
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 76 of 244




                        Defendants’ Known Names

   No.              Known Defendant Names and Merchant Names

     130   JAMES CLEARY

     131   OSOPANDA

     132   Amin Pochi

     133   gordon emy

     134   otisagrant

     135   pomosds

     136   Luxury Brand Holdings, Inc.

     137   Judy Kelly

     138   Olga Lofgrent

     139   Quartilla Castiglione

     140   Shi Ma Guan

     141   Bin Peng

     142   Jian Chao Mao

     143   Cheng Zhang

     144   Shi Hua Zhang

     145   pramod jayle

     146   Hellstrom Hellstrom

     147   Fan Yu

     148   Bjork Melikssa

     149   Holly Morin

     150   Joseph Richardson

     151   Bensonsds


                                   7
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 77 of 244




                       Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     152   Mateo Amaral

     153   Calvin Villani

     154   Cameron

     155   PROMOHOMES RUSSIA

     156   John Andrews

     157   MERLYNSTORE

     158   MadeInPutian

     159   志鹏 郭

     160   STEHNOK

     161   FUTIANSHIMI

     162   熠 陈

     163   莆田市米格贸易有限公司

     164   HOLLYMORIN

     165   Joshua Morin

     166   HUANGYUANMA

     167   hui zhou huang yuan mao yi you xian gong si

     168   惠州皇源贸易有限公司

     169   雪 林

     170   Chris Korona

     171   ROSESEA521

     172   JULIANVAZQU


                                   8
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 78 of 244




                         Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     173   Julián Vázquez Arcos

     174   CHEN WEI

     175   伟陈

     176   陈伟

     177   NOISETUNER

     178   LWX608

     179   文学 龙

     180   龙文学

                                Network 4

     181   HPG

     182   梁 海军

     183   Haijun Liang (LIANGHAIJUN)

     184   gueijuan xu

     185   海军 梁

     186   春妹 陈

     187   lin weihui

                                Network 5

     188   Rmb Rain Inc.

                                Network 6

     189   彭 可



                                   9
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 79 of 244




                       Defendants’ Known Names

   No.              Known Defendant Names and Merchant Names

     190   Fengqing Wu

     191   Technologyh Activityr

     192   YuanQing Guo

     193   Sunlife Electrical Contracting LLG

     194   莆田市城厢区

     195   Fujian

     196   MRFASHION666

     197   qin xuelu

     198   DEYANG LIN

     199   FOOTSKICK

     200   MRFASHION

     201   旭威 林

     202   林 旭威

     203   KICKSPERFEC

     204   琪清 陈

     205   KARIUSS5MEJ

     206   hong lin

     207   红林

                               Network 7

     208   Ruby Wang

     209   HK Bairun Trade Co. Ltd.

     210   杰 张

                                   10
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 80 of 244




                         Defendants’ Known Names

   No.                Known Defendant Names and Merchant Names

     211   张杰

                                Network 8

     212   燕妮 罗

     213   Jacky Ji

     214   LBEX Global Logistics

     215   Jessi966

     216   Ruimei Qiu

     217   HELLOALLTOP

     218   Lorrin Luo

     219   TIKISHOPPIN

     220   敏 郑

     221   DMJYFSNH

     222   双娇 王

     223   LONG1765

     224   邱飞龙

     225   飞龙 邱

     226   WOWSNEAKER8

     227   立杰 郜

     228   FORUSHOES12

     229   冬平 桑



                                   11
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 81 of 244




                         Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     230   Feilong Qiu

     231   Fei long Qiu

     232   BESTSHOES98

     233   二亮 路

     234   KINDSNEAKER

     235   静 吴

                                Network 9

     236   Tony Xiong (LMT)

     237   HK Maiyuntong Trade Co. Ltd.

     238   SOPHORN CHHAY

     239   INBOUNDO

     240   John Chhay

     241   DFY Sneakers

                               Network 10

     242   Zhu yan (Zhuyan)

     243   Guanguiwang

     244   SS*newbeecomshop

     245   Gao qin long (Qin long Gao)

     246   yang yang

     247   yue min liu (liu yue min)

     248   建新 许

     249   SHAMENHONGD

                                       12
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 82 of 244




                         Defendants’ Known Names

   No.              Known Defendant Names and Merchant Names

     250   jianxin xu

     251   厦门弘东盛贸易有限公司

                               Network 11

     252   Hoop Little

     253   Succe Olive

     254   HPG

     255   炯雄 卢

     256   GLGHVCA

     257   Ludwig Rhys

     258   lu jiongxiong

                               Network 12

     259   Franklyn Ugolini

     260   HPG

     261   CCS8845

     262   xiang dao xin xi ji shu you xiang gong si

     263   陈 春胜

     264   chunsheng chen

     265   春胜 陈

                               Network 13

     266   Mr. Li

     267   OMG KICKZ


                                    13
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 83 of 244




                         Defendants’ Known Names

   No.              Known Defendant Names and Merchant Names

     268   Xuwei Lin

     269   Qunying Chen

     270   HK Gemaikang Trade Co. Ltd.

     271   Shuang Xu

     272   qin xuelu

     273   Biyun Huang

     274   WADDEL9HPAY

     275   liqiong xie

     276   Deyang Lin

     277   WANG QIUFEN (qiufen wang)

     278   wang qiu fen wang

                               Network 14

     279   HK Xutaimai Trade Co. Ltd.

     280   Mr. Li

     281   Scott Cutler (StockX)

     282   XENDIT*UAPLG

                               Network 15

     283   Dai Bing

     284   Yunxiang Fan

     285   健鹏 刘

     286   JIANPENG LIU

     287   云翔 范


                                   14
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 84 of 244




                       Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     288   范云翔

     289   LIHUA FAN

     290   TEEBEE

     291   丽华 范

                             Network 16

     292   开良 陈

     293   Weiqin Yu

     294   YCS Bonnie Li

     295   Paoluo E Commerce Company

     296   长标 苏

     297   YANZIFEI12

     298   燕珠 陈

     299   陈燕珠

     300   SISHIDENG

     301   向荣 邱

     302   LIANGUMEITP

                             Network 17

     303   zhangjian

     304   陆冬青

     305   HK Baozhou Trade Co Ltd.

     306   GMKSRV

     307   冬青 陆

                                 15
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 85 of 244




                      Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     308   " 冬青

     309   章建 李

                             Network 18

     310   Yang Jianxin

     311   建新 杨

     312   Yun Kuang Se Niu Trade Co Ltd.

     313   Tony Xiong (QL)

     314   2008XYT

     315   HUANGCHUNYA

     316   春燕 黄

     317   黄春燕

                             Network 19

     318   MingLiang Luo

     319   EPL*CNHLONFI LTD

     320   STEVENROWE8

     321   明亮 罗

     322   罗明亮

                             Network 20

     323   Chenhoushan (houshan chen)

     324   CHENDONGSONG

     325   Huahuai Yihetang Guihai Trading Co.

     326   Mr. Li (YLD)


                                  16
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 86 of 244




                         Defendants’ Known Names

   No.               Known Defendant Names and Merchant Names

     327   SHOESONLINE (Shoes Online)

     328   栋松 陈

     329   陈栋松

     330   LINTING

     331   挺林

     332   林挺

                               Network 21

     333   吴 胜东

     334   Anne Sen

     335   Austin Lan

     336   WUSHENGDONG

     337   胜东 吴

     338   ENJOYBUY

     339   shengdong wu

                               Network 22

     340   chen li

     341   gueijuan xu

     342   上海东灏文化传播有限公司

     343   DONGHAOWENH

     344   shang hai dong hao wen hua chuan bo you xian gong si

     345   磊 杨

     346   YZYSNEAKER

                                   17
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 87 of 244




                         Defendants’ Known Names

   No.                Known Defendant Names and Merchant Names

     347   东莞市展业塑胶材料有限公司

     348   少波 林

                                Network 23

     349   Huayimei

     350   Andy

     351   Karen Walters

     352   dgnettc

     353   Robert Slay

     354   hx sales

     355   HUAZHENXUAN

     356   Zhenxuan Hua

     357   华振轩

                                Network 24

     358   IzzyMall

     359   David Jones

     360   Ms. Prebe

     361   许龙

     362   ZHILONGTRAD

     363   逢春 黄

     364   XL77889

     365   龙许

     366   BEGINNINGS2


                                   18
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 88 of 244




                         Defendants’ Known Names

   No.                Known Defendant Names and Merchant Names

     367   Oksana Kaneva

                                Network 25

     368   Mr. Li

     369   Lin Zhimin

     370   志民 林

     371   Jonny Fly

     372   HK Haolingjin Trade Co. Ltd.

     373   SHAMENZENGY

     374   厦门增元科技有限公司

     375   志艺 林

     376   张永健

     377   永健 张

     378   zhimin lin

                                Network 26

     379   Sheila Vega

     380   Henry Gonzales

     381   chen lei

     382   Roy Jimenez

     383   Jocelyn McKinney

     384   Robert Vasquez

     385   Geraldine McCann

     386   Guoping Qi


                                   19
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 89 of 244




                         Defendants’ Known Names

   No.             Known Defendant Names and Merchant Names

     387   NA Shen Yi Zhe Trade Co. Ltd.

     388   Mr. Li (QL)

     389   Eileen Hollingsworth

     390   Scott Pamela

     391   Rachel Albrecht

     392   Michael Harrison

     393   Maurice Henry

     394   Oliver Smith

                               Network 27

     395   林莉

     396   莉 林

                               Network 28

     397   Rep Sneakers

     398   zhi gao lu

     399   Huanhuan Lu

     400   REPSNEAKERS

     401   斐斐 汪

     402   陕西伊月影商务信息咨询有限公司

     403   原晓东

     404   晓东 原

     405   SNEAKERREPS

     406   卢 欢欢


                                   20
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 90 of 244




                        Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     407   欢欢 卢

     408   西安经济技术开发区尚履百货行

     409   QINGQIUHUCH

     410   焕叶 苏

                              Network 29

     411   Meizhu Fang

     412   Xiong Meng

     413   Liying Zhu

     414   Kenny Lee

     415   Golden Bridge E-Commerce Ltd.

     416   Hiking Electronic Trading LLC c/o DTDC DAFZA

     417   TASCHNERPX2

     418   猛 熊

                              Network 30

     419   Zhangjun

     420   Ahmeel Fowler

     421   HYPEREPS1

     422   benjamin iroala

     423   HYPEPAYMENT

     424   BENZINOOSAL

     425   benzinoosales

     426   AESTHETICPR


                                  21
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 91 of 244




                         Defendants’ Known Names

   No.               Known Defendant Names and Merchant Names

     427   AestheticPrints

     428   Judith Iroala

                               Network 31

     429   邱湘屏

     430   ren yuyi

     431   迅 石

     432   qiu xiangping

     433   lin shao bi

     434   lian li

     435   郑建胜

     436   陈德锋

     437   干露

     438   BYNIKECOM

     439   bing xia

     440   CHENXIA

     441   侠 陈

     442   陈侠

     443   AJSOLE23

     444   林琼 黄

     445   NIKESTREET

     446   张雪文



                                   22
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 92 of 244




                         Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     447   雪文 张

     448   DOPEKICKS20

     449   Klemson Flare

     450   NEWKICKS201

     451   成功 关

     452   HUA

     453   何建华

     454   建华 何

     455   SHIXUNDO

     456   石 迅

                               Network 32

     457   Xu Dongmei

     458   LUCYMANDY4

     459   冬梅 徐

                               Network 33

     460   huang quanshan

     461   Gao Lingfeng

     462   凌凤 高

                               Network 34

     463   Aiduk Trd Cl Ltd.

     464   昊昱 刘

     465   Jackie Chan


                                   23
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 93 of 244




                         Defendants’ Known Names

   No.             Known Defendant Names and Merchant Names

     466   LHY090121

     467   haoyu liu

                                Network 35

     468   luxurystyle

     469   Kenny Lee

     470   Golden Bridge E-Commerce Ltd.

     471   Hiking Electronic Trading LLC c/o DTDC DAFZA

     472   shen zhen shi da jie ke ji you xian gong si

     473   元辉 林

     474   深圳市大桔科技有限公司

                                Network 36

     475   Hero Media Co., Limited

     476   HEROMEDIACO

     477   hu zhiqiang

     478   zhiqiang hu

                                Network 37

     479   Duzie Yaya Zheng Trading Co.

     480   Mr. Li (YLD)

                                Network 38

     481   Qichuang John

     482   Zhifu Duzie Jiushi Trading Co.

     483   景波 林


                                     24
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 94 of 244




                         Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     484   Mr. Li (YLD)

                               Network 39

     485   Haiyue Wen (WENHAIYUE; wen haiyue)

     486   Nieves Cruz

     487   BAIYONGBING

     488   永冰 白

     489   白 永冰

     490   CARLOS11238

     491   Carlos Abundiz

                               Network 40

     492   耀丹 张

     493   Elite c/o YHH

     494   Zhang Xu

     495   Zhang Yaodan

     496   YD56789

                               Network 41

     497   李观显

     498   Guangying

     499   gaoweijia

     500   Jack Ma

     501   Tony Xiong (LMT)

     502   HK Wenmo Trade Co. Ltd.

                                   25
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 95 of 244




                        Defendants’ Known Names

   No.            Known Defendant Names and Merchant Names

     503   SOCCERGEARS

     504   anitkor chawla

                              Network 42

     505   Gun Meng Na Dan Trade Co. Ltd.

     506   Caoqun Wu

     507   Tony Xiong (QL)

     508   SEVEN

     509   chaoqun wu

     510   莆田市嘻芙食品有限公司

     511   超群 吴




                                  26
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 96 of 244




        ATTACHMENT 3
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 97 of 244




                  Infringing Websites by Network

          No.     Infringing Website

                                 Network 1

            1     51shoeshouse.ru

            2     airjordan.hk

            3     beyourjordans.ca

            4     beyourjordans.club

            5     beyourjordans.com

            6     beyourjordans.ru

            7     beyourjordans.shop

            8     beyourjordans.vip

            9     beyourjordanshop.ru

            10    beyourshop.ru

            11    brandairjordan.ru

            12    brandairkicks.ru

            13    brandairmake.ru

            14    citysole.net

            15    citysole.ru

            16    citysoleshop.ru

            17    fireyzy.ru

            18    gogoyeezy.ca

            19    hiphoplinda.me

            20    jordansclub.ru

            21    jordanswholesale.ru


                                     1
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 98 of 244




                  Infringing Websites by Network

          No.     Infringing Website

            22    kickcc.com

            23    kicksordie.me

            24    kicksordie.net

            25    kicksordie.ru

            26    kickssale.net

            27    kickssofire.ru

            28    kickz.club

            29    kickzmall.com

            30    new-jordans-for-sale.appspot.com

            31    nicekicks.vip

            32    nicekickss.net

            33    niceyes.net

            34    ogkicks.ru

            35    perfectkick.ru

            36    perfectkicks.ca

            37    perfectkicks.hk

            38    perfectkicks.me

            39    perfectkicks.vip

            40    perfectkicksgroup.net

            41    pkfactory.ru

            42    pkfactory.vip

            43    pkgod.vip


                                     2
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 99 of 244




                  Infringing Websites by Network

          No.     Infringing Website

            44    pkpeaks.com

            45    pksneaker.com

            46    pksneaker.group

            47    pksneakers.net

            48    pktiau.com

            49    realyeezybay.me

            50    rockkicks.net

            51    shoesonfire.net

            52    sneakergs.com

            53    sneakernewz.net

            54    sneakershoebox.net

            55    sneakershoebox.ru

            56    sneakershoebox.vip

            57    soleperfect.ru

            58    tonyshoe.com

            59    topfactorys.ru

            60    topkickss.ru

            61    topkickz.vip

            62    yeezybusta.ru

            63    yeezymafia.me

            64    yeezyplugs.com

            65    yeezyqueen.ru


                                    3
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 100 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            66    yeezystrade.net

            67    yeezywholesale.com

                                 Network 2

            68    egame-china.org

            69    fyycustom.com

            70    fyygame.pw

            71    fyygames.net

            72    fyygames.org

            73    fyylady.co

            74    fyylady.ga

            75    fyysports.biz

            76    fyysports.co

            77    fyysports.net

            78    fyysports.pw

            79    fyysports.shop

            80    fyysports.store

            81    fyystyle.store

            82    fyytube.com

            83    imeskinr.com

            84    mumus.cc

            85    quemini.net

                                 Network 3


                                    4
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 101 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            86    512tigers.de

            87    acoclara.com

            88    adasshoes.sg

            89    adids-shop.com

            90    adigemarket.com

            91    advantagetrainingstable.ca

            92    af1sale.xyz

            93    air-jordan-shoe.com

            94    air-max.us

            95    airjordan1og.com

            96    airmax-2018.com

            97    airmax270outlet.com

            98    airmax90.us.com

            99    airmax95.us.com

            100   airmaxofficial.org

            101   airmaxoutletsaleus.com

            102   airmaxsaleoutlet.uk.com

            103   airmaxwebs.com

            104   airmicrophones.com

            105   airuptempo.club

            106   aj13sale.info

            107   allstarconverse.uk.com


                                    5
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 102 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            108   anfushoes.com

            109   annebulmerbrewer.com

            110   attractcybermonday.us.com

            111   bailoutbush.com

            112   bestkopi.com

            113   bienemaja.pl

            114   biggirlbigstuff.com

            115   bikeinturkey.com

            116   blackgiftfriday.us.com

            117   blazermidqs.com

            118   bookhamvanguard.co.uk

            119   btriples.info

            120   canalpuebla.com

            121   ccshoesvip.com

            122   cheap-shoe-us.com

            123   cheapmax2019.com

            124   cheapnkbestshoes.com

            125   cheapsupremeclearance.com

            126   city-break-holidays.com

            127   classical-shop.com

            128   concise-store.com

            129   converseallstarsneaker.uk.com


                                    6
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 103 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            130   converseshoes.uk.com

            131   converseshoesireland.com

            132   coolshoeszmz.com

            133   cuthemustard.com

            134   dailyashoes.com

            135   dorothydressck.com

            136   eexport.co

            137   embunyola.com

            138   familytreetalk.co.uk

            139   fashionsneakersclub.com

            140   firekickshoes.com

            141   flyknitsale.com

            142   footwearinstock.uk.com

            143   freeinreal.com

            144   freerun.uk.com

            145   frenchconncetionoutlet.com

            146   good-seller-online.com

            147   greenworks4nq.com

            148   h2o-cleaner.de

            149   heartofcampus.com

            150   highquality23outlet.com

            151   highquality5outlet.com


                                    7
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 104 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            152   hotelgrandeurhyd.com

            153   hotsale-style.com

            154   hpliego.com

            155   huaracheid.xyz

            156   hydroflaskoutletstore.com

            157   ibasketshoe.com

            158   imusicisti.com

            159   interstatemafiadvd.com

            160   ishikawa-farm.com

            161   jamesmooresculpture.com

            162   jordan11shoesforsale.com

            163   jordan31.org

            164   jordantobuy.com

            165   jordanwebs.com

            166   kevindurantshoes.us

            167   kikishoesvip.com

            168   kobe-11.com

            169   kobe12.org

            170   konsultantokoonline.com

            171   kyrie5shoes.com

            172   kyrie6pre.com

            173   kyrieshoes3.com


                                    8
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 105 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            174   lebron17.xyz

            175   lebronshoes-14.com

            176   lizeleganttravel.com

            177   longstaytokyo.com

            178   marcobruni.it

            179   max.shoppedonline.com

            180   maxtn.xyz

            181   mcdonoughassociates.co.uk

            182   menkonsaleuk.com

            183   mfdistilled.com

            184   myfashoes.com

            185   nbajerseysales.pro

            186   newamjshop.com

            187   nicksuperfly.com

            188   nike-90.com

            189   nike-athletic-shoes.com

            190   nike-factory.us.com

            191   nike-shoes.us.org

            192   nikeadaptbb.xyz

            193   nikecoupon.com

            194   nikeflipflops.org

            195   nikehyperdunks.com


                                      9
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 106 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            196   nikekobeadshoes.com

            197   nikeoff.com

            198   nikeoutletnike.us.com

            199   nikeoutletonline.org

            200   nikeoutlets.uk.com

            201   nikepopular.com

            202   nikerevolution3.us

            203   nikesale.uk.com

            204   nikeshoecheapau.com

            205   nikeshoesstep.com

            206   nikeshoesstore.com

            207   nikeshoesukonline.uk.com

            208   nikewearuk.com

            209   nikewomenscloth.com

            210   nikezoomfreak1.xyz

            211   nkairmaxbuy.com

            212   nkfootballcleats.com

            213   nkfootballshopings99.top

            214   nkfreeoutlet.com

            215   nkfreeshop.com

            216   nksaleshop.org

            217   nkshoesccoutlet.com


                                    10
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 107 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            218   obasketball.com

            219   osopandadesign.com

            220   parrillael22.com

            221   perfect-sportshoes.com

            222   pexcousa.com

            223   precinews.com

            224   progenteam.com

            225   psychofigurisme.ca

            226   pumasneakerstore.org

            227   r-bna.com

            228   reveryshop.com

            229   run-trails.com

            230   runfreenike.uk.com

            231   rungiver.com

            232   runningwave.uk.com

            233   runrunshoe.com

            234   runs2017.com

            235   runsbuya.com

            236   salenike365.com

            237   salomonboots.us

            238   santridayah.com

            239   scarpenikesitalia.com


                                     11
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 108 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            240   shoejordanstore.com

            241   shoes-running-store.com

            242   shoes-shop-online.com

            243   shoes-store-discount.com

            244   shoesemall.uk.com

            245   shoesmillions.com

            246   shoessalein.com

            247   shop-costly.com

            248   shop-faddish.com

            249   shopnikes99.com

            250   silverfitnessclub.com

            251   snapbackhats.us.com

            252   sneaker-online.com

            253   sneakers-airjordans.com

            254   sneakers-store.net

            255   snkrsido.com

            256   solar-energy-today.com

            257   sportsmenscloth.com

            258   sportswomenscloth.com

            259   store-99.com

            260   storerenowned.com

            261   style-stylish.com


                                    12
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 109 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            262   styleslife.us.com

            263   superflyvii.com

            264   theemshoes5.com

            265   thefuzzydognh.com

            266   thesneakerssupplier.com

            267   topshoesbpo.com

            268   topsports.us.com

            269   trainerfan.uk.com

            270   travelperpignan.com

            271   tubularegular.com

            272   ultratrainers.uk.com

            273   unapiedranegra.com

            274   unusual-style.com

            275   uohsboss.com

            276   vapormaxplus.us

            277   vapormaxplus.us.com

            278   veridenetim.com

            279   welshoes2019.com

            280   wholesale-flat-cap-outlet-online-canada.xyz

            281   wholesalefield.com

            282   wmnsairmax720.com

            283   yeezy700cheap.com


                                      13
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 110 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            284   yeezyshoes700sale.com

                                Network 4

            285   2015jordans.org

            286   fitmysole.com

            287   fitnewsole.com

            288   goodsale.org

            289   hoopjordans.com

            290   jordansunveil.com

            291   jordanupdate.com

            292   max270.com

            293   solelook.com

                                Network 5

            294   anpkick.cc

            295   anpkick.co

            296   anpkick.net

            297   anpkick.vip

            298   anpkicks.com

            299   anpkickz.com

                                Network 6

            300   footskicks.co

            301   kicksperfect.ru

                                Network 7


                                    14
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 111 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            302   brandsneakertwins.com

                                 Network 8

            303   bestshoes.su

            304   forushoes.ru

            305   jdfoot.com

            306   kindsneaker.com

            307   kindsneaker.ru

            308   tikishopping.ru

            309   wowsneaker.ru

                                 Network 9

            310   kicksfrat.com

            311   nikecraze.com

                               Network 10

            312   cheapinus.com

            313   cheapmass.net

            314   fr.goodsneakersonlinestore.com

            315   nikebuyerzone.com

            316   nikeclubweb.com

            317   nikeline.com

            318   nikemain.com

            319   nikemaxzone.com

            320   nikeruningshoes.com


                                    15
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 112 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            321   nikesaleshoes.com

            322   nikesalezone.com

            323   nikeshoeszone.com

            324   shoesclan.com

            325   shoesextra.com

            326   shoesimart.com

            327   shoesmass.com

                              Network 11

            328   headjordan.com

            329   hoop-jordan.com

            330   hoopjordan.com

            331   jordandebut.com

            332   jordansforall.com

            333   kd11sale.com

            334   newjordans2018.com

            335   sneakerdebut.com

            336   solehello.com

                              Network 12

            337   jordans2019cheap.com

            338   motgs.com

            339   panelseck.com

            340   withsneaker.com


                                   16
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 113 of 244




                   Infringing Websites by Network

           No.    Infringing Website

                                Network 13

            341   hypeskick.com

            342   omgkickz.com

            343   uashoe.com

                                Network 14

            344   uaplg.com

                                Network 15

            345   de.unhs.net

            346   es.unhs.net

            347   fr.unhs.net

            348   jp.unhs.net

            349   tee-bee.net

            350   unhs.net

            351   unhshoes.com

                                Network 16

            352   86hypeshop.com

            353   offwhitefactory.com

            354   ow-factory.ru

            355   owfactory.net

            356   topshoemall.com

            357   wendyjerseys.ru

            358   wendysneakers.com


                                    17
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 114 of 244




                   Infringing Websites by Network

           No.    Infringing Website

                             Network 17

            359   boostmasterlin.com

            360   boostmasterofficial.com

            361   gmkim.co.ua

            362   goosemasterkim.com

            363   goosemasterkim.ru

                             Network 18

            364   sneakerwill.com

            365   willsneakers.ru

                             Network 19

            366   2019sneakersrelease.com

            367   cadysneakers.com

            368   cadysport.com

            369   cheapjordans2020.com

            370   jordans2019shoes.com

            371   nikysport.com

                             Network 20

            372   kickflight.com

            373   kickshotsale.com

            374   kickslook.com

            375   kicksvogue.me

            376   icksvogue.net


                                    18
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 115 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            377   kickwhoo.com

            378   voguewho.com

                              Network 21

            379   hotkicksonline.com

            380   onkicks.com

                              Network 22

            381   2016kevindurantshoes.com

            382   2016lbjshoes.com

            383   airmax90pro.com

            384   airvapormaxflyknit.com

            385   aj12ovo.com

            386   bestplacesneakers.org

            387   bestyeezy.com

            388   dongoyovulkaan.com

            389   khanesang.com

            390   mahanseir.com

            391   popkicksneakers.com

            392   popsneaker.org

            393   sneakerpop.org

            394   sneakerspop.org

            395   snkes.org

            396   topsneaker.org


                                    19
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 116 of 244




                   Infringing Websites by Network

           No.    Infringing Website

                                Network 23

            397   athleticskrs.com

            398   caretosole.com

            399   colourmvp.com

            400   footattract.com

            401   noteystore.com

            402   outletsfire.com

            403   pickonsneakers.com

            404   porsneakers.com

            405   prettyshoees.com

            406   schuheplace.com

            407   sizehaven.com

            408   sneakerunow.com

            409   snstuff.us

            410   sportsneu.com

            411   tripleover.com

            412   tualgre.com

            413   willrunalong.com

            414   wsnkrs.com

                                Network 24

            415   rebeccakicks.com

            416   sneakerahead.org


                                     20
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 117 of 244




                   Infringing Websites by Network

           No.    Infringing Website

                              Network 25

            417   adidascrazy.com

            418   fallinpink.com

            419   shoesboost.com

            420   shopcleat.com

            421   shopcleats.me

            422   xkshoes.com

                              Network 26

            423   air-max95.us.com

            424   airforce1s.us.org

            425   airmax-95.us.com

            426   airmax-98.us.com

            427   airmax2019.us.org

            428   airmaxs.us.org

            429   airmaxs97.us.com

            430   airmaxshoes2019.us

            431   bestbasketballshoes.org

            432   cheapjordanswholesale.us.org

            433   cheapnhljerseys.us.org

            434   cheapshoesoutletonlines.com

            435   cheapshoeswholesalefreeshipping.us

            436   factorystoreonline.org


                                      21
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 118 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            437   foamposites.us.org

            438   jerseyscheapwholesaler.us.com

            439   jordan11space-jam.us

            440   jordan14.us.com

            441   jordan5.us.org

            442   jordanshoess.us.org

            443   kevin-durantsshoes.us.com

            444   kyrie-irvingshoes.us.com

            445   lebron-jamesshoes.us.org

            446   lebron15.com.co

            447   lebron16shoes.us.org

            448   lebronjamesshoessale.us.com

            449   max97.org.uk

            450   new-nikeshoes.us.com

            451   newnikesshoes.us.org

            452   newshoes2019.com

            453   newshoes2019.us

            454   nike--shoes.us.com

            455   nike-airmax2018.us.com

            456   nike-airmax95.us

            457   nike-airmax98.us

            458   nike-airvapormaxflyknit.us


                                    22
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 119 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            459   nike-clearance.us.com

            460   nike-clearance.us.org

            461   nike-outletstoreonlineshopping.us.com

            462   nike-roshes.us

            463   nike-stores.us.org

            464   nike-vapormax.us.com

            465   nike-zoom.us.com

            466   nikeair-max270.us

            467   nikeair-max270.us.com

            468   nikeair-maxs.us.com

            469   nikeairforce1s.us.org

            470   nikeairforceones.us.org

            471   nikeairhuaraches.us.com

            472   nikeairmaxs.us.org

            473   nikeairzoom.us.com

            474   nikebasketball-shoes.us.com

            475   nikeblackfridaycybermonday.us.org

            476   nikecortezs.us

            477   nikecortezshox.us.org

            478   nikefactory-outlet.us.org

            479   nikefactory-store.us.com

            480   nikefactoryoutlets.us.org


                                   23
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 120 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            481   nikefactorys.us

            482   nikefactorystoreonline.us.com

            483   nikefreerun.us.org

            484   nikeoutlet--store.us.com

            485   nikeoutletonline-store.us.com

            486   nikeoutletonlineclearance.us.com

            487   nikeoutletsfactory.us.com

            488   nikeoutletshoes.us.org

            489   nikeoutletstoreclearance.us.com

            490   nikeoutletstoreonline-shopping.us.com

            491   nikeoutletstoreonlines.us.com

            492   nikeoutletstoreonlines.us.org

            493   nikepresto.us.org

            494   nikerunningshoes.us.org

            495   nikeshoes-cheap.us.com

            496   nikeshoes2019.us.com

            497   nikeshoescheap.us.org

            498   nikeshoesclearance.us.com

            499   nikeshoesfactorystore.us

            500   nikeshoesoutletstore.us.com

            501   nikeshoess.us.org

            502   nikeshoessale.us.org


                                    24
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 121 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            503   nikeshoesshop.us.com

            504   nikeshoeswholesale.us.com

            505   nikesneakersformenwomen.us

            506   nikestorefactory.us.com

            507   nikewholesale.us.org

            508   nikewholesalesuppliers.us.com

            509   nmdshoes.org.uk

            510   offwhitenike.us.com

            511   outletstoreonlineshopping.com

            512   shoeswholesalesuppliers.us

            513   wholesaleairjordanscheap.us

            514   wholesalejerseyscheapest.us.com

            515   wholesalejerseyschina.us.org

            516   wholesalejordans.us.org

            517   wholesalejordanshoes.us

            518   wholesalenikeshoesclothing.us.com

            519   wholesalenikeshoesonline.us.com

            520   yeezys.com.co

                             Network 27

            521   muks-store.com

                             Network 28

            522   exclkicks.com


                                   25
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 122 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            523   exclusivekicks.org

            524   repsneakers.org

            525   shoesrep.com

            526   sneakersreps.com

            527   sneakersreps.org

            528   sneakersstatic.com

            529   sneakerstatic.com

                               Network 29

            530   kickze.com

                               Network 30

            531   authenticreps.com

            532   hypereps.com

                               Network 31

            533   5hats.cn

            534   artemisoutlet.cn

            535   artemisoutlet.me

            536   artemisselect.cn

            537   artemisselect.to

            538   artemisselectkick.com

            539   artemisselectkicks.com

            540   artemisselectsneaker.cn

            541   artemisselectsneaker.com


                                     26
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 123 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            542   artemisyeezy.me

            543   artemisyeezyshoes.cn

            544   ashima-trade.ru

            545   by-nikes.com

            546   cheapyeezy.to

            547   commandshoes.com

            548   firekicks.cn

            549   firekicks.ru

            550   firesole.cn

            551   flysneaker.cn

            552   goyeezy.cn

            553   hats-kicks.cn

            554   hotkicks.cn

            555   jersey-kingdom.co

            556   jerseys-kingdom.com

            557   jordankickz.cn

            558   kicksontrade.cn

            559   newkicks.cn

            560   nikestreet.com

            561   rephot.cn

            562   repkicks.me

            563   solegeneral.ru


                                    27
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 124 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            564   sportsmall.store

            565   thejerseyhouseb2b.ru

            566   wholesneakers.org

            567   yeskicks.cn

            568   yesyeezy.cn

            569   yyesyeezy.cn

                                Network 32

            570   mybestsneakers.com

            571   mybestsneakers.ru

                                Network 33

            572   monicasneaker.me

            573   monicasneaker.vip

                                Network 34

            574   chansneakers.com

                                Network 35

            575   perfectkicks.org

            576   perfectkickz.co

                                Network 36

            577   uabat.com

                                Network 37

            578   boolopo.com

                                Network 38


                                     28
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 125 of 244




                   Infringing Websites by Network

           No.    Infringing Website

            579   soleshop.me

                               Network 39

            580   kicksdealer.ru

            581   wonderkicks.com

            582   wonderkicks.ru

            583   wondersneaker.ru

                               Network 40

            584   g5tony.net

            585   tonysneaker.net

            586   tonysneaker.vip

                               Network 41

            587   goaljerseys.cn

            588   goaljerseys.co

                               Network 42

            589   macseven.net




                                    29
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 126 of 244




         ATTACHMENT 4
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 127 of 244




                       Infringing Social Media

        No.        Type                        Handle

                             Network 1

          1    facebook       100025348665146

          2    facebook       97-sneakersbar-610353842770539

          3    facebook       aimee.sun.733

          4    facebook       an.vivi.16752

          5    facebook       annie.sun.92560

          6    facebook       chen.lydia.963

          7    facebook       chris.he.54943

          8    facebook       elijah.tuener.31542

          9    facebook       linda.yeezy

          10   facebook       luna.wu.1004

          11   facebook       plug.lin.338

          12   facebook       sie.su.1

          13   facebook       topkickz.ru

          14   facebook       yeezymafiasneaker

          15   facebook       yuan.liu.90226628

          16   instagram      2008pk

          17   instagram      23kicksole

          18   instagram      airforce1761

          19   instagram      an_yzyshow

          20   instagram      babykim2008

          21   instagram      bestjordanfactory


                                 1
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 128 of 244




                       Infringing Social Media

        No.        Type                        Handle

          22   instagram      beyourjordansclub

          23   instagram      beyourjordansnetkicks

          24   instagram      beyourjordanswholesale

          25   instagram      brandairmake

          26   instagram      brandairsuprememe2019

          27   instagram      brandgogo666

          28   instagram      brandkickswholesale

          29   instagram      ccsneakers

          30   instagram      citysole.net19

          31   instagram      citysole.net_yeezys

          32   instagram      citysole_net

          33   instagram      fashionsneaker_jessica

          34   instagram      fighttsole

          35   instagram      fireyzy.ru

          36   instagram      gogoyeezy500

          37   instagram      gogoyeezy700

          38   instagram      gokicksnow

          39   instagram      greatkicks68

          40   instagram      gs_yeezybusta.sneaker

          41   instagram      hiphopsolez

          42   instagram      hotkickcc

          43   instagram      hypebeastklcks


                                 2
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 129 of 244




                       Infringing Social Media

        No.        Type                        Handle

          44   instagram      hypebeastsolezz

          45   instagram      hypefootsole

          46   instagram      hypesolesale

          47   instagram      hypesport2018

          48   instagram      jordans_wholesale

          49   instagram      jordanswholesale666

          50   instagram      kickcc_al1

          51   instagram      kicksfight

          52   instagram      kickslogix.1

          53   instagram      kicksordie.ru

          54   instagram      kickssalenet

          55   instagram      kicksyeezyplug

          56   instagram      kksale98

          57   instagram      kksnet18

          58   instagram      lindahiphop36

          59   instagram      lovepkgod

          60   instagram      luxuryforsales

          61   instagram      nicekickkss

          62   instagram      ogkicks.official

          63   instagram      ogkickspro

          64   instagram      ogkicksru

          65   instagram      ogkickssell


                                 3
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 130 of 244




                       Infringing Social Media

        No.        Type                         Handle

          66   instagram      perfectkicks.ca

          67   instagram      perfectkickslinda

          68   instagram      piinoe77

          69   instagram      pkfactoryru

          70   instagram      pkfrom2008

          71   instagram      pkgodhoney

          72   instagram      pkgodmyhoney

          73   instagram      pkkim2008

          74   instagram      pklilireviews

          75   instagram      pkloveyou2008

          76   instagram      pkpro_hypebeast

          77   instagram      pksplug

          78   instagram      pkwithyou

          79   instagram      ppkk2008

          80   instagram      realyeezybaysneaker

          81   instagram      sacaixnike_ssb

          82   instagram      sneaker_qiang

          83   instagram      sneakerahead david

          84   instagram      sneakergs_official

          85   instagram      sneakericonn

          86   instagram      sneakershoebox.ru

          87   instagram      sneakershoebox_hype


                                 4
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 131 of 244




                        Infringing Social Media

        No.         Type                        Handle

          88    instagram      sneakershoeboxfactory

          89    instagram      sneakershopdaily

          90    instagram      sneakerspksale

          91    instagram      solefactoryz

          92    instagram      solehotsupplier.cts

          93    instagram      soleslike.edufeedback

          94    instagram      soleslikecom

          95    instagram      ssbclub

          96    instagram      ssblinda_net

          97    instagram      theyzyplugs

          98    instagram      topkickss.ru

          99    instagram      topkickz.vip

          100   instagram      wholesalecitysole

          101   instagram      wholesaleyeezyfactory

          102   instagram      williamplugs

          103   instagram      yeezyboost_jordan

          104   instagram      yeezydaisy

          105   instagram      yeezyhotyear

          106   instagram      yeezymaker350ss

          107   instagram      yeezyqueen.ru

          108   instagram      yeezyrunner700s

          109   instagram      yeezysclosetz


                                  5
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 132 of 244




                         Infringing Social Media

        No.           Type                       Handle

          110   instagram       yzyshow_g

          111   instagram       yzywholesale19

          112   instagram       yzywholeslae

          113   kik             alice10231215

          114   kik             caibingbing

          115   kik             hiphoplinda.me

          116   kik             hiphoplinda18@hotmail.com

          117   kik             jessica1314520

          118   kik             kickcc88

          119   kik             kickccgo

          120   kik             kicksordienet

          121   kik             linda_club

          122   kik             newyeezy350v2

          123   kik             nicekicksyeezy

          124   kik             nicekickz18

          125   kik             perfectkcikshk

          126   kik             perfectkickshk

          127   kik             pksneaker

          128   kik             realyeezybay

          129   kik             sneakericons

          130   kik             sneakershoebox

          131   kik             sneakershoeboxnet


                                   6
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 133 of 244




                         Infringing Social Media

        No.           Type                     Handle

          132   kik             soleperfect

          133   kik             ssblinda_net

          134   kik             topkickz18

          135   kik             yeezymafiasneaker

          136   kik             yeezysuppliernet

          137   kik             yuki.919

          138   kik             yzyshow

          139   phones          3099465822

          140   phones          8613030825380

          141   phones          8613194433510

          142   phones          8613506963938

          143   phones          8613529413967

          144   phones          8613560957657

          145   phones          8613626930687

          146   phones          8613706085190

          147   phones          8613860957657

          148   phones          8613871574036

          149   phones          8615759571402

          150   phones          8615860044832

          151   phones          8615960533658

          152   phones          8617075991064

          153   phones          8617078882690


                                   7
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 134 of 244




                         Infringing Social Media

        No.         Type                         Handle

          154   phones          8618650230151

          155   phones          8618760557879

          156   phones          8618892342818

          157   phones          8618950732360

          158   phones          8619979281227

          159   reddit          nicekicksyeezy

          160   skype           1065293103

          161   skype           42773bd583067690

          162   skype           542578324

          163   skype           beyourjordans

          164   skype           beyourjordans.com

          165   skype           beyourjordans_1

          166   skype           brandairjordan18

          167   skype           c25ab2dce8aa7267

          168   skype           c71dac1495559617

          169   skype           cg9685_1

          170   skype           cid.c619501ee7aefa64

          171   skype           citysole.net19

          172   skype           d0d61d6cb2e67360

          173   skype           nancy.kickz

          174   skype           nicekickz18

          175   skype           perfectkickshk


                                   8
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 135 of 244




                           Infringing Social Media

        No.         Type                          Handle

          176   skype             picknicekicks

          177   skype             sneakeraheadru18

          178   skype             sneakershoeboxclub

          179   skype             soleslike

          180   skype             su.san86

          181   skype             topkickz23

          182   skype             yuki

          183   snapchat          gogoyeezy.me

          184   snapchat          joanna.sneakers

          185   snapchat          kickccshop

          186   snapchat          kicks.helen

          187   snapchat          kicksordienet

          188   snapchat          liliplug

          189   snapchat          nicekickss.ru

          190   snapchat          nicekicksyeezy

          191   snapchat          pk-jeff

          192   snapchat          sneakericon

          193   snapchat          yeezybusta.ru

          194   wechat            13123182539

          195   wechat            15260135037

          196   wechat            15860044832

          197   wechat            1794062090


                                     9
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 136 of 244




                         Infringing Social Media

        No.         Type                      Handle

          198   wechat          18059931068

          199   wechat          729582566

          200   wechat          86013194433510

          201   wechat          8613099467622

          202   wechat          8613123182539

          203   wechat          8613349861033

          204   wechat          8615030398349

          205   wechat          8615060397349

          206   wechat          8615060398349

          207   wechat          8615280621120

          208   wechat          8615806085068

          209   wechat          8615960503116

          210   wechat          8617087167601

          211   wechat          8617087167751

          212   wechat          8617137957739

          213   wechat          8617191105969

          214   wechat          8618059931068

          215   wechat          8618086529582

          216   wechat          8618086529730

          217   wechat          8618171099421

          218   wechat          8618171222707

          219   wechat          8618171225397


                                   10
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 137 of 244




                         Infringing Social Media

        No.         Type                         Handle

          220   wechat          8618606911039

          221   wechat          ajkingru

          222   wechat          cxx471534260

          223   wechat          hiphoplinda

          224   wechat          hiphoplindame

          225   wechat          kickcc88

          226   wechat          kickccgo

          227   wechat          kickzmall1215

          228   wechat          neverysg

          229   wechat          newyeezy350v2

          230   wechat          nicekickss888

          231   wechat          nicekickz18

          232   wechat          nike20180605

          233   wechat          perfectkcikshk

          234   wechat          perfectkickhk

          235   wechat          perfectkicksca

          236   wechat          perfectkickshk

          237   wechat          perfectkicksru

          238   wechat          perfectsneaker

          239   wechat          pkbest_ltd

          240   wechat          pkfactory

          241   wechat          pksneaker


                                   11
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 138 of 244




                         Infringing Social Media

        No.         Type                       Handle

          242   wechat          pksneakerpro

          243   wechat          pkthebest

          244   wechat          pkvipkim

          245   wechat          realyeezybay

          246   wechat          rockkicks

          247   wechat          sneakericon

          248   wechat          sneakernewz

          249   wechat          soleperfect

          250   wechat          sudianjiu921

          251   wechat          topkickss

          252   wechat          topkickz

          253   wechat          topkickz23

          254   wechat          wnyeezy

          255   wechat          xjl-110221

          256   wechat          yeezybusta

          257   wechat          yeezymafiasneaker

          258   wechat          yuki-cts19

          259   whatsapp        8613003869909

          260   whatsapp        8613030825180

          261   whatsapp        8613030825380

          262   whatsapp        8613030829315

          263   whatsapp        8613099467622


                                   12
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 139 of 244




                       Infringing Social Media

        No.         Type                    Handle

          264   whatsapp      8613123182539

          265   whatsapp      8613194433510

          266   whatsapp      8613328375252

          267   whatsapp      8613338508537

          268   whatsapp      8613349861033

          269   whatsapp      8613349953433

          270   whatsapp      8613459180692

          271   whatsapp      8613529413967

          272   whatsapp      8613559397995

          273   whatsapp      8613706085190

          274   whatsapp      8615030398349

          275   whatsapp      8615060397349

          276   whatsapp      8615060398349

          277   whatsapp      8615060607754

          278   whatsapp      8615080137832

          279   whatsapp      8615260135037

          280   whatsapp      8615280621120

          281   whatsapp      8615391554331

          282   whatsapp      8615549439730

          283   whatsapp      8615806085068

          284   whatsapp      8615860044798

          285   whatsapp      8615959412732


                                 13
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 140 of 244




                       Infringing Social Media

        No.         Type                    Handle

          286   whatsapp      8615960503116

          287   whatsapp      8615960533658

          288   whatsapp      8615960533943

          289   whatsapp      8617075991036

          290   whatsapp      8617075991064

          291   whatsapp      8617078882690

          292   whatsapp      8617081421916

          293   whatsapp      8617087167601

          294   whatsapp      8617087167751

          295   whatsapp      8617137957739

          296   whatsapp      8617191105969

          297   whatsapp      8617350100365

          298   whatsapp      8617805963770

          299   whatsapp      8617895863770

          300   whatsapp      8618059931068

          301   whatsapp      8618171099421

          302   whatsapp      8618171225397

          303   whatsapp      8618250542612

          304   whatsapp      8618259615515

          305   whatsapp      8618271259502

          306   whatsapp      8618606911039

          307   whatsapp      8618650230151


                                 14
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 141 of 244




                          Infringing Social Media

        No.         Type                       Handle

          308   whatsapp         8618760557879

          309   whatsapp         8618850906657

          310   whatsapp         8619979281227

          311   youtube          UC-TGbUvTpTgfFBjSvC7XdfQ

          312   youtube          UC2TcA0GvHX62GVurPgI8jFQ

          313   youtube          UC2pChf2Knkl13QaHqPQEGJw

          314   youtube          UC2tIeSuyAX6KIP-qQKH3fYQ

          315   youtube          UC5oHcEuJB16B3Ud-j_TKagg

          316   youtube          UC7IsdyZn7s7V7iF7Y2Jp4PQ

          317   youtube          UCErinvF4VyZ4UARMUrkXX5Q

          318   youtube          UCFFMdF5BNKBWMb4rHEILwLQ

          319   youtube          UCG2fWYo7HaDwCgribe-qpDw

          320   youtube          UCGhrQ93BC-pKEcdKuQrZAwg

          321   youtube          UCJr9qd-04HBhzKTS8lJCL_A

          322   youtube          UCOjQMeEMJ09UeQiVfAucsZw

          323   youtube          UCSccmmRxiZl_jo6KuvlI5UQ

          324   youtube          UCUmooJpnE5ad_Ayy_FRmfzQ

          325   youtube          UCVEStob9uZoUNrxgdhhHrHA

          326   youtube          UCa_kqCx1LxgESmCnCjtRn_g

          327   youtube          UCf3_F99XVDy_p7TYcA_iCwQ

          328   youtube          UCgbyilzW_aVHHx0gQxZXU2g

          329   youtube          UCihLIrdCuGZhZ_onZbqA3_g


                                    15
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 142 of 244




                          Infringing Social Media

        No.         Type                         Handle

          330   youtube          UCkzqOtDN2PsaRhEBQbx12kw

          331   youtube          UCoQLmqgBbGSscI1ngWxgusA

          332   youtube          UCqiDgcxoLserGgi4CcQoXQQ

          333   youtube          UCt1jmpEQirqjVzPs0J3CNZg

          334   youtube          UCtmaYT4qOQndTdjuOOsWIiQ

          335   youtube          UCuBFxJBwVcOZwzy50fHWKqA

          336   youtube          UCuHGFuOwipLWwIc0lUi3A2g

          337   youtube          UCuYqoV_Un3nDYhOt52QjdxA

          338   youtube          UCvgghFpM1w4xLyfAhw92sUg

          339   youtube          UCwynkU2LVB_VTokQB7yNUZw

                                Network 2

          340   facebook         fyysports

          341   instagram        catchup_maillot

          342   instagram        fyygame

          343   wechat           8613538227221

          344   whatsapp         8613538227221

                                Network 3

          345   facebook         jordanrelease2019

          346   whatsapp         8616571143103

                                Network 4

          347   facebook         guoguo1314

          348   instagram        jordansunveil


                                    16
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 143 of 244




                          Infringing Social Media

        No.         Type                          Handle

                                Network 5

          349   facebook         anpkick.seller

          350   instagram        anpkick_co

          351   instagram        anpkick_review

          352   phones           85255377366

          353   whatsapp         85255377366

                                Network 6

          354   instagram        fffootskicks

          355   instagram        footskick8

          356   instagram        kicksperfectru

          357   phones           8618086465089

          358   wechat           8613215082028

          359   wechat           wang18086465089

          360   whatsapp         8618086465089

          361   whatsapp         8618759280532

          362   youtube          UCewPooeHtU8dd9UBJK7X8Vg

                                Network 7

          363                    brandsneakertwins-
                facebook         110732720718881

          364   instagram        brandsneakertwins

          365   instagram        brandsneakertwins2020

          366   instagram        brandsneakertwins_

          367   instagram        bst_imitation

                                    17
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 144 of 244




                          Infringing Social Media

        No.         Type                          Handle

          368   instagram        bst_plug

          369   instagram        supreme.grade

          370   wechat           18950744921

          371   wechat           8615359220954

          372   wechat           8618950744921

          373   whatsapp         8615359220954

          374   whatsapp         8618950744921

          375   youtube          UCbB0XlbK2CsdqD0LiquNEvw

                                Network 8

          376   facebook         jdfootofficial

          377   instagram        alltopshoes

          378   instagram        bestshoes.su1

          379   instagram        fashionstylefeng

          380   instagram        jdfootofficial

          381   instagram        kindsneaker2

          382   instagram        rainie_muky

          383   instagram        the_simplicity_of_fashion

          384   instagram        tikishopping.ru123

          385   instagram        uubags_rainie

          386   instagram        wowsneaker1

          387   phones           3048062999

          388   phones           84794572041


                                    18
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 145 of 244




                          Infringing Social Media

        No.         Type                       Handle

          389   phones           9492290287

          390   wechat           8618037049364

          391   whatsapp         13048062999

          392   whatsapp         16575221118

          393   whatsapp         84794572041

          394   whatsapp         85251615988

          395   whatsapp         85259315133

          396   whatsapp         85259335869

          397   whatsapp         85259380879

          398   whatsapp         8613103911832

          399   whatsapp         8618037049364

          400   whatsapp         8618162694232

          401   youtube          UC-6Bo5dLOX5RTlTTrlITuuw

          402   youtube          UC9I195frbqL5YXQ424IDAgw

          403   youtube          UCR58bGhkQehmP3lZOzVNvNA

          404   youtube          UCUuf1VEXT9pRDAt7pbZuuKA

          405   youtube          UCpaUtpbsepIhGaj_kQ1FfKA

          406   youtube          UCsM7HBP2O-Gd3DDtXTeNlTg

          407   youtube          UCtOc5HTA4TDuTG5Vka7WO9g

                                Network 9

          408   facebook         dfysneakers

          409   facebook         kicks-craze-204758129718897


                                    19
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 146 of 244




                          Infringing Social Media

        No.         Type                         Handle

                               Network 10

          410   whatsapp         19095477127

          411   whatsapp         19198099156

                               Network 11

          412   facebook         jordansforall

                               Network 13

          413   instagram        chri3_plug

          414   instagram        hypeskick

          415   instagram        hypeskick7

          416   instagram        hypeskick_888

          417   phones           8618186643705

          418   wechat           18186643705

          419   whatsapp         8618186643705

          420   youtube          UCNu1Wz-KGPJiQmb9CpV6ARg

          421   instagram        uashoeservice688

          422   phones           85291432233

          423   whatsapp         15187048400

          424   whatsapp         85291432233

          425   youtube          UCc22AhTkgZ6OwzPakJUsB_Q

                               Network 14

          426   instagram        realuaplug

          427   instagram        realuawmns


                                    20
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 147 of 244




                          Infringing Social Media

        No.         Type                        Handle

          428   instagram        v2uaplg

          429   whatsapp         13474930796

          430   whatsapp         16469804412

          431   whatsapp         16469804699

          432   youtube          UCnTO4GZvAmP0j2_Llij8byA

                               Network 15

          433   facebook         unhs18

          434   instagram        tee_beenet

          435   instagram        teebee.lux

          436   instagram        teebeelive

          437   instagram        unhs.replica

          438   instagram        unhs2018

          439   whatsapp         14086202430

          440   youtube          UCYnxKyJCqy3GMd3smj1rJ0A

          441   youtube          UChpohYP7EDSleqFXlDuNRhg

                               Network 16

          442   facebook         air-jordan-news-1498342800435796

          443   instagram        nicokicks_us

          444   instagram        owf.official

          445   instagram        owfofficial

          446   instagram        topshoemall

          447   reddit           offwhitefactory


                                    21
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 148 of 244




                          Infringing Social Media

        No.         Type                        Handle

          448   skype            live:topshoemall

          449   skype            nicokicks_1

          450   skype            topshoemall

          451   wechat           8613799600743

          452   wechat           8615892064762

          453   wechat           offwhitefactory

          454   wechat           sneakersimps

          455   wechat           topshoemall

          456   wechat           wendysneaker

          457   whatsapp         8613799600743

          458   whatsapp         8615892064726

          459   whatsapp         8615892064762

          460   whatsapp         8618159024723

          461   whatsapp         8618159424582

          462   whatsapp         8618605949182

          463   youtube          UCaqNn-SNULP0iVJWRefYVqw

          464   youtube          UChuzDdssZnWf9dPaJmJ4k3w

                               Network 17

          465   instagram        gmk_kim

          466   instagram        gmk_news

          467   instagram        goosemasterkim

          468   phones           85261856259


                                    22
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 149 of 244




                          Infringing Social Media

        No.         Type                         Handle

          469   reddit           goosemasterkim

          470   wechat           goosemasterkim

          471   youtube          UCgLpkPIvDkPUVVrw7vz_OLA

                               Network 18

          472   instagram        sneakerwillcom

          473   instagram        willskicks_ru

          474   phones           8618605016686

          475   youtube          UCvKcEL4h4OTVFCiBhpee9Fw

                               Network 19

          476   facebook         2019sneakersrelease

          477   facebook         jordans2019shoes

          478   instagram        cadysport

          479   instagram        nikysport

          480   skype            stevenrowe87

                               Network 20

          481   whatsapp         8617040490941

                               Network 21

          482   skype            saleshelp_2

                               Network 22

          483   facebook         popsnke

          484   wechat           popsneakers

          485   wechat           snkes


                                    23
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 150 of 244




                         Infringing Social Media

        No.         Type                         Handle

          486   whatsapp        85257001430

                              Network 24

          487   instagram       sneakeraheadnet

          488   instagram       sneakeraheadpw

          489   instagram       stayfashionru

          490   skype           goodkicksru

          491   skype           rebecca.su37

          492   skype           rebeccakicksru

          493   skype           stayfashionru

          494   skype           yuzhongping_1_1

          495   skype           zhilongtrade

          496   wechat          8617746057624

          497   wechat          sneakeraheadorg

          498   wechat          stayfashion.ru

          499   wechat          stayfashionru

          500   whatsapp        17746057625

          501   whatsapp        8613030862659

          502   whatsapp        8615860001335

          503   whatsapp        8617746057624

          504   whatsapp        8618059523879

                              Network 26

          505   whatsapp        16262063811


                                   24
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 151 of 244




                          Infringing Social Media

        No.         Type                         Handle

                               Network 27

          506   instagram        officialmuksstore

          507   whatsapp         8617505946398

                               Network 28

          508   facebook         yzyreplica

                               Network 29

          509   facebook         key.kate.54

          510   instagram        kate2233333

          511   instagram        kickzedeshoes

          512   whatsapp         8615377547275

          513   youtube          UCw2_E_mFIRHrANPiP2BhHjQ

                               Network 30

          514   facebook         hypebeastrep

          515   facebook         hyperepsofficial

          516   facebook         officialhypereps

          517   facebook         repbeastlifestyle

          518   instagram        authenticreps

          519   instagram        officialhypereps

          520   instagram        realhypereps

          521   phones           8133086035

          522   youtube          UCobr-LD95upwK_CGXNThkyA

          523   youtube          UCwXGn79k0iEgWvm6uyI53KQ


                                    25
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 152 of 244




                        Infringing Social Media

        No.         Type                        Handle

                             Network 31

          524   facebook       artemisoutletcn

          525   facebook       artemisselect

          526   facebook       artemisyeezy-1630652633692692

          527   facebook       service.repkicks

          528   facebook       sportsmall520

          529   facebook       yeskicks.cn

          530   instagram      artemis_cs

          531   instagram      artemisoutletcn

          532   instagram      artemisselectsneaker

          533   instagram      artemisyeezy

          534   instagram      dgsole.ru

          535   instagram      dgsole.shoes

          536   instagram      dgsole.sneaker

          537   instagram      dgsole_review

          538   instagram      dgsolereviews

          539   instagram      dk.vendor

          540   instagram      dkyeezy_suzie

          541   instagram      dkyzy350

          542   instagram      dopekicks23.bred

          543   instagram      dopekicks23cn

          544   instagram      dopekicksmanager


                                  26
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 153 of 244




                        Infringing Social Media

        No.         Type                        Handle

          545   instagram      dopekickz23.suzie1

          546   instagram      factorysole168

          547   instagram      fashionshoes_dg

          548   instagram      flysneaker

          549   instagram      gogoyeezyjenny3

          550   instagram      gogoyeezyjudy

          551   instagram      hotkicks.cn

          552   instagram      kicksjessiefor

          553   instagram      lily2018sneakers

          554   instagram      newkicks.cn

          555   instagram      pickjordan23

          556   instagram      pickjordan23_lily

          557   instagram      pickordan23

          558   instagram      repkicks001

          559   instagram      repyes.cn

          560   instagram      solesupplier.suize

          561   instagram      sufeijordan

          562   instagram      trade666adaniel

          563   instagram      trade666asneaker

          564   instagram      trade666danielke

          565   instagram      yesykicks

          566   instagram      yyeskicks


                                  27
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 154 of 244




                         Infringing Social Media

        No.           Type                       Handle

          567   kik             dgsole

          568   kik             dopekick2013

          569   kik             dopekicks2013

          570   kik             gogoyeezyjenny

          571   kik             kicksontradecn

          572   kik             solegeneral2014

          573   kik             trade666a

          574   kik             trade666akicks

          575   kik             tradejordan

          576   skype           ceotrade1

          577   skype           cocoye95

          578   skype           dgsole.cn

          579   skype           dopekicks2013

          580   skype           jerseys.betty

          581   skype           majorkickz23

          582   skype           mjkickz

          583   skype           newkicks2013

          584   skype           pickupjordan

          585   skype           repkicks

          586   skype           repnicekicks

          587   skype           service_5942

          588   skype           trade5a


                                   28
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 155 of 244




                           Infringing Social Media

        No.         Type                          Handle

          589   skype             tradejordan_1

          590   skype             ye.angelia

          591   snapchat          dgsole

          592   snapchat          dopekicks2013

          593   wechat            danielke1988

          594   wechat            dgsole

          595   wechat            dgsolekicks

          596   wechat            dopekick2013

          597   wechat            dopekicks2013

          598   wechat            firesole2013

          599   wechat            flysneaker2015

          600   wechat            ketai_luo

          601   wechat            mo63710

          602   wechat            repkicks

          603   wechat            solegeneral

          604   wechat            sufei8688

          605   wechat            wopchicken

          606   whatsapp          08615060361391

          607   whatsapp          13645078432

          608   whatsapp          8613023994687

          609   whatsapp          8613123278383

          610   whatsapp          8613235921130


                                     29
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 156 of 244




                          Infringing Social Media

        No.         Type                       Handle

          611   whatsapp         8613645078432

          612   whatsapp         8613646986175

          613   whatsapp         8613906923202

          614   whatsapp         8613959548297

          615   whatsapp         8615080311254

          616   whatsapp         8615375979792

          617   whatsapp         8615860065206

          618   whatsapp         8615860080736

          619   whatsapp         8615980356433

          620   whatsapp         8617078389364

          621   whatsapp         8617111948430

          622   whatsapp         8618059551355

          623   whatsapp         8618250159930

          624   whatsapp         8618659475766

          625   whatsapp         8618760580360

          626   whatsapp         8618825403251

          627   whatsapp         8618959503442

          628   youtube          UC3vfyLuwKLeWnSGvaO5moAA

          629   youtube          UC9lRcRM-4ZxnK8aeFdkf03Q

          630   youtube          UCIJ7MTGs-4h6I6eoT8703Vg

          631   youtube          UC_y-Jff8CWZ2MRytHN2T24g

          632   youtube          UCg3xfxeQPrujMkau_Gg-Emw


                                    30
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 157 of 244




                          Infringing Social Media

        No.         Type                         Handle

          633   youtube          UCpthSQWoSQgjUBC9PQbsD4g

                               Network 32

          634   instagram        mybestsneaker

          635   phones           7242496705

          636   whatsapp         17242496705

                               Network 33

          637   instagram        monica_10june

          638   wechat           18396001806

          639   wechat           8618396001806

          640   whatsapp         8618396001806

                               Network 34

          641   instagram        chansneakers.official

          642   instagram        chansneakers.reviews

          643   instagram        reddit.chansneakers

          644   instagram        reddit.chanzhfsneakers

          645   reddit           chansneakers

          646   reddit           chansneakers.com

          647   reddit           chanzhfsneakers

                               Network 35

          648   instagram        perfectkicks_org

          649   whatsapp         85255160582

          650   whatsapp         85295810373


                                    31
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 158 of 244




                          Infringing Social Media

        No.         Type                          Handle

                               Network 36

          651   instagram        ua.bat

          652   instagram        ua_bat

          653   phones           6466377762

          654   phones           8613607545746

          655   wechat           ua-bat

          656   whatsapp         8613607545746

                               Network 37

          657   facebook         boolopo

          658   instagram        boolopo_com

          659   whatsapp         46729411157

          660   whatsapp         46790542695

          661   youtube          UCspzfTkDuwiLWwX_2sIXsZg

                               Network 38

          662   whatsapp         8615959413915

          663   whatsapp         8618649823490

                               Network 39

          664   instagram        kicksdealer_us

          665   instagram        wonderkicks_ru

          666   wechat           wonderkickscom

          667   whatsapp         8613197756494

          668   whatsapp         8613250949140


                                    32
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 159 of 244




                         Infringing Social Media

        No.           Type                      Handle

                              Network 40

          669   instagram       tonysneaker_com

          670   instagram       tonysneakerg5

          671   kik             8615695947506

          672   skype           tonysneaker_g5

          673   wechat          tonysneaker_com

          674   whatsapp        8615695947506

                              Network 42

          675   wechat          macseven01

          676   whatsapp        8613914061514




                                   33
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 160 of 244




         ATTACHMENT 5
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 161 of 244




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

                              Network 1

    1                 airjordan.hk              Air Jordan

    2               brandairjordan.ru           Air Jordan

                              Network 3

    3             air-jordan-shoe.com           Air Jordan

    4                  air-max.us               Airmax

    5               airjordan1og.com            Air Jordan

    6               airmax-2018.com             Airmax

    7             airmax270outlet.com           Airmax

    8               airmax90.us.com             Airmax

    9               airmax95.us.com             Airmax

    10             airmaxofficial.org           Airmax

    11           airmaxoutletsaleus.com         Airmax

    12          airmaxsaleoutlet.uk.com         Airmax

    13              airmaxwebs.com              Airmax

    14           allstarconverse.uk.com         All StarConverse

    15        converseallstarsneaker.uk.com     All StarConverse

    16           converseshoes.uk.com           Converse

    17          converseshoesireland.com        Converse

    18               flyknitsale.com            Flyknit

    19                nike-90.com               Nike

    20           nike-athletic-shoes.com        Nike


                                     1
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 162 of 244




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    21            nike-factory.us.com           Nike

    22              nike-shoes.us.org           Nike

    23              nikeadaptbb.xyz             Nike

    24              nikecoupon.com              Nike

    25              nikeflipflops.org           Nike

    26            nikehyperdunks.com            DunkNike

    27            nikekobeadshoes.com           Nike

    28                nikeoff.com               Nike

    29            nikeoutletnike.us.com         Nike

    30            nikeoutletonline.org          Nike

    31             nikeoutlets.uk.com           Nike

    32              nikepopular.com             Nike

    33             nikerevolution3.us           Nike

    34              nikesale.uk.com             Nike

    35            nikeshoecheapau.com           Nike

    36             nikeshoesstep.com            Nike

    37             nikeshoesstore.com           Nike

    38          nikeshoesukonline.uk.com        Nike

    39              nikewearuk.com              Nike

    40           nikewomenscloth.com            Nike

    41            nikezoomfreak1.xyz            Nike

    42             nkairmaxbuy.com              Airmax


                                    2
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 163 of 244




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    43            runfreenike.uk.com            Nike

    44              salenike365.com             Nike

    45            scarpenikesitalia.com         Nike

    46              shopnikes99.com             Nike

    47          sneakers-airjordans.com         Air Jordan

    48              vapormaxplus.us             Vapormax

    49           vapormaxplus.us.com            Vapormax

    50            wmnsairmax720.com             Airmax

                              Network 9

    51               nikecraze.com              Nike

                              Network 10

    52            nikebuyerzone.com             Nike

    53             nikeclubweb.com              Nike

    54                nikeline.com              Nike

    55               nikemain.com               Nike

    56             nikemaxzone.com              Nike

    57            nikeruningshoes.com           Nike

    58             nikesaleshoes.com            Nike

    59             nikesalezone.com             Nike

    60             nikeshoeszone.com            Nike

                              Network 23

    61             airmax90pro.com              Airmax


                                     3
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 164 of 244




                       Infringing Domain Names

   No.                   Website                    Trademark Infringed

    62           airvapormaxflyknit.com            VapormaxFlyknit

                               Network 27

    63              air-max95.us.com               Airmax

    64               airforce1s.us.org             Air Force 1

    65              airmax-95.us.com               Airmax

    66              airmax-98.us.com               Airmax

    67              airmax2019.us.org              Airmax

    68                airmaxs.us.org               Airmax

    69              airmaxs97.us.com               Airmax

    70             airmaxshoes2019.us              Airmax

    71            new-nikeshoes.us.com             Nike

    72             newnikesshoes.us.org            Nike

    73              nike--shoes.us.com             Nike

    74           nike-airmax2018.us.com            Nike AirAirmaxNike

    75               nike-airmax95.us              Nike AirAirmaxNike

    76               nike-airmax98.us              Nike AirAirmaxNike

    77          nike-airvapormaxflyknit.us         Nike Air
                                                   VapormaxVapormaxNike
                                                   AirFlyknitNike

    78            nike-clearance.us.com            Nike

    79             nike-clearance.us.org           Nike

    80     nike-outletstoreonlineshopping.us.com   Nike

    81                nike-roshes.us               Nike


                                       4
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 165 of 244




                       Infringing Domain Names

   No.                   Website                  Trademark Infringed

    82              nike-stores.us.org           Nike

    83            nike-vapormax.us.com           Nike
                                                 VaporVapormaxNike

    84              nike-zoom.us.com             Nike

    85              nikeair-max270.us            Nike AirAirmaxNike

    86           nikeair-max270.us.com           Nike AirAirmaxNike

    87             nikeair-maxs.us.com           Nike AirAirmaxNike

    88            nikeairforce1s.us.org          Air Force 1Nike AirNike

    89           nikeairforceones.us.org         Nike AirNike

    90           nikeairhuaraches.us.com         Nike AirNike

    91             nikeairmaxs.us.org            Nike AirAirmaxNike

    92             nikeairzoom.us.com            Nike AirNike

    93         nikebasketball-shoes.us.com       Nike

    94      nikeblackfridaycybermonday.us.org    Nike

    95                nikecortezs.us             CortezNike

    96            nikecortezshox.us.org          CortezNike

    97           nikefactory-outlet.us.org       Nike

    98           nikefactory-store.us.com        Nike

    99           nikefactoryoutlets.us.org       Nike

    100              nikefactorys.us             Nike

    101       nikefactorystoreonline.us.com      Nike

    102             nikefreerun.us.org           Nike FreeNike

    103          nikeoutlet--store.us.com        Nike

                                       5
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 166 of 244




                       Infringing Domain Names

   No.                   Website                    Trademark Infringed

    104        nikeoutletonline-store.us.com       Nike

    105      nikeoutletonlineclearance.us.com      Nike

    106          nikeoutletsfactory.us.com         Nike

    107           nikeoutletshoes.us.org           Nike

    108       nikeoutletstoreclearance.us.com      Nike

    109    nikeoutletstoreonline-shopping.us.com   Nike

    110        nikeoutletstoreonlines.us.com       Nike

    111        nikeoutletstoreonlines.us.org       Nike

    112              nikepresto.us.org             PrestoNike

    113          nikerunningshoes.us.org           Nike

    114          nikeshoes-cheap.us.com            Nike

    115           nikeshoes2019.us.com             Nike

    116           nikeshoescheap.us.org            Nike

    117         nikeshoesclearance.us.com          Nike

    118          nikeshoesfactorystore.us          Nike

    119         nikeshoesoutletstore.us.com        Nike

    120              nikeshoess.us.org             Nike

    121            nikeshoessale.us.org            Nike

    122           nikeshoesshop.us.com             Nike

    123         nikeshoeswholesale.us.com          Nike

    124        nikesneakersformenwomen.us          Nike

    125           nikestorefactory.us.com          Nike


                                    6
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 167 of 244




                      Infringing Domain Names

   No.                  Website                  Trademark Infringed

    126           nikewholesale.us.org          Nike

    127       nikewholesalesuppliers.us.com     Nike

    128            offwhitenike.us.com          Nike

    129        wholesaleairjordanscheap.us      Air Jordan

    130     wholesalenikeshoesclothing.us.com   Nike

    131      wholesalenikeshoesonline.us.com    Nike

                              Network 32

    132               by-nikes.com              Nike

    133              nikestreet.com             Nike




                                     7
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 168 of 244




         ATTACHMENT 6
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 169 of 244

                                                   Defendants’ Financial Accounts


                                     Defendants’ Bank Information Provided on Infringing Websites

Network      Website       Account         Account Name         Account Information       Account                   Email
  No.                       Type                                                          Address

  2       fyysports.co    Transferwise Chen Hongyun             6227 0072 0157 0083                       service@egameschina.net
                                                                667

                                                                6217 8620 0000 0849
                                                                373

                          Western         Jusan Qiao            Ph: 86-13538227221     Room 802,
                          Union                                                        Ding Cheng
                                                                                       Building,
                                                                                       HuaQiang
                                                                                       North Road,
                                                                                       Futian Distirct,
                                                                                       Shenzhen,
                                                                                       Guangdong
                                                                                       province,
                                                                                       518013, China

                          Wire            Chen Hongyun          China Citic Bank
                          Transfer
                                                                CIBKCNBJ518nag
                          (TT)
                                                                6226 9603 0047 8617

  6       footskicks.co   PayPal          paypal.me/kepeng169
                                          彭 可

                          Transferwise YuanQing Guo             6222031405001358298 Lizhi District,       footskick2@gmail.com
                                                                (Union Pay Card)    Putian, Fujian,
                                                                                    China 351100
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 170 of 244




                                    Defendants’ Bank Information Provided on Infringing Websites

Network     Website        Account        Account Name          Account Information      Account                Email
  No.                       Type                                                         Address

                          Western        Fengqing Wu            Bank of China       Lizhi District,   footskick2@gmail.com
                          Union                                 6216606400006233239 Putian, Fujian,
                                                                                    China 351100
                                                                (Bank Card Number)


                                                                Ph: 86-18086465089

  8       jdfoot.com      PayPal         paypal.me/wujin1765/

                          Transferwise Ruimei Qiu               621785 64000          No.136 Wu Si    kindsneaker@gmail.com
                                                                19453324              Road,Fuzhou
                                                                (Union Pay Card)      City, Fujian
                                                                                      Province,
                                                                                      China, PRC
                                                                                      351100

                          Western        Ruimei Qiu             621785 64000          No.136 Wu Si    kindsneaker@gmail.com
                          Union                                 19453324              Road,Fuzhou
                                                                (Union Pay Card)      City, Fujian
                                                                                      Province,
                                                                                      China, PRC
                                                                Ph: 562-354-1957      351100

  9       nikecraze.com   PayPal         paypal.me/nikecraze                                          info@nikecraze.com

                          Venmo          @nikecraze

                          Google Pay                                                                  info@nikecraze.com



                                                                 2
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 171 of 244




                                 Defendants’ Bank Information Provided on Infringing Websites

Network     Website      Account       Account Name          Account Information      Account                  Email
  No.                     Type                                                        Address

                       Zelle                                                                         dfymerchandising@gmail.com

  13      omgkickz.com Transferwise Qunying Chen             6212251405000482820 Beijing, China,     hypeskick@gmail.com
                                                             (Union Pay Card)    100000


                                                             Ph: 86-18186643705

                       Western        Canyong Chen                                 China, 351100
                       Union

                       PayPal         paypal.me/siyul71

  13      uashoe.com   PayPal         paypal.com/paypalme/
                                      qiufenw

                       Transferwise Biyun Huang              6212251405000479354 Lizhi District,
                                                             (Union Pay Card)    Shanghai,
                                                                                 China 430000

                                                             Ph: 86-15871979251

                       WorldRemit     Shuang Xu              6230200168662356      Lizhi District,   uashoeservice688@gmail.com
                                                             (Union Pay Card)      Shanghai,
                                                                                   China 430000

                       Zelle          *Contact For
                                      Information*



                                                              3
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 172 of 244




                                    Defendants’ Bank Information Provided on Infringing Websites

Network     Website        Account        Account Name         Account Information         Account                  Email
  No.                       Type                                                           Address

  16      ow-factory.ru   Western        Weiqin Yu             Ph: 86-18505054701       Linshan,
                          Union                                                         Putian, Fujian,
                                                                                        China 351100

                          Money          Weiqin Yu             Ph: 86-18505054701       Linshan,
                          Gram                                                          Putian, Fujian,
                                                                                        China 351100

  29      kickze.com      PayPal         paypal.me/mkickze

                          Transferwise Meizhu Fang             6212251405000484040 Lizhi District,        jeniferlwu75@gmail.com
                                                               (Union Pay Card)    Putian, Fujian,
                                                                                   China 351100

                          Western        Liying Zhu            Bank of China       933 Wenxian            jeniferlwu75@gmail.com
                          Union                                                    Road, Putian,
                                                               6217856400023789283
                                                                                   Fujian China
                                                               (Union Pay Card)
                                                                                   100000

                                                               Ph: 86-15377547275

  42      macseven.net                   Caoqun Wu             Postal Savings Bank of   Putian, Fujian,
                                                               China                    China
                                                               6217993900037716788


                                                               Ph: 86-13914061514



                                                                4
                          Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 173 of 244




                                     Defendants’ Bank Account Information Linked to PayPal

  Bank Name      Financial Account     Account     Defendant           Associated Email(s)    PayPal Account No.   Network
                        No.             Name         Name                                                            No.

Agricultural     REDACTED3875        Checking    陈丽娜               perfectkickshk@gmail.com   1541316732030378735 1
Bank of China

Agricultural     REDACTED4278        Checking    he jian hua       305200266@qq.com           2077656444640611836 31
Bank of China

中国农业银行           REDACTED0915        Savings     邱飞龙               long1765@163.com           1261787231307315655 8
(Agricultural
Bank of China)

Bancomer         REDACTED0301        Debit       Julian Vazquez    julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

Bancomer         REDACTED5915        Credit      Julian Vazquez    julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

Bancomer         REDACTED7827        Credit      Julian Vazquez    julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

Bancomer         REDACTED1232        Credit      Julian Vazquez    julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

Bancomer         REDACTED8100        Credit      Julian Vazquez    julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos




                                                               5
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 174 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant            Associated Email(s)   PayPal Account No.   Network
                       No.             Name         Name                                                            No.

Bancomer        REDACTED0004        Credit      Julian Vazquez     julian.vazquez@msn.com    2152492960379145732 3
                                                Arcos

Bancomer        REDACTED5716        Credit      Julian Vazquez     julian.vazquez@msn.com    2152492960379145732 3
                                                Arcos

Bancomer        REDACTED8767        Credit      Julian Vazquez     julian.vazquez@msn.com    2152492960379145732 3
                                                Arcos

Bancorp Bank,   REDACTED0914        Prepaid     Chris Korona       rosesea521@hotmail.com    2132418715131118559 3
The

Bank of America, REDACTED3667       Debit       Hongying           luobing87@gmail.com       1847540185260183304 1
N.A.                                            Zheng

Bank of America, REDACTED5438       Checking    Inboundo           inboundo.co@gmail.com     1910762253204970443 9
N.A.                                                               info@nikecraze.com

Bank of America, REDACTED4113       Checking    Inboundo           inboundo.co@gmail.com     1910762253204970443 9
N.A.                                                               info@nikecraze.com

Bank of America, REDACTED2061       Checking    Inboundo           inboundo.co@gmail.com     1910762253204970443 9
N.A.                                                               info@nikecraze.com

Bank of America, REDACTED5425       Checking    Inboundo           inboundo.co@gmail.com     1910762253204970443 9
N.A.                                                               info@nikecraze.com

Bank of America, REDACTED7766       Debit       Sophorn Chhay      inboundo.co@gmail.com     1910762253204970443 9
N.A.                                                               info@nikecraze.com


                                                               6
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 175 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                       No.             Name         Name                                                             No.

Bank of America, REDACTED8591       Debit       John Chhay         inboundo.co@gmail.com      1910762253204970443 9
N.A.                                                               info@nikecraze.com

Bank of America, REDACTED4141       Debit       John Chhay         inboundo.co@gmail.com      1910762253204970443 9
N.A.                                                               info@nikecraze.com

Bank of America, REDACTED4603       Debit       JIANPENG           admin@tee-bee.net          1835736304739182832 15
N.A.                                            LIU

Bank of America, REDACTED4603       Debit       yunxiang fan       kimedwinkim@gmail.com      1901515536907483310 15
N.A.                                                               admin@unhs.cc

Bank of America, REDACTED3244       Credit      benjamin iroala    hypereps1@gmail.com        1386701503639218818 30
N.A.

Bank of America, REDACTED5454       Checking    Hero Media         finance@uabat.com          2030841853011194407 36
N.A.                                            CO., Limited       paypal@yeezychat.com
                                                                   contact@kstfactory.com
                                                                   hu@apdage.com

Bank of China   REDACTED4751        Debit       丽娟 王               lijuanwang66@126.com       1749453402841556406 1
                                                                   transaction-zh@gmx.com

Bank of China   REDACTED8262        Checking    wu lihan           soleperfect666@gmail.com   1483084914437796022 1

Bank of China   REDACTED8488        Checking    zhengtenglong      yzyshow528@gmail.com       1878396900127315394 1

Bank of China   REDACTED4932        Debit       珍妹 林               zhenmeilin66@126.com       1968694153836459722 1



                                                               7
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 176 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant             Associated Email(s)     PayPal Account No.   Network
                       No.             Name         Name                                                               No.

Bank of China   REDACTED8314        Debit       雨婷 谢               735450864@qq.com             1858129187503734163 1

Bank of China   REDACTED7838        Debit       建联 许               791156585@qq.com             2285348436071157178 1
                                                                   linfeifei886@gmail.com

Bank of China   REDACTED9957        Checking    魏 志勇               2964688834@qq.com            1299900685499577356 2
                                                                   610417833@qq.com

Bank of China   REDACTED054-8       Savings     guo zhi peng       edhardyshop01@hotmail.com    1573088918967350094 3
                                                                   made-in-putian@hotmail.com
                                                                   gwcd520@126.com
                                                                   madeinputian@hotmail.com

Bank of China   REDACTED0334        Credit      志鹏 郭               edhardyshop01@hotmail.com    1573088918967350094 3
                                                                   made-in-putian@hotmail.com
                                                                   gwcd520@126.com
                                                                   madeinputian@hotmail.com

Bank of China   REDACTED0268        Checking    lin xu wei         avejme1@gmail.com            1558701945142087450 6
                                                                   704507104@qq.com

Bank of China   REDACTED0268        Debit       旭威 林               avejme1@gmail.com            1558701945142087450 6
                                                                   704507104@qq.com

Bank of China   REDACTED3357        Checking    lin hong           kariuss5mej@gmail.com        2244244722344692291 6

Bank of China   REDACTED3357        Checking    lin hong           kariuss5mej@gmail.com        2244244722344692291 6




                                                               8
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 177 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account    Account      Defendant            Associated Email(s)     PayPal Account No.   Network
                       No.            Name          Name                                                              No.

Bank of China   REDACTED3852        Checking    Qiu Feilong       gxnzupru@gmail.com           1732295138314652596 8
                                                                  long1765@hotmail.com

Bank of China   REDACTED7655        Checking    feilong qiu       gxnzupru@gmail.com           1732295138314652596 8
                                                                  long1765@hotmail.com

Bank of China   REDACTED6286        Debit       立杰 郜              wowsneaker88@gmail.com       1364977179540276855 8

Bank of China   REDACTED6011        Debit       燕妮 罗              helloalltopshoes@gmail.com   1703742550656336766 8

Bank of China   REDACTED6868        Debit       静 吴               kindsneaker@gmail.com        2236428174739706530 8

Bank of China   REDACTED0890        Debit       双娇 王              dmjyfsnh@gmail.com           1223127917931200092 8

Bank of China   REDACTED3267        Debit       二亮 路              bestshoes987@gmail.com       1890382063085663738 8
                                                                  beshoes987@gmail.com

Bank of China   REDACTED3009        Debit       向荣 邱              sishideng@yeah.net           2157508413147692897 16
                                                                  owfactory@hotmail.com

Bank of China   REDACTED6142        Debit       长标 苏              499041988@qq.com             1840339254021997604 16

Bank of China   REDACTED0014        Debit       燕珠 陈              jerseystop@hotmail.com       2141865458726799116 16
                                                                  yanzifei12@yeah.net

Bank of China   REDACTED0014        Checking    陈 燕珠              jerseystop@hotmail.com       2141865458726799116 16
                                                                  yanzifei12@yeah.net



                                                              9
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 178 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account    Account      Defendant             Associated Email(s)   PayPal Account No.   Network
                       No.            Name          Name                                                             No.

Bank of China   REDACTED6380        Checking    罗 明亮               stevenrowe@yeah.net        1286808633519175010 19
                                                                   stevenrowe87@gmail.com

Bank of China   REDACTED1678        Savings     wu sheng dong      onkicks@live.com           1518118487167468389 21
                                                                   easybuygood@hotmail.com

Bank of China   REDACTED8098        Savings     wu sheng dong      onkicks@live.com           1518118487167468389 21
                                                                   easybuygood@hotmail.com

Bank of China   REDACTED5015        Checking    吴 胜东               enjoybuy@live.com          2173866054612613429 21
                                                                   lr0711@hotmail.com

Bank of China   REDACTED0539        Debit       磊 杨                198363048@qq.com           1888883685314586630 22

Bank of China   REDACTED3066        Checking    黄 逢春               zhilongtrade@hotmail.com   1415501810203517447 24

Bank of China   REDACTED7163        Debit       永健 张               shopcleats@gmail.com       1431602772769931805 25
                                                                   378055994@qq.com

Bank of China   REDACTED7163        Checking    张 永健               shopcleats@gmail.com       1431602772769931805 25
                                                                   378055994@qq.com

Bank of China   REDACTED6867        Debit       晓东 原               63348433@qq.com            1186968967247282188 28

Bank of China   REDACTED4979        Debit       成功 关               newkicks2013@gmail.com     2054548533901168369 31

Bank of China   REDACTED4855        Debit       凌凤 高               1795960088@qq.com          1841775794228111089 33



                                                              10
                          Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 179 of 244




                                     Defendants’ Bank Account Information Linked to PayPal

  Bank Name      Financial Account     Account     Defendant             Associated Email(s)     PayPal Account No.   Network
                        No.             Name         Name                                                               No.

Bank of China    REDACTED1327        Checking    林景波                123729466@qq.com             2106481078559299650 38

Bank of China    REDACTED1327        Debit       景波 林               123729466@qq.com             2106481078559299650 38

Bank of China    REDACTED5699        Debit       永冰 白               baiyongbing414@gmail.com     2045196446134404612 39

Bank of China    REDACTED5699        Checking    白 永冰               baiyongbing414@gmail.com     2045196446134404612 39

Bank of China    REDACTED6984        Debit       耀丹 张               yd56789@yeah.net             1399297787973823472 40

Bank of China    REDACTED1392        Credit      超群 吴               463065914@qq.com             1856109468794645318 42

Bank of China    REDACTED9701        Checking    lin zhimin         ypboots@gmail.com            2014951256979356005 25
Head Office                                                         1176010081@qq.com

Bank of China    REDACTED7157        Checking    xu dongmei         lucymandy4@gmail.com         2291129200060652760 32
Head Office

Bank of          REDACTED2652        Credit      文学 龙               lwx608@gmail.com             2293212441802934321 3
Communications

Bank of          REDACTED2652        Credit      文学 龙               lwx608@gmail.com             2293212441802934321 3
Communications

Bank of          REDACTED4140        Credit      杰 张                343187552@qq.com             1888493162892668262 7
Communications                                                      nikeoutletstores@gmail.com




                                                               11
                          Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 180 of 244




                                     Defendants’ Bank Account Information Linked to PayPal

  Bank Name      Financial Account     Account     Defendant              Associated Email(s)   PayPal Account No.   Network
                        No.             Name         Name                                                              No.

Bank of          REDACTED9283        Credit      Fei long Qiu        gxnzupru@gmail.com         1732295138314652596 8
Communications                                                       long1765@hotmail.com

Bank of          REDACTED7777        Credit      wang qiu fen        weizmang2kwl@gmail.com     2266584728736145780 13
Communications                                   wang

Bank of          REDACTED9580        Credit      栋松 陈                dongsong0808@gmail.com     1361452060370845088 20
Communications                                                       kicksvogue88@gmail.com

Bank of          REDACTED3758        Credit      猛 熊                 taschnerpx2@gmail.com      2135591704426533193 29
Communications

Bank of          REDACTED4682        Credit      zhiqiang hu         finance@uabat.com          2030841853011194407 36
Communications                                                       paypal@yeezychat.com
                                                                     contact@kstfactory.com
                                                                     hu@apdage.com

Banorte          REDACTED1747        Debit       Julian Vazquez      julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

Banorte          REDACTED4852        Debit       Julian Vazquez      julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

Banorte          REDACTED3355        Debit       Julian Vazquez      julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos

BBVA Bancomer REDACTED7685           Checking    Julián Vázquez      julian.vazquez@msn.com     2152492960379145732 3
                                                 Arcos



                                                                12
                            Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 181 of 244




                                       Defendants’ Bank Account Information Linked to PayPal

  Bank Name        Financial Account     Account     Defendant              Associated Email(s)    PayPal Account No.   Network
                          No.             Name         Name                                                               No.

BMO Harris         REDACTED9605        Debit       Ahmeel Fowler       hypepayment@gmail.com      1943889046266822406 30
Bank, N.A.

BMO Harris         REDACTED4351        Checking    Ahmeel Fowler       hypepayment@gmail.com      1943889046266822406 30
Bank, N.A.

Byline Bank        REDACTED9479        Checking    Ahmeel Fowler       hypepayment@gmail.com      1943889046266822406 30

Capital One        REDACTED5395        Credit      Sophorn Chhay       inboundo.co@gmail.com      1910762253204970443 9
Bank (USA),                                                            info@nikecraze.com
N.A.

CapitalOne         REDACTED8204        Credit      CARLOS              carlos112387@yahoo.com     2086251778545623716 39
                                                   ABUNDIZ             info@wonderkicks.ru
                                                   CASTRO

Charles Schwab     REDACTED2971        Savings     John Andrews        merlynstoreytran19@gmail.com 1466063351157289046 3
Bank

Chase Pay Net      REDACTED1835        Credit      ZHEQIAN LIU         keep2008@mail.com          1908967113556876842 1

China CITIC        REDACTED7088        Credit      zhiqiang hu         finance@uabat.com          2030841853011194407 36
Bank Credit Card                                                       paypal@yeezychat.com
Center                                                                 contact@kstfactory.com
                                                                       hu@apdage.com




                                                                  13
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 182 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant            Associated Email(s)    PayPal Account No.   Network
                      No.             Name         Name                                                             No.

China          REDACTED6058        Debit       Kim Kim            perfectkickz18@gmail.com   1249004649539502066 1
Construction
Bank

China          REDACTED6192        Debit       绍欣 丁               ebuy0928@yeah.net          2110310512969364226 1
Construction
Bank

China          REDACTED7190        Debit       寅 沈                shopking@yeah.net          1305358187915012588 1
Construction                                                      shopping2020@163.com
Bank

China          REDACTED2936        Debit       芳 于                yufang1990789@163.com      1508702563049406746 1
Construction
Bank

China          REDACTED7090        Debit       丽娟 王               lijuanwang66@126.com       1749453402841556406 1
Construction                                                      transaction-zh@gmx.com
Bank

China          REDACTED7609        Credit      泽鑫 陈               542578324@qq.com           1499022563056408800 1
Construction
Bank

China          REDACTED8498        Credit      少贵 黄               362921889@qq.com           1417624449904756985 1
Construction
Bank




                                                             14
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 183 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                      No.             Name         Name                                                             No.

China          REDACTED8406        Debit       丽涵 吴               soleperfect666@gmail.com   1483084914437796022 1
Construction
Bank

China          REDACTED8222        Checking    Li jian            realyeezybay@gmail.com     2083960500074546112 1
Construction
Bank

China          REDACTED8178        Credit      jian Li            realyeezybay@gmail.com     2083960500074546112 1
Construction
Bank

China          REDACTED8406        Checking    吴 丽涵               soleperfect666@gmail.com   1483084914437796022 1
Construction
Bank

China          REDACTED2671        Debit       建联 许               791156585@qq.com           2285348436071157178 1
Construction                                                      linfeifei886@gmail.com
Bank

China          REDACTED7108        Credit      建联 许               791156585@qq.com           2285348436071157178 1
Construction                                                      linfeifei886@gmail.com
Bank

China          REDACTED0802        Checking    黄 雪刚               654984966@qq.com           2036012632521369006 2
Construction
Bank




                                                             15
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 184 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant             Associated Email(s)     PayPal Account No.   Network
                      No.             Name         Name                                                               No.

China          REDACTED0802        Debit       雪刚 黄               654984966@qq.com             2036012632521369006 2
Construction
Bank

China          REDACTED7909        Debit       文学 龙               lwx608@gmail.com             2293212441802934321 3
Construction
Bank

China          REDACTED1999        Debit       DEYANG LIN         footskick2@gmail.com         1228794293421062638 6
Construction
Bank

China          REDACTED3772        Debit       燕妮 罗               helloalltopshoes@gmail.com   1703742550656336766 8
Construction
Bank

China          REDACTED8744        Checking    罗 燕妮               helloalltopshoes@gmail.com   1703742550656336766 8
Construction
Bank

China          REDACTED4016        Checking    罗 燕妮               helloalltopshoes@gmail.com   1703742550656336766 8
Construction
Bank

China          REDACTED6323        Credit      Feilong Qiu        gxnzupru@gmail.com           1732295138314652596 8
Construction                                                      long1765@hotmail.com
Bank




                                                             16
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 185 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                      No.             Name         Name                                                             No.

China          REDACTED7188        Debit       jianxin xu         641092248@qq.com           2165013626207435471 10
Construction
Bank

China          REDACTED0121        Checking    xie liqiong        waddel9hpay5@gmail.com     1741902761575297508 13
Construction
Bank

China          REDACTED8043        Credit      liqiong xie        waddel9hpay5@gmail.com     1741902761575297508 13
Construction
Bank

China          REDACTED9885        Credit      LIHUA FAN          teebee@vip.126.com         1990593356053566551 15
Construction
Bank

China          REDACTED1485        Debit       燕珠 陈               jerseystop@hotmail.com     2141865458726799116 16
Construction                                                      yanzifei12@yeah.net
Bank

China          REDACTED4035        Debit       建新 杨               2008xyt@163.com            1710611655074246487 18
Construction
Bank

China          REDACTED5799        Debit       栋松 陈               dongsong0808@gmail.com     1361452060370845088 20
Construction                                                      kicksvogue88@gmail.com
Bank




                                                             17
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 186 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant            Associated Email(s)      PayPal Account No.   Network
                      No.             Name         Name                                                               No.

China          REDACTED6607        Credit      胜东 吴               enjoybuy@live.com           2173866054612613429 21
Construction                                                      lr0711@hotmail.com
Bank

China          REDACTED6607        Credit      胜东 吴               enjoybuy@live.com           2173866054612613429 21
Construction                                                      lr0711@hotmail.com
Bank

China          REDACTED4725        Debit       欢欢 卢               sneakerssaleservice@gmail.com 1733683263577100656 28
Construction                                                      1012002217@qq.com
Bank

China          REDACTED4725        Checking    卢 欢欢               sneakerssaleservice@gmail.com 1733683263577100656 28
Construction                                                      1012002217@qq.com
Bank

China          REDACTED5103        Debit       欢欢 卢               sneakerssaleservice@gmail.com 1733683263577100656 28
Construction                                                      1012002217@qq.com
Bank

China          REDACTED5585        Debit       晓东 原               63348433@qq.com             1186968967247282188 28
Construction
Bank

China          REDACTED0594        Checking    熊 猛                taschnerpx2@gmail.com       2135591704426533193 29
Construction
Bank




                                                             18
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 187 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                      No.             Name         Name                                                             No.

China          REDACTED9869        Credit      雪文 张               nikestreet@live.cn         1717622956063944760 31
Construction                                                      nikestreet@aliyun.com
Bank                                                              38571721@qq.com

China          REDACTED3611        Checking    关 成功               newkicks2013@gmail.com     2054548533901168369 31
Construction
Bank

中国建设银行         REDACTED6058        Business_   蔡冰冰                pkgoddream@gmail.com       1197543002557565386 1
(China                             Savings                        851400427@qq.com
Construction
Bank)

中国建设银行         REDACTED7680        Business_   解少雄                airjordan.hk@outlook.com   1458568226625942769 1
(China                             Savings
Construction
Bank)

中国建设银行         REDACTED8406        Savings     吴丽涵                soleperfect666@gmail.com   1483084914437796022 1
(China
Construction
Bank)

中国建设银行         REDACTED2671        Business_   许建联                791156585@qq.com           2285348436071157178 1
(China                             Savings                        linfeifei886@gmail.com




                                                             19
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 188 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account    Account      Defendant             Associated Email(s)     PayPal Account No.   Network
                      No.            Name          Name                                                               No.
Construction
Bank)

中国建设银行         REDACTED7909        Savings     龙文学                lwx608@gmail.com             2293212441802934321 3
(China
Construction
Bank)

中国建设银行         REDACTED0190        Business_   陈伟                 davidbusycom@gmail.com       2153332337838079534 3
(China                             Savings
Construction
Bank)

中国建设银行         REDACTED2070        Savings     张杰                 343187552@qq.com             1888493162892668262 7
(China                                                            nikeoutletstores@gmail.com
Construction
Bank)

中国建设银行         REDACTED5863        Business_   邱飞龙                gxnzupru@gmail.com           1732295138314652596 8
(China                             Savings                        long1765@hotmail.com
Construction
Bank)

中国建设银行         REDACTED1485        Savings     陈燕珠                jerseystop@hotmail.com       2141865458726799116 16
                                                                  yanzifei12@yeah.net
(China




                                                             20
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 189 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account    Account      Defendant            Associated Email(s)      PayPal Account No.   Network
                      No.            Name          Name                                                               No.
Construction
Bank)

中国建设银行         REDACTED7320        Savings     陈栋松                dongsong0808@gmail.com      1361452060370845088 20
(China                                                            kicksvogue88@gmail.com
Construction
Bank)

中国建设银行         REDACTED5402        Savings     吴胜东                enjoybuy@live.com           2173866054612613429 21
(China                                                            lr0711@hotmail.com
Construction
Bank)

中国建设银行         REDACTED5585        Savings     原晓东                63348433@qq.com             1186968967247282188 28
(China
Construction
Bank)

中国建设银行         REDACTED4725        Savings     卢欢欢                sneakerssaleservice@gmail.com 1733683263577100656 28
(China                                                            1012002217@qq.com
Construction
Bank)

中国建设银行         REDACTED5103        Savings     卢欢欢                sneakerssaleservice@gmail.com 1733683263577100656 28
                                                                  1012002217@qq.com
(China




                                                             21
                            Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 190 of 244




                                       Defendants’ Bank Account Information Linked to PayPal

  Bank Name        Financial Account     Account     Defendant            Associated Email(s)   PayPal Account No.   Network
                          No.             Name         Name                                                            No.
Construction
Bank)

China              REDACTED4842        Checking    陈港                 soleslike@hotmail.com     1824171119593502629 1
Construction                                                          cg1466524594@gmail.com
Bank
Corporation

China Everbright   REDACTED2428        Debit       Guobao Cai         niceyesnet@outlook.com    2269354973239485503 1
Bank

China Everbright REDACTED2743          Credit      Zhenxuan Hua       383774362@qq.com          2143527450133858949 23
Bank Credit Card
Center

China Everbright REDACTED5248          Credit      超群 吴               463065914@qq.com          1856109468794645318 42
Bank Credit Card
Center

China Everbright   REDACTED9954        Checking    陈港                 soleslike@hotmail.com     1824171119593502629 1
Bank Head                                                             cg1466524594@gmail.com
Office

China Everbright   REDACTED4426        Checking    wu chaoqun         463065914@qq.com          1856109468794645318 42
Bank Head
Office

China Guangfa      REDACTED9668        Credit      jinhuang huang     809087261@qq.com          1652707018433619503 1
Bank


                                                                 22
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 191 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account     Account     Defendant            Associated Email(s)    PayPal Account No.   Network
                         No.             Name         Name                                                             No.

China Merchants   REDACTED4100        Credit      tenglong zheng     yzyshow528@gmail.com       1878396900127315394 1
Bank

China Merchants   REDACTED5901        Credit      嘉 邢                shizhanfan@126.com         1784043031294111034 1
Bank

China Merchants   REDACTED4256        Checking    Li jian            realyeezybay@gmail.com     2083960500074546112 1
Bank

China Merchants   REDACTED6315        Checking    wu lihan           soleperfect666@gmail.com   1483084914437796022 1
Bank

China Merchants   REDACTED9758        Credit      俊雄 喻               611599866@qq.com           2068731952914156302 1
Bank

China Merchants   REDACTED2536        Checking    喻 来福               nicekickz18@gmail.com      1322945382557659007 1
Bank

China Merchants   REDACTED1131        Checking    黄 雪刚               654984966@qq.com           2036012632521369006 2
Bank

China Merchants   REDACTED2265        Debit       春妹 陈               249050245@qq.com           1597074324667403274 4
Bank

China Merchants   REDACTED3992        Checking    LIN DEYANG         footskick2@gmail.com       1228794293421062638 6
Bank

China Merchants   REDACTED3887        Debit       旭威 林               avejme1@gmail.com          1558701945142087450 6
Bank                                                                 704507104@qq.com


                                                                23
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 192 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account     Account     Defendant             Associated Email(s)     PayPal Account No.   Network
                         No.             Name         Name                                                               No.

China Merchants   REDACTED8199        Checking    林 红                kariuss5mej@gmail.com        2244244722344692291 6
Bank

China Merchants   REDACTED8255        Debit       琪清 陈               kicksperfectru@gmail.com     2178440944536747331 6
Bank

China Merchants   REDACTED8255        Checking    chen qiqing        kicksperfectru@gmail.com     2178440944536747331 6
Bank

China Merchants   REDACTED4048        Credit      旭威 林               avejme1@gmail.com            1558701945142087450 6
Bank                                                                 704507104@qq.com

China Merchants   REDACTED0572        Debit       杰 张                343187552@qq.com             1888493162892668262 7
Bank                                                                 nikeoutletstores@gmail.com

China Merchants   REDACTED1822        Checking    feilong qiu        gxnzupru@gmail.com           1732295138314652596 8
Bank                                                                 long1765@hotmail.com

China Merchants   REDACTED1798        Checking    吴 静                kindsneaker@gmail.com        2236428174739706530 8
Bank

China Merchants   REDACTED8415        Checking    wang qiufen        weizmang2kwl@gmail.com       2266584728736145780 13
Bank

China Merchants   REDACTED4933        Credit      长标 苏               499041988@qq.com             1840339254021997604 16
Bank

China Merchants   REDACTED4939        Savings     wu sheng dong      onkicks@live.com             1518118487167468389 21
Bank                                                                 easybuygood@hotmail.com


                                                                24
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 193 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account     Account     Defendant            Associated Email(s)    PayPal Account No.   Network
                         No.             Name         Name                                                             No.

China Merchants   REDACTED2279        Credit      胜东 吴               onkicks@live.com           1518118487167468389 21
Bank                                                                 easybuygood@hotmail.com

China Merchants   REDACTED2682        Debit       志艺 林               3108074965@qq.com          1170550012478375082 25
Bank                                                                 penscart@gmail.com

China Merchants   REDACTED4425        Checking    xiong meng         taschnerpx2@gmail.com      2135591704426533193 29
Bank

China Merchants   REDACTED7329        Credit      林琼 黄               ajsole23@yahoo.com         1691929943486621143 31
Bank

China Merchants   REDACTED0465        Credit      成功 关               newkicks2013@gmail.com     2054548533901168369 31
Bank

China Merchants   REDACTED3327        Savings     白永冰                baiyongbing414@gmail.com   2045196446134404612 39
Bank

China Merchants   REDACTED6085        Credit      白 永冰               baiyongbing414@gmail.com   2045196446134404612 39
Bank

China Merchants   REDACTED7479        Credit      白 永冰               baiyongbing414@gmail.com   2045196446134404612 39
Bank

China Merchants   REDACTED3327        Debit       白 永冰               baiyongbing414@gmail.com   2045196446134404612 39
Bank

China Merchants   REDACTED7479        Credit      白 永冰               baiyongbing414@gmail.com   2045196446134404612 39
Bank


                                                                25
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 194 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account     Account     Defendant              Associated Email(s)     PayPal Account No.   Network
                         No.             Name         Name                                                                No.

China Merchants   REDACTED6715        Credit      haiyue wen          wenhaiyue@gmail.com          1301980470270579776 39
Bank

China Merchants   REDACTED6715        Credit      haiyue wen          wenhaiyue@gmail.com          1301980470270579776 39
Bank

China Merchants   REDACTED3459        Checking    wu chaoqun          463065914@qq.com             1856109468794645318 42
Bank

中国招商银行            REDACTED0572        Savings     张杰                  343187552@qq.com             1888493162892668262 7
(China                                                                nikeoutletstores@gmail.com
Merchants Bank)

中国招商银行            REDACTED1261        Savings     罗明亮                 stevenrowe@yeah.net          1286808633519175010 19
(China                                                                stevenrowe87@gmail.com
Merchants Bank)

中国招商银行            REDACTED3365        Savings     张永健                 shopcleats@gmail.com         1431602772769931805 25
(China                                                                378055994@qq.com
Merchants Bank)

China Minsheng    REDACTED2505        Credit      Zhenxuan Hua        383774362@qq.com             2143527450133858949 23
Bank

Citibank          REDACTED8993        Checking    chen shuilan        cg9685@hotmail.com           1851681768996836315 1




                                                                 26
                            Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 195 of 244




                                       Defendants’ Bank Account Information Linked to PayPal

  Bank Name        Financial Account    Account      Defendant              Associated Email(s)       PayPal Account No.   Network
                          No.            Name          Name                                                                  No.

Citibank           REDACTED6822        Checking    yunxiang fan         kimedwinkim@gmail.com         1901515536907483310 15
                                                                        admin@unhs.cc

Citibank (China)   REDACTED5056        Checking    wu chaoqun           463065914@qq.com              1856109468794645318 42
Co Ltd Shanghai
Branch

Citibank, N.A.     REDACTED8246        Checking    shuilan chen         cg9685@hotmail.com            1851681768996836315 1

Citibank, N.A.     REDACTED9652        Checking    haijun liang         lianghaijun2312@outlook.com   1247524816451572563 4

Citibank, N.A.     REDACTED9040        Checking    jiongxiong lu        glghvca@163.com               2117377381027338841 11

Citibank, N.A.     REDACTED9058        Checking    chunsheng chen ccs8845@outlook.com                 1402850476688921042 12

Citibank, N.A.     REDACTED9314        Checking    shengdong wu         enjoybuy@live.com             2173866054612613429 21
                                                                        lr0711@hotmail.com

Citibank, N.A.     REDACTED5297        Checking    林少波                  buypopsneaker@gmail.com       1889875576499474234 22
                                                                        buypopsneakers@gmail.com
                                                                        wushichu39629595@163.com

Citibank, N.A.     REDACTED9018        Checking    卢 欢欢                 sneakerssaleservice@gmail.com 1733683263577100656 28
                                                                        1012002217@qq.com




                                                                   27
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 196 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account    Account      Defendant               Associated Email(s)     PayPal Account No.   Network
                         No.            Name          Name                                                                 No.

Citibank, N.A.    REDACTED6893        Checking    陕西伊月影商               yiyueyingzixun@outlook.com   1173458062690325575 28
                                                  务信息咨询有
                                                  限公司

Citibank, N.A.    REDACTED5550        Checking    hu zhiqiang          finance@uabat.com            2030841853011194407 36
                                                                       paypal@yeezychat.com
                                                                       contact@kstfactory.com
                                                                       hu@apdage.com

Citibank, N.A.    REDACTED2391        Checking    hu zhiqiang          finance@uabat.com            2030841853011194407 36
                                                                       paypal@yeezychat.com
                                                                       contact@kstfactory.com
                                                                       hu@apdage.com

Citibank, N.A.    REDACTED1473        Checking    hu zhiqiang          finance@uabat.com            2030841853011194407 36
                                                                       paypal@yeezychat.com
                                                                       contact@kstfactory.com
                                                                       hu@apdage.com

Citibank, N.A.,   REDACTED2195        Checking    lu jiongxiong        glghvca@163.com              2117377381027338841 11
Hong Kong
Branch

Community         REDACTED6247        Checking    港 陈                  soleslike@hotmail.com        1824171119593502629 1
Federal Savings                                                        cg1466524594@gmail.com
Bank



                                                                  28
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 197 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account    Account      Defendant            Associated Email(s)    PayPal Account No.   Network
                         No.            Name          Name                                                             No.

Community         REDACTED5556        Checking    丽娜 陈               perfectkickshk@gmail.com   1541316732030378735 1
Federal Savings
Bank

Community         REDACTED1442        Checking    hui zhou huang     huizhouhuangyuan@163.com   2035486631047068212 3
Federal Savings                                   yuan mao yi
Bank                                              you xian gong
                                                  si

Community         REDACTED0955        Checking    陆 冬青               gmkim@foxmail.com          1630274198186730568 17
Federal Savings                                                      gmksrv@qq.com
Bank

Community         REDACTED6970        Checking    陈栋松                dongsong0808@gmail.com     1361452060370845088 20
Federal Savings                                                      kicksvogue88@gmail.com
Bank

Community         REDACTED9057        Checking    shang hai dong     198363048@qq.com           1888883685314586630 22
Federal Savings                                   hao wen hua
Bank                                              chuan bo you
                                                  xian gong si

Community         REDACTED1558        Checking    东莞市展业塑             buypopsneaker@gmail.com    1889875576499474234 22
Federal Savings                                                      buypopsneakers@gmail.com
Bank                                              胶材料有限公             wushichu39629595@163.com
                                                  司




                                                                29
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 198 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account    Account      Defendant              Associated Email(s)   PayPal Account No.   Network
                         No.            Name          Name                                                              No.

Community         REDACTED3733        Checking    石 迅                 shixundo@sina.com          2177888098048930510 31
Federal Savings
Bank

Community         REDACTED3210        Checking    冬梅 徐                lucymandy4@gmail.com       2291129200060652760 32
Federal Savings
Bank

Community         REDACTED7573        Checking    shen zhen shi       jallohparts@gmail.com      1433986726652291917 35
Federal Savings                                   da jie ke ji you
Bank                                              xian gong si

Community         REDACTED8580        Checking    shen zhen shi       jallohparts@gmail.com      1433986726652291917 35
Federal Savings                                   da jie ke ji you
Bank                                              xian gong si

Community         REDACTED3344        Checking    hu zhiqiang         finance@uabat.com          2030841853011194407 36
Federal Savings                                                       paypal@yeezychat.com
Bank                                                                  contact@kstfactory.com
                                                                      hu@apdage.com

Community         REDACTED0988        Checking    景波 林                123729466@qq.com           2106481078559299650 38
Federal Savings
Bank

Community         REDACTED2757        Checking    wen haiyue          wenhaiyue@gmail.com        1301980470270579776 39
Federal Savings
Bank



                                                                 30
                          Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 199 of 244




                                     Defendants’ Bank Account Information Linked to PayPal

  Bank Name      Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                        No.             Name         Name                                                             No.

First Century    REDACTED8553        Checking    白 永冰               baiyongbing414@gmail.com   2045196446134404612 39
Bank, N.A.

First National   REDACTED5586        Debit       Carlos Abundiz     carlos112387@yahoo.com     2086251778545623716 39
Bank of Omaha                                                       info@wonderkicks.ru

Goldman Sachs    REDACTED4642        Credit      ZHEQIAN LIU        keep2008@mail.com          1908967113556876842 1
Bank USA

中国工商银行           REDACTED2470        Business_   解少雄                airjordan.hk@outlook.com   1458568226625942769 1
                                     Savings
(ICBC)

中国工商银行           REDACTED9401        Business_   邱飞龙                gxnzupru@gmail.com         1732295138314652596 8
                                     Savings                        long1765@hotmail.com
(ICBC)

中国工商银行           REDACTED7817        Savings     范云翔                376353147@qq.com           1926646309973233160 15
(ICBC)

中国工商银行           REDACTED9702        Business_   林挺                 kicksvogue88@gmail.com     1770380480180243689 20
                                     Savings
(ICBC)

中国工商银行           REDACTED0405        Savings     华振轩                383774362@qq.com           2143527450133858949 23
(ICBC)




                                                               31
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 200 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant             Associated Email(s)      PayPal Account No.   Network
                       No.             Name         Name                                                                No.

中国工商银行          REDACTED9720        Savings     张雪文                nikestreet@live.cn            1717622956063944760 31
                                                                   nikestreet@aliyun.com
(ICBC)
                                                                   38571721@qq.com

Industrial &    REDACTED9652        Debit       甜 孙                agent2018@yeah.net            1497750450207744148 1
Commercial
Bank of China

Industrial &    REDACTED5943        Debit       萍萍 邢               lovemotion123@163.com         2163770229773914580 1
Commercial                                                         agentbuy@yeah.net
Bank of China

Industrial &    REDACTED5625        Debit       建联 许               791156585@qq.com              2285348436071157178 1
Commercial                                                         linfeifei886@gmail.com
Bank of China

Industrial &    REDACTED0322        Credit      lin weihui         service@feedback-online.org   2119003443211848956 4
Commercial                                                         278161531@qq.com
Bank of China

Industrial &    REDACTED0322        Credit      lin weihui         service@feedback-online.org   2119003443211848956 4
Commercial                                                         278161531@qq.com
Bank of China

Industrial &    REDACTED5030        Checking    林 红                kariuss5mej@gmail.com         2244244722344692291 6
Commercial
Bank of China




                                                              32
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 201 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant             Associated Email(s)     PayPal Account No.   Network
                       No.             Name         Name                                                               No.

Industrial &    REDACTED3113        Debit       杰 张                343187552@qq.com             1888493162892668262 7
Commercial                                                         nikeoutletstores@gmail.com
Bank of China

Industrial &    REDACTED3113        Checking    Zhang Jie          343187552@qq.com             1888493162892668262 7
Commercial                                                         nikeoutletstores@gmail.com
Bank of China

Industrial &    REDACTED3712        Checking    吴 静                kindsneaker@gmail.com        2236428174739706530 8
Commercial
Bank of China

Industrial &    REDACTED5022        Checking    xie liqiong        waddel9hpay5@gmail.com       1741902761575297508 13
Commercial
Bank of China

Industrial &    REDACTED7817        Debit       云翔 范               376353147@qq.com             1926646309973233160 15
Commercial
Bank of China

Industrial &    REDACTED5987        Credit      健鹏 刘               714984886@qq.com             1156965686976052154 15
Commercial                                                         unionhouse@vip.126.com
Bank of China

Industrial &    REDACTED5189        Debit       健鹏 刘               714984886@qq.com             1156965686976052154 15
Commercial                                                         unionhouse@vip.126.com
Bank of China




                                                              33
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 202 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account    Account      Defendant               Associated Email(s)   PayPal Account No.   Network
                       No.            Name          Name                                                               No.

Industrial &    REDACTED0295        Debit       健鹏 刘                 714984886@qq.com           1156965686976052154 15
Commercial                                                           unionhouse@vip.126.com
Bank of China

Industrial &    REDACTED9252        Debit       健鹏 刘                 714984886@qq.com           1156965686976052154 15
Commercial                                                           unionhouse@vip.126.com
Bank of China

Industrial &    REDACTED7817        Checking    范 云翔                 376353147@qq.com           1926646309973233160 15
Commercial
Bank of China

Industrial &    REDACTED7659        Debit       开良 陈                 liangumeitpr@yeah.net      2170234196069565079 16
Commercial
Bank of China

Industrial &    REDACTED4696        Checking    陈 燕珠                 jerseystop@hotmail.com     2141865458726799116 16
Commercial                                                           yanzifei12@yeah.net
Bank of China

Industrial &    REDACTED7634        Checking    qiu xiangrong        sishideng@yeah.net         2157508413147692897 16
Commercial                                                           owfactory@hotmail.com
Bank of China

Industrial &    REDACTED5098        Checking    陈开良                  liangumeitpr@yeah.net      2170234196069565079 16
Commercial
Bank of China




                                                                34
                          Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 203 of 244




                                     Defendants’ Bank Account Information Linked to PayPal

  Bank Name      Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                        No.             Name         Name                                                             No.

Industrial &     REDACTED5098        Checking    陈开良                liangumeitpr@yeah.net      2170234196069565079 16
Commercial
Bank of China

Industrial &     REDACTED2366        Debit       少波 林               buypopsneaker@gmail.com    1889875576499474234 22
Commercial                                                          buypopsneakers@gmail.com
Bank of China                                                       wushichu39629595@163.com

Industrial &     REDACTED8614        Checking    熊 猛                taschnerpx2@gmail.com      2135591704426533193 29
Commercial
Bank of China

Industrial &     REDACTED9720        Debit       雪文 张               nikestreet@live.cn         1717622956063944760 31
Commercial                                                          nikestreet@aliyun.com
Bank of China                                                       38571721@qq.com

Industrial &     REDACTED0901        Credit      侠 陈                artemisoutlet@gmail.com    1675615158782010614 31
Commercial
Bank of China

Industrial &     REDACTED9870        Checking    白 永冰               baiyongbing414@gmail.com   2045196446134404612 39
Commercial
Bank of China
(Asia) Limited

Industrial &     REDACTED0090        Checking    wen haiyue         wenhaiyue@gmail.com        1301980470270579776 39
Commercial




                                                               35
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 204 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                         No.             Name         Name                                                             No.
Bank of China
(Asia) Limited

Industrial Bank   REDACTED9017        Checking    王 丽娟                lijuanwang66@126.com      1749453402841556406 1
                                                                      transaction-zh@gmx.com

Industrial Bank   REDACTED3214        Checking    林 珍妹                zhenmeilin66@126.com      1968694153836459722 1

Industrial Bank   REDACTED0514        Checking    孙甜                  agent2018@yeah.net        1497750450207744148 1

Industrial Bank   REDACTED2091        Checking    沈 寅                 shopking@yeah.net         1305358187915012588 1
                                                                      shopping2020@163.com

Industrial Bank   REDACTED0416        Checking    邢 萍萍                lovemotion123@163.com     2163770229773914580 1
                                                                      agentbuy@yeah.net

Industrial Bank   REDACTED1020        Checking    沈 寅                 shopking@yeah.net         1305358187915012588 1
                                                                      shopping2020@163.com

Industrial Bank   REDACTED9218        Checking    林 莉                 514643810@qq.com          2052212319481595365 27

Industrial Bank   REDACTED8110        Credit      haoyu liu           lhy090121@163.com         1434947318955008997 34

Industrial Bank   REDACTED2910        Checking    丁绍欣                 ebuy0928@yeah.net         2110310512969364226 1
Co Ltd

Industrial Bank   REDACTED8213        Checking    Ding Shaoxin        ebuy0928@yeah.net         2110310512969364226 1
Co Ltd



                                                                 36
                           Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 205 of 244




                                      Defendants’ Bank Account Information Linked to PayPal

  Bank Name       Financial Account    Account      Defendant               Associated Email(s)     PayPal Account No.   Network
                         No.            Name          Name                                                                 No.

Industrial Bank   REDACTED6616        Checking    于芳                   yufang1990789@163.com        1508702563049406746 1
Co Ltd

Industrial Bank   REDACTED5912        Checking    王丽娟                  lijuanwang66@126.com         1749453402841556406 1
Co Ltd                                                                 transaction-zh@gmx.com

Industrial Bank   REDACTED7898        Checking    张杰                   343187552@qq.com             1888493162892668262 7
Co Ltd                                                                 nikeoutletstores@gmail.com

Industrial Bank   REDACTED9210        Checking    liu haoyu            lhy090121@163.com            1434947318955008997 34
Co Ltd

Industrial Bank   REDACTED3116        Checking    吴超群                  463065914@qq.com             1856109468794645318 42
Co Ltd

International     REDACTED1921        Checking    chaoqun wu           463065914@qq.com             1856109468794645318 42
Bank of Chicago

JPMorgan Chase    REDACTED0199        Checking    DFY Sneakers         dfymerchandising@gmail.com   2272937653947254109 9

JPMorgan Chase    REDACTED6213        Checking    benzinoosales        checkout@benzinoosales.com   2121610469962309898 30

南洋商业银行            REDACTED4672        Savings     蔡冰冰                  pkgoddream@gmail.com         1197543002557565386 1
(Nanyang                                                               851400427@qq.com
Commercial
Bank)

Pingan Bank       REDACTED4145        Debit       斐斐 汪                 yiyueyingzixun@outlook.com   1173458062690325575 28



                                                                  37
                          Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 206 of 244




                                     Defendants’ Bank Account Information Linked to PayPal

  Bank Name      Financial Account     Account     Defendant            Associated Email(s)    PayPal Account No.   Network
                        No.             Name         Name                                                             No.

Pingan Credit    REDACTED7225        Credit      hong lin           kariuss5mej@gmail.com      2244244722344692291 6
Card

Pingan Credit    REDACTED2590        Credit      建新 杨               2008xyt@163.com            1710611655074246487 18
Card

Pingan Credit    REDACTED7217        Credit      Zhenxuan Hua       383774362@qq.com           2143527450133858949 23
Card

Pingan Credit    REDACTED7217        Credit      Zhenxuan Hua       383774362@qq.com           2143527450133858949 23
Card

Postal Savings   REDACTED2746        Checking    吴丽涵                soleperfect666@gmail.com   1483084914437796022 1
Bank of China

Postal Savings   REDACTED8249        Checking    吴 静                kindsneaker@gmail.com      2236428174739706530 8
Bank of China

Postal Savings   REDACTED0952        Checking    陆 冬青               gmkim@foxmail.com          1630274198186730568 17
Bank of China                                                       gmksrv@qq.com

Postal Savings   REDACTED7619        Debit       磊 杨                198363048@qq.com           1888883685314586630 22
Bank of China

Postal Savings   REDACTED3710        Debit       龙许                 xl77889@126.com            1819324754140387348 24
Bank of China

Postal Savings   REDACTED2082        Debit       zhimin lin         ypboots@gmail.com          2014951256979356005 25
Bank of China                                                       1176010081@qq.com


                                                               38
                            Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 207 of 244




                                       Defendants’ Bank Account Information Linked to PayPal

  Bank Name        Financial Account     Account     Defendant              Associated Email(s)    PayPal Account No.   Network
                          No.             Name         Name                                                               No.

Postal Savings     REDACTED2728        Debit       建华 何                305200266@qq.com            2077656444640611836 31
Bank of China

Pt.Bank Rakyat     REDACTED9531        Checking    Andriyansyah        paymentonline87@gmail.com   1540284402261425608 1
Indonesia                                          H. Mamu
(Persero) Tbk.

Pudong             REDACTED7147        Debit       冬青 陆                gmkim@foxmail.com           1630274198186730568 17
Development                                                            gmksrv@qq.com
Bank

Shanghai Pudong    REDACTED0068        Credit      莉 林                 514643810@qq.com            2052212319481595365 27
Development
Bank Credit Card
Center

Sunrise Banks,     REDACTED0313        Debit       逢春 黄                zhilongtrade@hotmail.com    1415501810203517447 24
National
Association

Wells Fargo        REDACTED2201        Checking    hu zhiqiang         finance@uabat.com           2030841853011194407 36
Bank, N.A.                                                             paypal@yeezychat.com
                                                                       contact@kstfactory.com
                                                                       hu@apdage.com

Wells Fargo        REDACTED3772        Checking    hu zhiqiang         finance@uabat.com           2030841853011194407 36
Bank, N.A.                                                             paypal@yeezychat.com




                                                                  39
                        Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 208 of 244




                                   Defendants’ Bank Account Information Linked to PayPal

  Bank Name    Financial Account     Account     Defendant             Associated Email(s)   PayPal Account No.   Network
                      No.             Name         Name                                                             No.
                                                                  contact@kstfactory.com
                                                                  hu@apdage.com

Wells Fargo    REDACTED2501        Checking    Carlos Abundiz     carlos112387@yahoo.com     2086251778545623716 39
Bank, N.A.                                                        info@wonderkicks.ru

Wells Fargo    REDACTED9533        Debit       Carlos Abundiz     carlos112387@yahoo.com     2086251778545623716 39
Bank, N.A.                                                        info@wonderkicks.ru

Wells Fargo    REDACTED5224        Debit       Carlos Abundiz     carlos112387@yahoo.com     2086251778545623716 39
Bank, N.A.                                                        info@wonderkicks.ru

Wex Bank       REDACTED9129        Credit      建联 许               791156585@qq.com           2285348436071157178 1
                                                                  linfeifei886@gmail.com

ZB, National   REDACTED3421        Debit       Oksana Kaneva      apellsin@gmail.com         2283556784991933425 24
Association                                                       stayfashion@hotmail.com

Zhejiang       REDACTED9342        Checking    chen lina          perfectkickshk@gmail.com   1541316732030378735 1
Chouzhou
Commercial
Bank

Zhejiang       REDACTED7617        Checking    lin xu wei         avejme1@gmail.com          1558701945142087450 6
Chouzhou                                                          704507104@qq.com
Commercial
Bank




                                                             40
                       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 209 of 244




                                  Defendants’ Bank Account Information Linked to PayPal

  Bank Name   Financial Account    Account      Defendant             Associated Email(s)       PayPal Account No.   Network
                     No.            Name          Name                                                                 No.

Zhejiang      REDACTED6779        Checking    林红                 kariuss5mej@gmail.com          2244244722344692291 6
Chouzhou
Commercial
Bank

Zhejiang      REDACTED1540        Checking    吴静                 kindsneaker@gmail.com          2236428174739706530 8
Chouzhou
Commercial
Bank

Zhejiang      REDACTED0444        Checking    郜立杰                wowsneaker88@gmail.com         1364977179540276855 8
Chouzhou
Commercial
Bank

Zhejiang      REDACTED2507        Checking    Wang               dmjyfsnh@gmail.com             1223127917931200092 8
Chouzhou                                      Shuangjiao
Commercial
Bank

Zhejiang      REDACTED3894        Checking    zheng min          tikishopping.ru123@gmail.com   1218307767604802702 8
Chouzhou
Commercial
Bank

Zhejiang      REDACTED6347        Checking    lu erliang         bestshoes987@gmail.com         1890382063085663738 8
Chouzhou                                                         beshoes987@gmail.com




                                                            41
                       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 210 of 244




                                  Defendants’ Bank Account Information Linked to PayPal

  Bank Name   Financial Account    Account      Defendant                Associated Email(s)     PayPal Account No.   Network
                     No.            Name          Name                                                                  No.
Commercial
Bank

Zhejiang      REDACTED8744        Checking    luo yanni             helloalltopshoes@gmail.com   1703742550656336766 8
Chouzhou
Commercial
Bank

Zhejiang      REDACTED0121        Checking    xie liqiong           waddel9hpay5@gmail.com       1741902761575297508 13
Chouzhou
Commercial
Bank

Zhejiang      REDACTED7743        Checking    yang jianxin          2008xyt@163.com              1710611655074246487 18
Chouzhou
Commercial
Bank

Zhejiang      REDACTED1395        Checking    xu long               xl77889@126.com              1819324754140387348 24
Chouzhou
Commercial
Bank

Zhejiang      REDACTED2025        Checking    sha men zeng          3108074965@qq.com            1170550012478375082 25
Chouzhou                                      yuan ke ji you        penscart@gmail.com
Commercial                                    xian gong si
Bank




                                                               42
                       Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 211 of 244




                                  Defendants’ Bank Account Information Linked to PayPal

  Bank Name   Financial Account    Account      Defendant               Associated Email(s)   PayPal Account No.   Network
                     No.            Name          Name                                                               No.

Zhejiang      REDACTED3783        Checking    sha men zeng          3108074965@qq.com         1170550012478375082 25
Chouzhou                                      yuan ke ji you        penscart@gmail.com
Commercial                                    xian gong si
Bank

Zhejiang      REDACTED9934        Checking    lin zhimin            ypboots@gmail.com         2014951256979356005 25
Chouzhou                                                            1176010081@qq.com
Commercial
Bank

Zhejiang      REDACTED0594        Checking    xiong meng            taschnerpx2@gmail.com     2135591704426533193 29
Chouzhou
Commercial
Bank

Zhejiang      REDACTED9462        Checking    huang linqiong        ajsole23@yahoo.com        1691929943486621143 31
Chouzhou
Commercial
Bank

Zhejiang      REDACTED3611        Checking    guan                  newkicks2013@gmail.com    2054548533901168369 31
Chouzhou                                      chenggong
Commercial
Bank

Zhejiang      REDACTED1684        Checking    gao lingfeng          1795960088@qq.com         1841775794228111089 33
Chouzhou




                                                               43
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 212 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant              Associated Email(s)   PayPal Account No.   Network
                       No.             Name         Name                                                              No.
Commercial
Bank

Zhejiang        REDACTED1461        Checking    zhang yaodan        yd56789@yeah.net           1399297787973823472 40
Chouzhou
Commercial
Bank

Zions Bank      REDACTED0869        Checking    Oksana Kaneva       apellsin@gmail.com         2283556784991933425 24
                                                                    stayfashion@hotmail.com

Not Indicated   REDACTED8743        Credit      港 陈                 soleslike@hotmail.com      1824171119593502629 1
                                                                    cg1466524594@gmail.com

Not Indicated   REDACTED5129        Credit      LIU ZHEQIAN         keep2008@mail.com          1908967113556876842 1

Not Indicated   REDACTED8041        Credit      志勇 魏                2964688834@qq.com          1299900685499577356 2
                                                                    610417833@qq.com

Not Indicated   REDACTED3200        Credit      宸碩 張                zchenshuo@gmail.com        1464803167096345109 2

Not Indicated   REDACTED9880        Credit      Karel Stehno        kstehno@seznam.cz          1598274776924928194 3
                                                                    stehnok@aco.cz
                                                                    stehnok@gmail.com

Not Indicated   REDACTED99475 Credit            Karel Stehno        kstehno@seznam.cz          1598274776924928194 3
                                                                    stehnok@aco.cz
                                                                    stehnok@gmail.com



                                                               44
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 213 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant               Associated Email(s)       PayPal Account No.   Network
                       No.             Name         Name                                                                   No.

Not Indicated   REDACTED3272        Credit      Karel Stehno          kstehno@seznam.cz             1598274776924928194 3
                                                                      stehnok@aco.cz
                                                                      stehnok@gmail.com

Not Indicated   REDACTED8713        Credit      Karel Stehno          kstehno@seznam.cz             1598274776924928194 3
                                                                      stehnok@aco.cz
                                                                      stehnok@gmail.com

Not Indicated   REDACTED5263        Credit      Karel Stehno          kstehno@seznam.cz             1598274776924928194 3
                                                                      stehnok@aco.cz
                                                                      stehnok@gmail.com

Not Indicated   REDACTED4389        Consumer_ JohnAndrews             merlynstoreytran19@gmail.com 1466063351157289046 3
                                    Dd_Debit_
                                    Mastercard_
                                    Emv_Us

Not Indicated   REDACTED5690        Debit       mateo amaral          noisetuner@gmail.com          2217873911751057407 3

Not Indicated   REDACTED8499        Credit      agustina pinto        noisetuner@gmail.com          2217873911751057407 3
                                                de almeida
                                                castro

Not Indicated   REDACTED1536        Prepaid     海军 梁                  lianghaijun2312@outlook.com   1247524816451572563 4

Not Indicated   REDACTED4722        Credit      旭威 林                  avejme1@gmail.com             1558701945142087450 6
                                                                      704507104@qq.com




                                                                 45
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 214 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant              Associated Email(s)       PayPal Account No.   Network
                       No.             Name         Name                                                                  No.

Not Indicated   REDACTED5773        Credit      杰 张                 343187552@qq.com               1888493162892668262 7
                                                                    nikeoutletstores@gmail.com

Not Indicated   REDACTED9510        Credit      敏 郑                 tikishopping.ru123@gmail.com   1218307767604802702 8

Not Indicated   REDACTED9448        Business_   SophornChhay        dfymerchandising@gmail.com     2272937653947254109 9
                                    Debit_
                                    Mastercard_
                                    Emv_Us

Not Indicated   REDACTED0424        Prepaid     炯雄 卢                glghvca@163.com                2117377381027338841 11

Not Indicated   REDACTED4775        Prepaid     春胜 陈                ccs8845@outlook.com            1402850476688921042 12

Not Indicated   REDACTED3220        Credit      yunxiang fan        kimedwinkim@gmail.com          1901515536907483310 15
                                                                    admin@unhs.cc

Not Indicated   REDACTED4694        Prepaid     磊 杨                 198363048@qq.com               1888883685314586630 22

Not Indicated   REDACTED4432        Hidden_     OksanaKaneva        apellsin@gmail.com             2283556784991933425 24
                                    Virtual                         stayfashion@hotmail.com
                                    _Debit_
                                    Card

Not Indicated   REDACTED4657        Credit      莉 林                 514643810@qq.com               2052212319481595365 27




                                                               46
                         Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 215 of 244




                                    Defendants’ Bank Account Information Linked to PayPal

  Bank Name     Financial Account     Account     Defendant               Associated Email(s)   PayPal Account No.   Network
                       No.             Name         Name                                                               No.

Not Indicated   REDACTED3749        Debit       Judith Iroala        info@aestheticprints.com   2238487292771836268 30

Not Indicated   REDACTED2322        Prepaid     迅 石                  shixundo@sina.com          2177888098048930510 31

Not Indicated   REDACTED3103        Credit      林琼 黄                 ajsole23@yahoo.com         1691929943486621143 31

Not Indicated   REDACTED3852        Credit      zhiqiang hu          finance@uabat.com          2030841853011194407 36
                                                                     paypal@yeezychat.com
                                                                     contact@kstfactory.com
                                                                     hu@apdage.com

Not Indicated   REDACTED1198        Debit       anitkor chawla       soccergears@hotmail.com    2260955136739774213 41




                                                                47
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 216 of 244




         ATTACHMENT 7
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 217 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

                               Network 1

             1.         1054434429@qq.com

             2.         1065293103@qq.com

             3.         1627712110@qq.com

             4.         2160489967@qq.com

             5.         362921889@qq.com

             6.         542578324@qq.com

             7.         611599866@qq.com

             8.         735450864@qq.com

             9.         791156585@qq.com

             10.        809087261@qq.com

             11.        851400427@qq.com

             12.        ab2715008630@gmail.com

             13.        ab27158630@gmail.com

             14.        admin@dedecms51.com

             15.        admin@duiat.com

             16.        agent2018@yeah.net

             17.        agentbuy@yeah.com

             18.        agentbuy@yeah.net

             19.        airjordan.hk@outlook.com

             20.        akickz23@gmail.com

             21.        beyourjordans.com@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 218 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

             22.        beyourjordans@gmail.com

             23.        beyourjordanshop@gmail.com

             24.        beyourshop6@gmail.com

             25.        brandairjordan@gmail.com

             26.        brandairjordan@icloud.com

             27.        brmtestacct259@brmtest.com

             28.        cg1466524594@gmail.com

             29.        cg9685@gmail.com

             30.        cg9685@hotmail.com

             31.        citysole.net19@gmail.com

             32.        citysolenet19@gmail.com

             33.        complaintscentre@yahoo.com

             34.        customercomplain18@gmail.com

             35.        dairjordan@gmail.com

             36.        easthope.pitken@yahoo.com

             37.        ebuy0928@yeah.net

             38.        fireyzy88@gmail.com

             39.        fjzscpl271038@qq.com

             40.        gedixie@qq.com

             41.        geo99ooi@gmail.com

             42.        gofirekicks@gmail.com

             43.        gogoyeezy123@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 219 of 244




                    Defendants’ Known Email Addresses

              No.                    Email Address

             44.        hiphoplinda18@hotmail.com

             45.        hk@west.cn

             46.        icksordienet23@gmail.com

             47.        jordansclubnet@gmail.com

             48.        jordansneaker18@gmail.com

             49.        jordansneakers18@gmail.com

             50.        jordanswholesale97@gmail.com

             51.        k@gmail.com

             52.        keep2008@mail.com

             53.        kickcc88@gmail.com

             54.        kickonifire@gmail.com

             55.        kicksordienet23@gmail

             56.        kicksordienet23@gmail.com

             57.        kicksordienet@gmail.com

             58.        kickssale997@gmail.com

             59.        kickssofire@gmail.com

             60.        kickzclub9@gmail.com

             61.        kickzmallservice@gmail.com

             62.        kuxuhe@fr-fr.in

             63.        lijuanwang66@126.com

             64.        linfeifei886@gmail.com

             65.        lovemotion123@163.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 220 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

             66.        lownmuyz@hotmail.com

             67.        luobing87@gmail.com

             68.        m15015474189@163.com

             69.        m17070111625_1@163.com

             70.        m17191105969@163.com

             71.        m18359031456@163.com

             72.        mouariot@outlook.com

             73.        nicekicksyeezy@gmail.com

             74.        nicekickz18@gmail.com

             75.        niceyes.vip@outlook.com

             76.        niceyesnet@outlook.com

             77.        ogkickspro@gmail.com

             78.        paymentonline87@gmail.com

             79.        perfectkicks88@gmail.com

             80.        perfectkickservice@gmail.com

             81.        perfectkickshk@gmail.com

             82.        perfectkicksnet@icloud.com

             83.        perfectkicksruru@gmail.com

             84.        perfectkickz18@gmail.com

             85.        perfectsneakerleah@gmail.com

             86.        perfectyeezys@gmail.com

             87.        picknicekicks@hotmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 221 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

             88.        pinkingdiy@yahoo.com

             89.        pkfactory88@hotmail.com

             90.        pkgoddream@gmail.com

             91.        pkgodkim@hotmail.com

             92.        pkgodyeezy@gmail.com

             93.        pkgoldeninc@gmail.com

             94.        pkgroups88@gmail.com

             95.        pksneaker4u@gmail.com

             96.        pksneaker88@gmail.com

             97.        premiumwarezstore@gmail.com

             98.        production@yeezybusta.net

             99.        rdan@icloud.com

            100.        realyeezybay@gmail.com

            101.        rockkickspro@gmail.com

            102.        shizhanfan@126.com

            103.        shoesfactory318@hotmail.com

            104.        shoesonfirenet@gmail.com

            105.        shopking@yeah.net

            106.        shopping2020@163.com

            107.        sneakergs.official@gmail.com

            108.        sneakergsofficial@gmail.com

            109.        sneakericons@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 222 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            110.        sneakernewz.net@gmail.com

            111.        sneakershoeboxclub@gmail.com

            112.        sneakershoeboxnet@gmail.com

            113.        sneakshoeboxclub@gmail.com

            114.        soleperfect666@gmail.com

            115.        soleslike@hotmail.com

            116.        spantrymywayusa@gmail.com

            117.        strong2796635197@qq.com

            118.        support@c4factory.com

            119.        topfactorys6@gmail.com

            120.        topfactorysru@gmail.com

            121.        topkickss016@gmail.com

            122.        topkickss16@gmail.com

            123.        topkickzcom@163.com

            124.        transaction-zh@gmx.com

            125.        xin20160112@foxmail.com

            126.        yeezybustas@gmail.com

            127.        yeezymafiasneaker@gmail.com

            128.        yeezyqueen6@gmail.com

            129.        yeezystradenet@gmail.com

            130.        yeezysupplier88@gmail.com

            131.        yeezywholesale@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 223 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            132.        youredu+mustafer@pm.me

            133.        yufang1990789@163.com

            134.        yukicitysole.net@gmail.com

            135.        yukiwucitysole.net@gmail.com

            136.        yzyshow528@gmail.com

            137.        yzywholesale@gmail.com

            138.        zhenmeilin66@126.com

            139.        zljd35@sina.com

                               Network 2

            140.        2964688834@qq.com

            141.        610417833@qq.com

            142.        654984966@qq.com

            143.        fyycustom@gmail.com

            144.        imeskinr@gmail.com

            145.        jubao@xinnet.com

            146.        service@egameschina.net

            147.        support@quemini.net

            148.        zchenshuo@gmail.com

                               Network 3

            149.        1273205543@qq.com

            150.        48566999@hxmail.com

            151.        568313744@qq.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 224 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            152.        agrcc@fr-fr.in

            153.        amberpatrick5566@gmail.com

            154.        aren666888@outlook.com

            155.        arthur@globalsolvestore.com

            156.        beesphysicszh@sina.com

            157.        bensonsds@mail.com

            158.        berg38qvist@fr-fr.in

            159.        berniecepage10519@gmail.com

            160.        blairstyles@sina.com

            161.        bopzex@163.com

            162.        brandfacrorystore@126.com

            163.        bsu38qujjzub@gmail.com

            164.        bunchw49@163.com

            165.        cardiganpro@hotmail.com

            166.        carlottamurrah@hotmail.com

            167.        chenweiwei0078@163.com

            168.        conspicuoo@gmx.com

            169.        contactus@aisaoutlet.com

            170.        customer@cpjus.com

            171.        customerservice660233@gmail.com

            172.        customerservice@after-saleservice.com

            173.        davidbusycom@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 225 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            174.        ddoris489@sina.com

            175.        ddoris784@sina.com

            176.        direccion@santabernardita.es

            177.        doulaila45@sina.com

            178.        edhardyshop01@hotmail.com

            179.        elijah153@jackaoutlet.com

            180.        email@customerservicebest.com

            181.        essiehunt@gmx.com

            182.        fashionsstyles@sina.com

            183.        gordon383@jackaoutlet.com

            184.        gwcd520@126.com

            185.        gyiw02@sina.com

            186.        hello@hezy.org

            187.        hello@hezy.ru

            188.        helpdesk@clientservicehome.com

            189.        helpdesk@customerservicebest.com

            190.        helpdesk@customerservicesglobal.com

            191.        hollymorin@yahoo.com

            192.        houzhisi167@163.com

            193.        huizhouhuangyuan@163.com

            194.        in@romadesign.it

            195.        info@promohomes.ru
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 226 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            196.        jillian@jackaoutlet.com

            197.        julian.vazquez@msn.com

            198.        kcu3@fr-fr.in

            199.        konsultantokozh@sina.com

            200.        kstehno@seznam.cz

            201.        lwx608@gmail.com

            202.        mabellee@msgsafe.io

            203.        made-in-putian@hotmail.com

            204.        madeinputian@hotmail.com

            205.        mdhotelgrandeur@gmail.com

            206.        merlynstoreytran19@gmail.com

            207.        michaelkorsoutlet01@hotmail.com

            208.        mowigmbh@163.com

            209.        myshoes01@hotmail.com

            210.        nancycarrillo0514@hotmail.com

            211.        nini6888999@163.com

            212.        nivovanassabiz@hotmail.com

            213.        noisetuner@gmail.com

            214.        orders@customerservicebest.com

            215.        otisagrant@hotmail.com

            216.        outletstorevip@hotmail.com

            217.        p8m3dbof51lbnw8c@163.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 227 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            218.        peterson766@jackaoutlet.com

            219.        pk@chayusale.com

            220.        pomosds79@yandex.com

            221.        prescott184@jackaoutlet.com

            222.        rainbowtrying@gmail.com

            223.        richy45@techie.com

            224.        rosesea521@hotmail.com

            225.        rudolf364@jackaoutlet.com

            226.        s399f@fr-fr.in

            227.        sales@customerservicebest.com

            228.        santridayah@163.com

            229.        secretaria@santabernardita.es

            230.        service10@vinayotap.com

            231.        service14@vinayotap.com

            232.        service16@vinayotap.com

            233.        service1@vinayotap.com

            234.        service8@vinayotap.com

            235.        service@centersvip.com

            236.        service@customerservicesglobal.com

            237.        service@eesona.com

            238.        services@alivipservice.com

            239.        silverfitness@sina.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 228 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            240.        sstylesld@sina.com

            241.        stehnok@aco.cz

            242.        stehnok@gmail.com

            243.        support@adasshoes.sg

            244.        support@allstarconverse.uk.com

            245.        support@jdonline.info

            246.        support@nikecoupon.com

            247.        support@oxborder.com

            248.        support@run-trails.com

            249.        support@spreeking.com

            250.        support@thesneakerssupplier.com

            251.        support@www

            252.        taoweij41987@163.com

            253.        teatalk1856@163.com

            254.        tomerservice660233@gmail.com

            255.        viiip_1234qwe@163.com

            256.        vipshoes001@hotmail.com

            257.        viptrade96@hotmail.com

            258.        wallace1818@gmx.com

            259.        xbfhst@fr-fr.in

            260.        yc598@outlook.com

            261.        ylsxeksaup@fr-fr.in
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 229 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            262.        youngsneaker@bsbmail.com

                                Network 4

            263.        249050245@qq.com

            264.        278161531@qq.com

            265.        chrilisa@163.com

            266.        lianghaijun2312@outlook.com

            267.        sales@customerserviceview.com

            268.        sell2015aaron@gmail.com

            269.        service1@feedback-online.org

            270.        service@feedback-online.org

                                Network 5

            271.        anpkicks@gmail.com

            272.        rmbrain@ailiai.net

            273.        sales@anpkick.co

            274.        sales@anpkick.com

                                Network 6

            275.        704507104@qq.com

            276.        avejme1@gmail.com

            277.        footskick2@gmail.com

            278.        kariuss5mej@gmail.com

            279.        kicksperfectru@gmail.com

                                Network 7
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 230 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            280.        343187552@qq.com

            281.        brandsneakertwins@gmail.com

            282.        nikeoutletstores@gmail.com

            283.        perfectkicksofficial@gmail.com

            284.        service@brandsneakertwins.com

                                Network 8

            285.        beshoes987@gmail.com

            286.        bestshoes987@gmail.com

            287.        dmjyfsnh@gmail.com

            288.        forushoes123@gmail.com

            289.        gxnzupru@gmail.com

            290.        helloalltopshoes@gmail.com

            291.        jdfootoffice@gmail.com

            292.        kindsneaker@gmail.com

            293.        l1296842499@gmail.com

            294.        long1765@163.com

            295.        long1765@hotmail.com

            296.        tikishopping.ru123@gmail.com

            297.        uubags.su@hotmail.com

            298.        wowsneaker88@gmail.com

            299.        wowsneaker@gmail.com

                                Network 9
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 231 of 244




                    Defendants’ Known Email Addresses

              No.                    Email Address

            300.        dfymerchandising@gmail.com

            301.        inboundo.co@gmail.com

            302.        info@nikecraze.com

            303.        kickscraze@gmail.com

            304.        nikecraze.com@gmail.com

                               Network 10

            305.        149440714@qq.com

            306.        641092248@qq.com

            307.        @ieuse.com

            308.        cheapinus@gmail.com

            309.        cheapinus@ieuse.com

            310.        cheapmass@ieuse.com

            311.        cheapmassnet@gmail.com

            312.        icmtradeshop@ieuse.com

            313.        nikebuyerzone@gmail.com

            314.        nikebuyerzone@ieuse.com

            315.        nikeclubweb.com@gmail.com

            316.        nikeclubweb@ieuse.com

            317.        nikeline.com@gmail.com

            318.        nikemain@gmail.com

            319.        nikemaxzone@gmail.com

            320.        nikeruningshoes@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 232 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            321.        nikesaleshoes.com@gmail.com

            322.        nikesalezone@gmail.com

            323.        nikeshoeszone.com@gmail.com

            324.        service2@vinayotap.com

            325.        service@nikeline.com

            326.        shoesclan.com@gmail.com

            327.        shoesclan@ieuse.com

            328.        shoesextra.com@gmail.com

            329.        shoesimart@gmail.com

            330.        shoesmass.com@gmail.com

            331.        shoesmass@ieuse.com

                               Network 11

            332.        glghvca@163.com

            333.        hoopjordan@yahoo.com

            334.        hoopjordans@gmail.com

            335.        jordansforall@gmail.com

            336.        lqs871@163.com

            337.        newjordans2018@gmail.com

            338.        sale@headjordan.com

            339.        sale@hoopjordan.com

            340.        sale@jordandebut.com

            341.        sale@jordansforall.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 233 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            342.        sale@kd11sale.com

            343.        sale@solehello.com

            344.        sneakerhello@gmail.com

                               Network 12

            345.        adam@ueduy.com

            346.        britney1958@gmail.com

            347.        ccs8845@outlook.com

            348.        contact@customerserviceview.com

            349.        servicecenter@clientservicehome.com.all

            350.        szhreikrm9499@gmail.com

            351.        tommy@multiwaypay.com

                               Network 13

            352.        464070413@qq.com

            353.        hypeskick@gmail.com

            354.        omgkickz8@gmail.com

            355.        uashoeservice688@g

            356.        uashoeservice688@gmail.com

            357.        waddel9hpay5@gmail.com

            358.        weizmang2kwl@gmail.com

                               Network 14

            359.        business@uaplg.com

            360.        info@uawmns.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 234 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            361.        support@uaplg.com

            362.        support@uawmns.com

                               Network 15

            363.        376353147@qq.com

            364.        714984886@qq.com

            365.        admin@tee-bee.net

            366.        admin@unhs.cc

            367.        kimedwinkim@gmail.com

            368.        presale@tee-bee.net

            369.        teebee@vip.126.com

            370.        unionhouse@vip.126.com

                               Network 16

            371.        499041988@qq.com

            372.        jerseystop@hotmail.com

            373.        jerseysustop@hotmail.com

            374.        liangumeitpr@yeah.net

            375.        nicokicks@outlook.com

            376.        offwhitefactory@hotmail.com

            377.        owfactory@hotmail.com

            378.        sishideng@yeah.net

            379.        topshoemall@gmail.com

            380.        topshoemall@outlook.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 235 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            381.        yanzifei12@yeah.net

                               Network 17

            382.        260005946@qq.com

            383.        gmkim@foxmail.com

            384.        gmksrv@qq.com

                               Network 18

            385.        2008xyt@163.com

            386.        wsneakerwill@gmail.com

                               Network 19

            387.        cadysport87@gmail.com

            388.        footwear@let-mall.com

            389.        nikysport86@gmail.com

            390.        shoes5566@outlook.com

            391.        stevenrowe87@gmail.com

            392.        stevenrowe@foxmail.com

            393.        stevenrowe@yeah.net

            394.        support@customerserview.com

            395.        support@sslreply.com

                               Network 20

            396.        dongsong0808@foxmail.com

            397.        dongsong0808@gmail.com

            398.        helloshoes88@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 236 of 244




                    Defendants’ Known Email Addresses

              No.                     Email Address

            399.        kickshotsale@gmail.com

            400.        kicksvogue88@gmail.com

                               Network 21

            401.        easybuygood@hotmail.com

            402.        enjoybuy@live.com

            403.        ipd@fr.lvmh-fashion.com

            404.        lr0711@hotmail.com

            405.        onkicks@live.com

            406.        saleshelp@l

            407.        saleshelp@live.com

                               Network 22

            408.        198363048@qq.com

            409.        buypopsneaker@gmail.com

            410.        buypopsneakers@gmail.com

            411.        porto@portotemplate.com

            412.        wushichu39629595@163.com

            413.        yezzystatic@gmail.com

                               Network 23

            414.        383774362@qq.com

            415.        adidassalesonline@gmail.com

            416.        service@hxecltd.com

            417.        test20173@126.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 237 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

                               Network 24

            418.        aftersaleno3@gmail.com

            419.        apellsin@gmail.com

            420.        goodkicksru@outlook.com

            421.        rebeccakicksru@outlook.com

            422.        stayfashion@hotmail.com

            423.        stayfashionru@hotmail.com

            424.        xl77889@126.com

            425.        zhilongtrade@hotmail.com

                               Network 25

            426.        1176010081@qq.com

            427.        3108074965@qq.com

            428.        378055994@qq.com

            429.        penscart@gmail.com

            430.        shopcleats@gmail.com

            431.        ypboots@gmail.com

                               Network 26

            432.        eileenhollingsworth0122@outlook.com

            433.        gmccann574@hotmail.com

            434.        halei1985@163.com

            435.        hazelbeam1987@hotmail.com

            436.        henrygonzales1988@outlook.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 238 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            437.        jocelynmckinney0211@hotmail.com

            438.        mauricehenry1022@outlook.com

            439.        michaelharrison1985@outlook.com

            440.        nathanhood1998@hotmail.com

            441.        oliversmith0123@hotmail.com

            442.        pamelascotter@hotmail.com

            443.        rachelaguilar0826@hotmail.com

            444.        rachelalbrecht1102@163.com

            445.        royjimenez1990@outlook.com

            446.        saleservice13@hotmail.com

            447.        sheilavega1993@hotmail.com

            448.        support@trade100inc.com

            449.        vasquez0506@outlook.com

                               Network 27

            450.        514643810@qq.com

            451.        rocksneakers@foxmail.com

                               Network 28

            452.        1012002217@qq.com

            453.        63348433@qq.com

            454.        exclusivekickssale@gmail.com

            455.        qingqiuhuchuanshuo@hotmail.com

            456.        repsneakerssale@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 239 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            457.        sneakerssaleservice@gmail.com

            458.        yeezreel@gmail.com

            459.        yeezyreplicasales@gmail.com

            460.        yiyueyingzixun@outlook.com

                               Network 29

            461.        jeniferlwu75@gmail.com

            462.        taschnerpx2@gmail.com

                                    30

            463.        checkout@benzinoosales.com

            464.        hypepayment@gmail.com

            465.        hypereps1@gmail.com

            466.        info@aestheticprints.com

            467.        info@authenticreps.com

            468.        info@hypereps.com

            469.        info@timereps.com

                               Network 31

            470.        15195956304@163.com

            471.        2231252555@qq.com

            472.        2519056758@qq.com

            473.        305200266@qq.com

            474.        38571721@qq.com

            475.        a768900890@163.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 240 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            476.        ajsole23@yahoo.com

            477.        artemisoutlet@gmail.com

            478.        artemisoutletsneaker@gmail.com

            479.        artemisselectcn@gmail.com

            480.        artemisyeezy@gmail.com

            481.        artemisyeezysneakers@gmail.com

            482.        ashima-trade@hotmail.com

            483.        bynike_com@hotmail.com

            484.        bynike_com@yahoo.com

            485.        ceotrade1@hotmail.com

            486.        commandshoes@hotmail.com

            487.        defa-trade@hotmail.com

            488.        dgsolecom@zh9.cn

            489.        dmk8899@qq.com

            490.        dopekicks2013@hotmail.com

            491.        dtdsb@163.com

            492.        firesole2013@outlook.com

            493.        flysneaker2015@hotmail.com

            494.        gogoyeezy@163.com

            495.        gogoyeezy@vip.163.com

            496.        hats-kicks@hotmail.com

            497.        jerseys.betty@hotmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 241 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            498.        kicksontrade@hotmail.com

            499.        mjkickz@hotmail.com

            500.        newkicks2013@gmail.com

            501.        nikenflshops@126.com

            502.        nikestreet@aliyun.com

            503.        nikestreet@live.cn

            504.        ok123188@126.com

            505.        ounengjixie@163.com

            506.        pay-ment@sneakslimited.com

            507.        payment@sneakslimited.com

            508.        pickjordan23@163.com

            509.        pickupjordan@hotmail.com

            510.        privacy@artemisselect.cn

            511.        qltrenzi@163.com

            512.        qxp@usavps.cn

            513.        qym@usavps.cn

            514.        repkicks@homail.com

            515.        repkicks@hotmail.com

            516.        ryy@usavps.cn

            517.        sales@defa-trade.com

            518.        service@5hats.cn

            519.        service@dgsole.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 242 of 244




                    Defendants’ Known Email Addresses

              No.                   Email Address

            520.        service@firekicks.cn

            521.        service@newkickz.ru

            522.        service@newkickz.run

            523.        service@repkicks.cn

            524.        service@repyes.cn

            525.        service@solegeneral.cn

            526.        shixundo@sina.com

            527.        slowdown88@163.com

            528.        thejerseyhouse2012@hotmail.com

            529.        thjerseyhouse2012@hotmail.com

            530.        trade5a@hotmail.com

            531.        tradejordan@hotmail.com

            532.        worldsneaker1@gmail.com

            533.        xdqzwz@gmail.com

            534.        yeezygo@hotmail.com

            535.        yesyeezyonline@gmail.com

                               Network 32

            536.        lucymandy4@gmail.com

            537.        service@mybestsneakers.com

                               Network 33

            538.        1785960088@qq.com

            539.        1795960088@qq.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 243 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            540.        monicasneaker@gmail.com

                               Network 34

            541.        lhy090121@163.com

            542.        sales@chansneakers.com

            543.        support@chansneakers.com

                               Network 35

            544.        7.24customercare@gmail.com

            545.        jallohparts@gmail.com

                               Network 36

            546.        PayPal@yeezychat.com

            547.        admin@mail.com

            548.        contact@kstfactory.com

            549.        finance@uabat.com

            550.        hu@apdage.com

            551.        hu@heromedialtd.com

            552.        uabatfactory@gmail.com

                               Network 37

            553.        support@boolopo.com

                               Network 38

            554.        123729466@qq.com

            555.        online520service@gmail.com

            556.        soleshop.me@gmail.com
Case 1:21-cv-00248-SHS Document 33 Filed 02/12/21 Page 244 of 244




                    Defendants’ Known Email Addresses

              No.                  Email Address

            557.        soleshop.me@hotmail.com

                               Network 39

            558.        baiyongbing414@gmail.com

            559.        carlos112387@yahoo.com

            560.        info@wonderkicks.ru

            561.        kicksdealerus@gmail.com

            562.        wenhaiyue@gmail.com

                               Network 40

            563.        tonysneaker_er_g5@outlook.com

            564.        tonysneaker_g5@outlook.com

            565.        tonysneakerg5@gmail.com

            566.        yd56789@yeah.net

                               Network 41

            567.        auto19@bringallpay.net

            568.        auto8@bringallpay.net

            569.        goaljerseys@360shops.org

            570.        goaljerseys@outlook.com

            571.        service@bringallpay.com

            572.        soccergears@hotmail.com

                               Network 42

            573.        463065914@qq.com

            574.        macseven@qq.com
